Exhibit 10.1

LOAN AND SECURITY AGREEMENT Dated as of October 2, 2019 by and among NEOS
THERAPEUTICS, INC. NEOS THERAPEUTICS BRANDS, LLC, and NEOS THERAPEUTICS, LP, as
Borrowers, NEOS THERAPEUTICS COMMERCIAL, LLC, and PHARMAFAB TEXAS, LLC, as Loan
Party Obligors, the Lenders from time to time party hereto, and ENCINA BUSINESS
CREDIT, LLC, as Agent 10679733v18 10/1/2019 5:25 PM 7528.013

GRAPHIC [g193481ks01i001.gif]

 



TABLE OF CONTENTS Page DEFINITIONS.
..............................................................................................................................
1 1. 1.1. 1.2. 1.3. Certain Defined Terms.
....................................................................................................
1 Accounting Terms and Determinations.
....................................................................... 19 Other
Definitional Provisions and References.
............................................................ 20 2.
LOANS..........................................................................................................................................
21 2.1. 2.2. 2.3. 2.4. 2.5. 2.6. 2.7. 2.8. 2.9. 2.10. 2.11. 2.12. Amount of
Loans.............................................................................................................
21 Protective Advances; Overadvances
............................................................................. 21
Notice of Borrowing; Manner of Revolving Loan Borrowing
.................................... 22 Swingline Loans
..............................................................................................................
23 Repayments
.....................................................................................................................
24 Voluntary Termination of Loan Facilities
.................................................................... 24
Obligations
Unconditional..............................................................................................
24 Reversal of
Payments......................................................................................................
25 Notes
.................................................................................................................................
25 Defaulting Lenders
.........................................................................................................
25 Appointment of Borrower
Representative....................................................................
26 Joint and Several Liability
.............................................................................................
27 3. INTEREST AND FEES; LOAN
ACCOUNT............................................................................
29 3.1. 3.2. 3.3. 3.4. 3.5. 3.6. Interest
.............................................................................................................................
29 Fees
...................................................................................................................................
29 Computation of Interest and Fees
.................................................................................
30 Loan Account; Monthly Accountings
........................................................................... 30
Further Obligations; Maximum Lawful Rate
.............................................................. 30 Certain
Provisions Regarding LIBOR Loans; Replacement of Lenders................... 30
4. CONDITIONS PRECEDENT.
...................................................................................................
31 4.1. 4.2. Conditions to Initial
Loans.............................................................................................
31 Conditions to all Loans
...................................................................................................
32 5. COLLATERAL.
..........................................................................................................................
33 5.1. 5.2. 5.3. 5.4. Grant of Security Interest
..............................................................................................
33 Possessory Collateral
......................................................................................................
33 Further
Assurances.........................................................................................................
34 UCC Financing Statements
............................................................................................
34 6. CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS AND
APPLICATIONS OF
PAYMENTS..................................................................................
34 6.1. 6.2. 6.3. 6.4. 6.5. 6.6. 6.7. Lock Boxes and Blocked Accounts
................................................................................
34 Application of Payments
................................................................................................
35 Notification;
Verification................................................................................................
36 Power of Attorney.
..........................................................................................................
36
Disputes............................................................................................................................
37 Invoices
............................................................................................................................
37
Inventory..........................................................................................................................
37 7. REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS.................. 38
7.1. Existence and Authority
.................................................................................................
38 -i-

GRAPHIC [g193481ks01i002.gif]

 



7.2. 7.3. 7.4. 7.5. 7.6. 7.7. 7.8. 7.9. 7.10. 7.11. Names; Trade Names and
Styles
...................................................................................
38 Title to Collateral; Third Party Locations; Permitted Liens
...................................... 39 Accounts and Chattel Paper
..........................................................................................
39 Electronic Chattel Paper
................................................................................................
39 Capitalization; Investment
Property.............................................................................
40 Commercial Tort
Claims................................................................................................
41 Jurisdiction of Organization; Location of Collateral
.................................................. 41 Financial Statements and
Reports; Solvency
............................................................... 41 Tax Returns
and Payments; Pension Contributions
................................................... 42 Compliance with Laws;
Intellectual Property; Licenses; Compliance with Health Care Laws; Health Care
Permits.
.................................................................................
43
Litigation..........................................................................................................................
44 Use of
Proceeds................................................................................................................
44 Insurance
.........................................................................................................................
44 Financial, Collateral and Other Reporting / Notices
................................................... 45 Litigation Cooperation
...................................................................................................
47 Maintenance of Collateral, Etc
......................................................................................
47 Material
Contracts..........................................................................................................
47 No Default
........................................................................................................................
47 No Material Adverse
Change.........................................................................................
47 Full
Disclosure.................................................................................................................
47 Sensitive
Payments..........................................................................................................
48 Term Loan
Debt..............................................................................................................
48 Access to Collateral, Books and Records
...................................................................... 48
Intentionally Omitted
........................................................................ 49
Lender Meetings
.............................................................................................................
49 Interrelated Business
......................................................................................................
49 Post-Closing Matters
......................................................................................................
49 7.12. 7.13. 7.14. 7.15. 7.16. 7.17. 7.18. 7.19. 7.20. 7.21. 7.22. 7.23. 7.24.
7.25. 7.26. 7.27. 7.28. 8. NEGATIVE COVENANTS
........................................................................................................
50 8.1. 8.2. 8.3. 8.4. 8.5. 8.6. 8.7. 8.8. 8.9. 8.10. 8.11. 8.12. Fundamental
Changes
....................................................................................................
50 Asset
Sales........................................................................................................................
50 Investments and Loans
...................................................................................................
50 Indebtedness
....................................................................................................................
50 Liens
.................................................................................................................................
50 Restricted Payments
.......................................................................................................
51
Business............................................................................................................................
51 Payments on Certain Indebtedness
...............................................................................
51 Transactions With Affiliates
..........................................................................................
51 Modifications to Governing Documents
....................................................................... 51
Burdensome
Restrictions................................................................................................
51 Modifications to Term Loan Documents
...................................................................... 52 9.
FINANCIAL COVENANTS
.......................................................................................................
52 9.1. 9.2. Fixed Charge Coverage
Ratio........................................................................................
52 Capital Expenditure Limitation
....................................................................................
52 10. RELEASE, LIMITATION OF LIABILITY AND
INDEMNITY........................................... 52 10.1. 10.2. 10.3.
Release..............................................................................................................................
52 Limitation of Liability
....................................................................................................
52
Indemnity.........................................................................................................................
52 -ii-

[g193481ks01i003.gif]

 



11. EVENTS OF DEFAULT AND REMEDIES.
............................................................................ 53
11.1. 11.2. 11.3. Events of Default
.............................................................................................................
53 Remedies with Respect to Lending Commitments/Acceleration, Etc.
....................... 56 Remedies with Respect to Collateral
............................................................................. 56
12. LOAN GUARANTY.
...................................................................................................................
62 12.1. 12.2. 12.3. 12.4. 12.5. 12.6. 12.7. 12.8. 12.9. 12.10. 12.11.
Guaranty..........................................................................................................................
62 Guaranty of Payment
.....................................................................................................
62 No Discharge or Diminishment of Loan
Guaranty...................................................... 62 Defenses
Waived
.............................................................................................................
63 Rights of Subrogation
.....................................................................................................
63 Reinstatement; Stay of Acceleration
............................................................................. 63
Information......................................................................................................................
64 Termination
.....................................................................................................................
64 Maximum Liability
.........................................................................................................
64 Contribution
....................................................................................................................
64 Liability Cumulative
.......................................................................................................
65 13. PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF
TAXES.
.............................................................................................................
65 AGENT
.........................................................................................................................................
67 14. 14.1. 14.2. 14.3. 14.4. 14.5. 14.6. 14.7. 14.8. 14.9. 14.10. 14.11.
14.12. 14.13. 14.14.
Appointment....................................................................................................................
67 Rights as a Lender
..........................................................................................................
67 Duties and Obligations
...................................................................................................
67
Reliance............................................................................................................................
68 Actions through Sub-Agents
..........................................................................................
68 Resignation
......................................................................................................................
68 Non-Reliance
...................................................................................................................
69 Not Partners or Co-Venturers; Agent as Representative of the Secured Parties
..... 70 Credit
Bidding.................................................................................................................
71 Certain Collateral Matters
.............................................................................................
71 Restriction on Actions by Lenders
................................................................................
72
Expenses...........................................................................................................................
72 Notice of Default or Event of Default
............................................................................ 72
Liability of Agent
............................................................................................................
72 15. GENERAL PROVISIONS.
.........................................................................................................
73 15.1. 15.2. 15.3. 15.4. 15.5. 15.6. 15.7. 15.8. 15.9. 15.10. 15.11. 15.12.
15.13. 15.14. Notices.
.............................................................................................................................
73 Severability
......................................................................................................................
74 Integration
.......................................................................................................................
75 Waivers
............................................................................................................................
75
Amendments....................................................................................................................
75 Time of Essence
...............................................................................................................
76 Expenses, Fee and Costs Reimbursement
..................................................................... 76 Benefit
of Agreement;
Assignability..............................................................................
76 Assignments
.....................................................................................................................
77 Participations
..................................................................................................................
78 Headings;
Construction..................................................................................................
78 USA PATRIOT Act Notification
...................................................................................
78 Counterparts; Fax/Email Signatures
............................................................................ 78
GOVERNING LAW
.......................................................................................................
79 -iii-

GRAPHIC [g193481ks01i004.gif]

 



15.15. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS...............................................................................................
79 Publication
.......................................................................................................................
79
Confidentiality.................................................................................................................
80 15.16. 15.17. -iv-

GRAPHIC [g193481ks01i005.gif]

 



Perfection Certificate Annex I Annex II Annex III Exhibit A Exhibit B Exhibit C
Exhibit D Exhibit E Exhibit F Exhibit G Description of Certain Terms Reporting
Commitment Schedule Form of Notice of Borrowing Closing Checklist Client User
Form Authorized Accounts Form Form of Account Debtor Notification Form of
Compliance Certificate Form of Assignment and Assumption Agreement -v-

GRAPHIC [g193481ks01i006.gif]

 



Loan and Security Agreement This Loan and Security Agreement (as it may be
amended, restated or otherwise modified from time to time, this "Agreement") is
entered into on October 2, 2019, by and among NEOS THERAPEUTICS, INC., a
Delaware corporation ("Company"), NEOS THERAPEUTICS BRANDS, LLC, a Delaware
limited liability company ("NT Brands"), NEOS THERAPEUTICS, LP, a Texas limited
partnership ("NT LP"; together with Company, NT Brands and each other Person who
joins this Agreement as a borrower from time to time, each a "Borrower" and
collectively the "Borrowers"), NEOS THERAPEUTICS COMMERCIAL, LLC, a Delaware
limited liability company ("NT Commercial"), and PHARMAFAB TEXAS, LLC, a Texas
limited liability company ( "NT PharmaFab"), as Loan Party Obligors (as defined
herein), the Lenders party hereto from time to time and ENCINA BUSINESS CREDIT,
LLC, as agent for the Lenders (in such capacity, "Agent"). The Schedules and
Exhibits to this Agreement are an integral part of this Agreement and are
incorporated herein by reference. 1. DEFINITIONS. 1.1. Certain Defined Terms.
Unless otherwise defined herein, the following terms are used herein as defined
in the UCC: Accounts, Account Debtor, As-Extracted Collateral, Certificated
Security, Chattel Paper, Commercial Tort Claims, Debtor, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Financing
Statement, Fixtures, General Intangibles, Goods, Health -Care-Insurance
Receivables, Instruments, Inventory, Letter -of-Credit Rights, Money, Payment
Intangible, Proceeds, Secured Party, Securities Accounts, Security Agreement,
Supporting Obligations and Tangible Chattel Paper. As used in this Agreement,
the following terms have the following meanings: "ABLSoft" means the electronic
and/or internet-based system approved by Agent for the purpose of making
notices, requests, deliveries, communications and for the other purposes
contemplated in this Agreement or otherwise approved by Agent, whether such
system is owned, operated or hosted by Agent, any of its Affiliates or any ot
her Person. "ABL Priority Collateral" means "ABL Priority Collateral" as defined
in the Term Loan Intercreditor Agreement. "Accounts Advance Rate" means the
percentage set forth in Section 1(b)(i) of Annex I. "Affiliate" means, with
respect to any Person, any other Person in control of, controlled by, or under
common control with the first Person, and any other Person who has a substantial
interest, direct or indirect, in the first Person or any of its Affiliates,
including, any officer or director of the first Person or any of its Affiliates
(and if that Person is an individual, any member of the immediate family
(including parents, siblings, spouse, children, stepchildren, nephews, nieces
and grandchildren) of such individual and any trust whose principal beneficiary
is such individual or one or more members of such immediate family and any
Person who is controlled by any such member or trust); provided, that neither
Agent, any Lender nor any of their respective Affiliates shall be deemed an
"Affiliate" of Borrower for any purposes of this Agreement. For the purpose of
this definition, a "substantial interest" shall mean the direct or indirect
legal or beneficial ownership of more than ten (10%) percent of any class of
equity or similar interest. -1-

GRAPHIC [g193481ks01i007.gif]

 



"Agent" means Encina in its capacity as agent for the Lenders hereunder, and any
successor agent. "Agent Fee Letter" means that certain fee letter agreement
dated as of the Closing Date between Agent and Borrowers. "Agent-Related
Persons" means Agent, together with its Affiliates, officers, directors,
employees, members, managers, attorneys, and agents. "Agent Professionals" means
attorneys, accountants, appraisers, auditors, business valuation experts,
liquidation agents, collection agencies, auctioneers, enviro nmental engineers
or consultants, turnaround consultants, and other professionals and experts
retained by Agent. "Agreement" and "this Agreement" has the meaning set forth in
the preamble to this Agreement. "Approved Electronic Communication" means each
notice, demand, communication, information, document and other material
transmitted, posted or otherwise made or communicated by e-mail, facsimile,
ABLSoft or any other equivalent electronic service, whether owned, operated or
hosted by Agent, any of its Affiliates or any other Person, that any party is
obligated to, or otherwise chooses to, provide to Agent pursuant to this
Agreement or any other Loan Document, including any financial statement,
financial and other report, notice, request, certificate and ot her information
or material; provided, that Approved Electronic Communications shall not include
any notice, demand, communication, information, document or other material that
Agent specifically instructs a Person to deliver in physical form. "Assignment
of Claims Act", means the Assignment of Claims Act of 1940, as amended,
currently codified at 31 U.S.C. 3727 and 41 U.S.C. 6305, and includes the prior
historica lly referenced Federal Anti-Claims Act (31 U.S.C. 3727) and the
Federal Anti-Assignment Act (41 U.S.C. 6305). "Approved Fund" means any Person
(other than a natural person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business, in each case that is
administered, managed , advised or underwritten by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. "Assignee" has the meaning set forth in Section
15.9(a). "Assignment and Assumption" means an assignment and assumption
agreement substantially in the form of Exhibit G. "Availability Block" means
$1,000,000 or such lesser amount agreed to by Agent in writing from time to time
in its sole discretion . "Bankruptcy Code" means the United States Bankruptcy
Code (11 U.S.C. § 101 et seq.). "Base Rate" means, for any day, the greatest of
(a) the Federal Funds Rate plus ½%, (b) the LIBOR Rate (which rate shall be
calculated based upon a one (1) month period and shall be determined on a daily
basis), (c) one percent (1.0%), and (d) the rate of interest announced, from
time to time, within Wells Fargo Bank, N.A. at its principal office in San
Francisco as its "prime rate", with the understanding that the "prime rate" is
one of Wells Fargo Bank, N.A.’s base rates (not necessarily the lowest of such
rates) and serves as the basis upon which effective rates of interest are
calculated -2-

GRAPHIC [g193481ks01i008.gif]

 



for those loans making reference thereto and is evidenced by the recording
thereof after its announcement in such internal publications as Wells Fargo
Bank, N.A. may designate (or, if such rate ceases to be so published, as quoted
from such other generally available and recognizable source as Agent may
select). "Base Rate Loan" means any Loan which bears interest at or by reference
to the Base Rate. "Blocked Account" has the meaning set forth in Section 6.1.
"Borrower" and "Borrowers" has the meaning set forth in the preamble to this
Agreement. "Borrower Representative" means Company, in such capacity pursuant to
the provisions of Section 2.11, or any permitted successor Borrower
Representative selected by Borrowers and approved by Lender. "Borrowing Base"
means, as of any date of determination, the Dollar Equivalent Amount as of such
date of determination of (a) the aggregate amount of Eligible Accounts
multiplied by the Accounts Advance Rate, minus (b) all Reserves which Agent has
established pursuant to Section 2.1(b) (including those to be established in
connection with any requested Revolving Loan). "Borrowing Base Certificate"
means the detailed calculation of the Borrowing Base (delivered electronically
in an acceptable format) from time to time delivered in accordance with Annex
II. "Business Day" means a day other than a Saturday or Sunday or any other day
on which Agent or banks in New York are authorized to close and, in the case of
a Business Day which relates to a LIBOR Loan, any day on which dealings are
carried on in the London Interbank Eurodollar market. "Capital Expenditures"
means all expenditures which, in accordance with GAAP, would be required to be
capitalized and shown on the consolidated balance sheet of Borrowers, but
excluding (a) expenditures made in connection with the acquisition, replacement,
substitution or restoration of assets to the extent financed (i) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (ii) with cash awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (b) leasehold improvement expenditures for which any Loan
Party is actually reimbursed by the lessor, sublessor or sublessee, (c)
transaction fees and expenses incurred with any issuance of debt or equity
(including any initial public offering) to t he extent capitalized, and (d)
expenditures incurred under operating leases that are required to be capitalized
in accordance with GAAP (which are often referred to as "right to use assets").
"Closing Date" means October 2, 2019. "Code" means the Internal Revenue Code of
1986, as amended. "Collateral" means all property and interests in property in
or upon which a security interest, mortgage, pledge or other Lien is granted
pursuant to this Agreement or the other Loan Documents, including all of the
property of each Loan Party Obligor described in Section 5.1, but excluding any
Excluded Property. "Collections" has the meaning set forth in Section 6.1. -3-

GRAPHIC [g193481ks01i009.gif]

 



"Commitment" and "Commitments" means, individually or collectively as required
by the context, the Revolving Loan Commitment. "Commitment Schedule" means the
Commitment Schedule attached hereto as Annex III. "Company" has the meaning set
forth in the Preamble to this Agreement. "Compliance Certificate" means a
compliance certificate substantially in the form of Exhibit F hereto to be
signed by the Chief Financial Officer or President of Borrower Representative .
"Confidential Information" means confidential information that any Loan Party
furnishes to the Agent pursuant to any Loan Document concerning any Loan Party's
business, but does not include any such information once such information has
become, or if such information is, generally available to the public or
available to the Agent (or other applicable Person) from a source other than the
Loan Parties which is not, to the Agent's knowledge, bound by any
confidentiality agreement in respect thereof. "Default" means any event or
circumstance which with notice or passage of time, or both, would constitute an
Event of Default. "Default Rate" has the meaning set forth in Section 3.1.
"Defaulting Lender" means any Lender that (a) has failed, within one Business
Day of the date required to be funded or paid, to (i) fund any portion of its L
oans or (ii) pay over to Agent or any other Lender any other amount required to
be paid by it hereunder, (b) has notified Borrower Representative or Agent in
writing, or it or its parent has made a public statement, to the effect that it
does not intend or expect to comply with any of its funding obligations under
this Agreement or generally under other agreements in which it or its parent
commits to extend credit, (c) has failed, within two Business Days after request
by Agent, acting in good faith, to pro vide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon Agent's receipt of such certification in form
and substance satisfactory to Agent, (d) had an involuntary proceeding commenced
or an involuntary petition filed seeking (i) liquidation, reorganization o r
other relief in respect of such Lender or its parent or its or its parent’s
debts, or of a substantial part of its or its parent’s assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar Law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Lender or its
parent or for a substantial part of its or its parent’s assets, or (e) shall
have or whose parent shall have (i) voluntarily commenced any proceeding or
filed any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency, receivership or similar Law
now or hereafter in effect, (ii) consented to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this definition, (iii) applied for or consented to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for i t or a substantial part of its assets, (iv) filed an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) made a general assignment for the benefit of creditors or
(vi) taken any action for the purpose of effecting any of the foregoing.
"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve (12) months, that is the result of
dividing the Dollar Equivalent Amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other -4-

GRAPHIC [g193481ks01i010.gif]

 



dilutive items with respect to a Borrower's Accounts during such period by (b)
such Borrower's billings with respect to Accounts during such period. "Dilution
Ineligibles" means, as of any date of determination, an amount in respect of
"program dilution" to account for wholesale and/or similar distributor service
agreement fees, customer chargebacks, cash discounts and other similar items
which are accrued as liabilities on the books and records of the Company and its
Subsidiaries on a monthly basis. "Dilution Reserve" has the meaning set forth in
Section 1(b)(i) of Annex I. "Division" in reference to any Person which is an
entity, means the division of such Person into two (2) or more separate Persons,
with the dividing Person either continuing or terminating its existence as part
of such division, including as contemplated under Secti on 18-217 of the
Delaware Limited Liability Act for limited liability companies formed under
Delaware law, or any analogous action taken pursuant to any other applicable law
with respect to any corporation, limited liability company, partnership or other
entity. The word "Divide" when capitalized, shall have a correlative meaning.
"Dollar Equivalent Amount" means, at any time, (a) as to any amount denominated
in Dollars, the amount hereof at such time, and (b) as to any amount denominated
in a currency other than Dollars, the equivalent amount in Dollars as determined
by Agent at such time that such amount could be converted into Dollars by Agent
according to prevailing exchange rates selected by Agent. "Dollars" or "$" means
United States Dollars. "E-Signature" means the process of attaching to or
logically associating with an Approved Electronic Communication an electronic
symbol, encryption, digital signature or proce ss (including the name or an
abbreviation of the name of the party transmitting the Approved Electronic
Communication) with the intent to sign, authenticate or accept such Approved
Electronic Communication. "Early Payment/Termination Premium" has the meaning
set forth in Section 3.2(b). "EBITDA" means, for the applicable period, for the
Loan Parties on a consolidated basis, the sum of (a) Net Income, plus (b)
Interest Expense deducted in the calculation of such Net Income, plus (c) taxes
on income, whether paid, payable or accrued, deducted in the calculation of such
Net Income, plus (d) depreciation expense deducted in the calculation of such
Net Income, plus (e) amortization expense deducted in the calculation of such
Net Income, plus (f) any other non-cash charges that have been deducted in the
calculation of such Net Income, plus (g) transaction fees and expenses incurred
in connection with the transactions contemplated by this Agreement in an
aggregate amount not to exceed $500,000, minus (h) any other non-cash gains that
have been added in the calculation of such Net Income. "Eligible Account" means,
at any time of determination and subject to the criteria below, an Account of a
Borrower, which was generated and billed by a Borrower in the Ordinar y Course
of Business, and which Agent, in its Permitted Discretion, deems to be an
Eligible Account. The net amount of an Eligible Account (or Eligible Accounts in
the aggregate) at any time shall be the face amount of such Eligible Account(s)
as originally billed minus all customer deposits, unapplied cash collections and
other Proceeds of such Account(s) received from or on behalf of the Account
Debtor(s) thereunder as of such date and any and all returns, rebates, discounts
(which may, at Agent's option, be calculated on shortest terms), credits,
allowances or excise taxes of any nature at any time issued, owing, claimed by
Account Debtor(s), granted, outstanding or payable in connection with such
Account(s) at such time, including without limitation Di lution Ineligibles.
Without limiting the -5-

GRAPHIC [g193481ks01i011.gif]

 



generality of the foregoing, the following Accounts shall not be Eligible
Accounts without Agent's prior approval: (i) the Account Debtor or any of its
Affiliates is an Affiliate of any Loan Party; (ii) it remains unpaid longer than
the earlier to occur of (A) the number of days after the original invoice date
set forth in Section 4(a) of Annex I or (B) the number of days after the
original invoice due date set forth in Section 4(b) of Annex I; (iii) the
Account Debtor or its Affiliates are past any of the applicable dates referenced
in clause (ii) above on other Accounts owing to a Borrower comprising more than
twenty-five (25%) percent of all of the Accounts owing to a Borrower by such
Account Debtor or its Affiliates; (iv) all Accounts owing by the Account Debtor
or its Affiliates which represent more than (A) 55% of all otherwise Eligible
Accounts with respect to Accounts owing by Amerisource Bergen Corp., (B) 40% of
all otherwise Eligible Accounts with respect to Accounts owing by each of
McKesson Corp. and Cardinal Health, Inc. or (C) 10% of all otherwise Eligible
Accounts with respect to Accounts owing by any other Account Debtor; provided,
that Accounts which are deemed to be ineligible solely by reason of this clause
(iv) shall be considered Eligible Accounts to the extent of the amount thereof
which does not exceed the applicable percentage set forth above of all otherwise
Eligible Accounts; (v) a covenant, representation or warranty contained in this
Agreement or any other Loan Document with respect to such Account (including any
of the representations set forth in Section 7.4) has been breached and such
breach continues uncured; (vi) the Account is subject to any contra
relationship, counterclaim, dispute or set-off; provided, that Accounts which
are deemed to be ineligible by reason of this clause (vi) shall be considered
ineligible only to the extent of such applicable contra relationship,
counterclaim, dispute or set-off; (vii) the Account Debtor's chief executive
office or principal place o f business is located outside of the United States;
(viii) it is payable in a currency other than Dollars; (ix) it (a) is not
absolutely owing to a Borrower or (b) arises from a sale on a bill-and-hold,
guarantied sale, sale-or-return, sale-on-approval, consignment, retainage or any
other repurchase or return basis or (c) consist of progress billings or other
advance billings that are due prior to the completion of performance by a
Borrower of the subject contract for goods or services; (x)the Account Debtor is
the United States of America or any state or political subdivision (or any
department, agency or instrumentality thereof), unless such Borrower has
complied with the Assignment of Claims Act or other applicable similar state or
local law in a manner reasonably satisfactory to Agent; (xi) it is not at all
times subject to Agent's duly perfected, first -priority security interest or is
subject to any other Lien that is not a Permitted Lien, or the goods giving rise
to such Account were, at the time of sale, subject to any Li en that is not a
Permitted Liens; -6-

GRAPHIC [g193481ks01i012.gif]

 



(xii) it is evidenced by Chattel Paper or an Instrument of any kind (unless such
Chattel Paper or Instrument is delivered to Agent in accordance with Section
5.2) or has been reduced to judgment; (xiii)the Account Debtor's total
indebtedness to Borrowers exceeds the amount of any credit limit established by
Borrowers or Agent or the Account Debtor is otherwise deemed not to be
creditworthy by Agent in its Permitted Discretion; provided, that Accounts which
are deemed to be ineligible solely by reason of this clause (xiii) shall be
considered Eligible Accounts to the extent the amount of such Accounts does not
exceed the lower of such credit limits; (xiv) there are facts or circumstances
existing, or which could reasonably be anticipated to occur, which could result
in a material adverse change in the Account Debtor's financial condition or
impair or delay the collectability of all or any portion of such Account; (xv)
Agent has not been furnished with all documents and other information pertaining
to such Account which Agent has reasonably requested, or which any Borrower is
obligated to deliver to Agent, pursuant to this Agreement; (xvi) Any Borrower
has made an agreement with the Account Debtor to extend the time of payment
thereof beyond the time periods set forth in clause (ii) above; (xvii)Any
Borrower has posted a surety or other bond in respect of the contract or
transaction under which such Account arose; (xviii) the Account Debtor is
subject to any proceeding seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar applicable law; (xix) the sale giving rise to such Account is on cash in
advance or cash on delivery terms; (xx) the goods giving rise to such Account
have been sold by a Borrower to the Account Debtor outside such Borrower’s
Ordinary Course of Business or the services giving rise to such Account have
been performed by Borrower outside such Borrower’s Ordinary Course of Business;
(xxi) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor ; or (xxii)the Account Debtor on such Accounts is located in any
jurisdiction which adopts a statute or other requirement that any Person that
obtains business from within such jurisdiction or is otherwise subject to such
jurisdiction’s tax law must file a "Business Activity Report" (or other
applicable report) or make any required filing s in a timely manner in order to
enforce its claims in such jurisdiction’s courts or arising under such
jurisdiction’s laws; provided, however, that such Accounts shall nonetheless be
Eligible Accounts if such Borrower has filed a "Business Activity Report" (or
other applicable report or required filing). "Encina" means Encina Business
Credit, LLC, a Delaware limited liability company. "Enforcement Action" means
any action to enforce any Obligations or Loan Documents or to exercise any
rights or remedies relating to any Collateral, whether by judicial action, -7-

GRAPHIC [g193481ks01i013.gif]

 



self-help, notification of Account Debtors, setoff or recoupment, credit bid,
deed in lieu of foreclosure, action in any proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar applicable law or otherwise. "ERISA"
means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder. "ERISA Affiliate" means any trade
or business (whether or not incorporated) under common control with a Loan Party
within the meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and
(o) of the Code for purposes of provisions relating to Section 412 of the Code
and Section 302 of ERISA). "ERISA Event" means: (a) a Reportable Event with
respect to a Pension Plan; (b) the withdrawal of any Loan Party or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a "substantial employer" as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by a Loan Party or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceeding s to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party or any ERISA Affiliate. "Event of
Default" has the meaning set forth in Section 11.1. "Excess Availability" means
the amount, as determined by Agent, calculated at any date, equal to (a) the
lesser of (i) the Maximum Revolving Facility Amount, minus Reserves, and (ii)
the Borrowing Base, minus (b) the sum of (i) the outstanding balance of all
Revolving Loans plus (ii) fees and expenses which are due and payable by any
Borrower under this Agreement but which have not been paid or charged to the
Loan Account. "Excluded Property" has the meaning set forth in Section 5.1.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of Agent or any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof); (b) in
the case of a Non -U.S. Recipient (as defined in Section 13(e)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Non-U.S. Recipient with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which Non -U.S. Recipient
becomes a party to this Agreement or acquires a participation, except in each
case to the extent that, pursuant to Section 13 amounts with respect to such
Taxes were payable to such Non -U.S. Recipient assignor (or Lender granting such
participation) immediately before such assignment or grant of p articipation;
(c) United States federal withholding Taxes that would not have been imposed but
for such Recipient's failure to comply with Section 13(e) (except where the
failure to comply with Section 13(e) was the result of a change in law, ruling,
regulation, treaty, directive, or interpretation thereof by a Governmental -8-

GRAPHIC [g193481ks01i014.gif]

 



Authority after the date the Recipient became a party to this Agreement or a
Participant) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA. "FATCA" means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof. "FDA" means the US Food
and Drug Administration. "Financing Lease" means any financing lease which is or
should be capitalized on the balance sheet of the lessee thereunder in
accordance with GAAP. "FIRREA" means the Financial Institutions Reform, Recovery
and Enforcement Act of 1989, as amended. "Fiscal Year" means the fiscal year of
Borrowers which ends on December 31 of each year. "Fixed Charge Coverage Ratio"
means the ratio, determined in a manner acceptable to Agent in its Permitted
Discretion, of (a) EBITDA for the most recently ended twelve-month period for
which financial statements have been delivered under Section 7.15(b) , minus
unfinanced Capital Expenditures of the Loan Parties on a consolidated basis for
such period, to (b) Fixed Charges for such period. "Fixed Charges" means, for
the period in question, on a consolidated basis, the sum of (a) all principal
payments scheduled or required to be made during or with respect to such period
in respect of Indebtedness of the Loan Parties, plus (b) all Interest Expense of
the Loan Parties for such period paid or required to be paid in cash
attributable to such period, plus (c) all taxes of the Loan Parties paid or
required to be paid for such period and plus (d) all cash distributions,
dividends, redemptions and other cash payments made or required to be made
during such period with respect to equity securities or subordinated debt issued
by any Loan Party. "Foreign Subsidiary" means a Subsidiary that is a "controlled
foreign corporation" under Section 957 of the Code, such that a guaranty by such
Subsidiary of the Obligations or a Lien on the assets of such Subsidiary or a
pledge of more than 65% of the voting equity of such Subsidiary, in each case to
secure the Obligations, would result in material tax liability to Borrowers.
"FRB" means the Board of Governors of the Federal Reserve System or any
successor thereto. "GAAP" means generally accepted accounting principles set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
United States accounting profession) which are applicable to the circumstances
as of the date of determination, in each case consistently applied. "Governing
Documents" means, with respect to any Person, the certificate of incorporation,
articles of incorporation, certificate of formation, certificate of limited
partnership, by - laws, operating agreement, limited liability company
agreement, limited partnership agreement or other similar governance document of
such Person. "Governmental Authority" means the government of the United States
of America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, -9-

GRAPHIC [g193481ks01i015.gif]

 



authority, instrumentality, regulatory body, court, centra l bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and having jurisdiction over this account. "Guaranty" or "Guarantied", as
applied to any Indebtedness, liability or other obligation, means (a) a
guaranty, directly or indirectly, in any manner, including by way of endorsement
(other than endorsements of negotiable instruments for collection in the
Ordinary Course of Business), of any part or all of such Indebtedness, liability
or obligation and (b) an agreement, contingent or otherwise, and whether or not
constituting a guaranty, assuring, or intended to assure, the payment or
performance (or payment of damages in the event of non -performance) of any part
or all of such Indebtedness, liability or obligation by any means (including the
purchase of securities or obligations, the purchase or sale of property or
services or the supplying of funds). "Health Care Laws" means all laws relating
to the provision and/or administration of, and/or payment for, healthcare
products or services, including, without limitation, applicable laws with
respect to (in each case, to the extent applicable): (a) health care fraud and
abuse (including without limitation the following statutes, as amended, modified
or supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the federal Anti-Kickback
Statute (42 U.S.C. § 1320a -7b(b)); the Stark Law (42 U.S.C. § 1395nn); the
civil False Claims Act (31 U.S.C. § 3729 et seq.); 42 U.S.C. §§ 1320a -7,
1320a-7b; the Medicare Prescription Drug, Improvement, and Modernization Act of
2 003 (Pub. L. No. 108-173)); and any state, commonwealth or local laws similar
to any of the foregoing; (b) Medicare, Medicaid or other programs which are
sponsored or maintained by a govern mental payor; (c) quality, safety
certification and accreditation standards and requirements; (d) HIPAA; (e)
prescription drug, medical device or controlled substances registration,
approval, importation, sale, use, distribution, compounding, dispensing,
transporting, purchasing, storage, tracking, marketing and security, including
state pharmacy and controlled substance laws, the Federal Food, Drug, and
Cosmetic Act, the Controlled Substances Act, the Prescription Drug Marketing Act
of 1987, and Food and Drug Administration rules and regulation; (f) the
provision of free or discounted care or services; and (g) the conditions of
participation or enrollment as a provider/supplier in and Laws governing health
programs administered by or paid for, in whole or in part by , governmental
payors. "Health Care Permits" means any and all Permits issued or required under
applicable Health Care Laws. "HIPAA" means the (a) Health Insurance Portability
and Accountability Act of 1996; (b) the Health Information Technology for
Economic and Clinical Health Act (Title XIII of the American Recovery and
Reinvestment Act of 2009); and (c) any state, commonwealth and local laws
regulating the privacy and/or security of individually identifiable health
information, including state laws providing for notification of breach of
privacy or security of individually identifiable health information, in each
case with respect to the laws described in clauses (a), (b) and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder. "Indebtedness" means (without
duplication), with respect to any Person, (a) all obligations or liabilities,
contingent or otherwise, for borrowed money, (b) all obligations represented by
promissory notes, bonds, debentures or the like, or on which interest charges
are customarily paid, (c) all liabilities secured by any Lien on property owned
or acquired, whether or not such liability shall have been assumed, (d) all
obligations of such Person under conditional sale or other title - retention
agreements relating to property or assets purchased by such Person, (e) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade payables which are not one-hundred twenty
(120) days past the invoice date incurred in the O rdinary -10-

GRAPHIC [g193481ks01i016.gif]

 



Course of Business, but including the maximum potential amount payable under any
earn -out or similar obligations), (f) all Financing Leases of such Person, (g)
all obligations (contingent or otherwise) of such Person as an account party or
applicant in respect of letters of credit and bankers' acceptances or in respect
of financial or other hedging obligations, (h) all equity interests issued by
such Person subject to repurchase or redemption at any time on or prior to the
Scheduled Maturity Date, other than voluntary repurchases or redemptions that
are at the sole option of such Person, (i) all principal outstanding under any
synthetic lease, off -balance sheet loan or similar financing product and (j)
all Guaranties, endorsements (other than for collection in the Ordinary Course
of Business) and other contingent obligations in respect of the obligations of
others. "Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes. "Intellectual Property" means the collective
reference to all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including copyrights, copyright licenses, patents, patent licenses,
trademarks and trademark licenses and all rights to sue at law or in equity for
any infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom. "Interest Expense" means, for the applicable
period, for the Loan Parties on a consolidated basis, total interest expense
(including interest attributable to Financing Lea ses in accordance with GAAP)
and fees with respect to outstanding Indebtedness. "Investment Property" means
the collective reference to (a) all "investment property" as such term is
defined in Section 9-102 of the UCC, (b) all "financial assets" as such term is
defined in Section 8-102(a)(9) of the UCC and (c) whether or not constituting
"investment property" as so defined, all Pledged Equity. "Issuers" means the
collective reference to each issuer of Investment Property. "Lender" means each
Person listed on the Commitment Schedule and any other Person that shall have
become a Lender hereunder pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a Lender hereunder pursuant to an Assignment
and Assumption. Unless the context expressly provides otherwise, "Lender" shall
include the Swingline Lender. "LIBOR Loan" means any Loan which bears interest
at a rate determined by reference to the LIBOR Rate. "LIBOR Rate" means, for any
calendar month, the rate (expressed as a percentage per annum and rounded
upward, if necessary, to the next nearest 1/100 of 1%) for deposits in Dollars,
for a one-month period, that appears on Bloomberg Screen US000 1M (or the
successor thereto) as the London interbank offered rate for deposits in Dollars
as of 11:00 a.m., London time, as of two Business Days prior to the first day of
such calendar month (and, in no event shall the LIBOR Rate shall be less than
1.50%), which determination shall be made by Agent and shall be conclusive in
the absence of manifest error. For the sake of clarity, the LIBOR Rate shall be
adjusted monthly on the first day of each month. "Lien" means any mortgage, deed
of trust, pledge, hypothecation, assignment, charge, deposit arrangement,
encumbrance, easement, lien (statutory or other), security interest or other
security arrangement and any other preference, priority, or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever, including any conditional sale contract or other -11-

GRAPHIC [g193481ks01i017.gif]

 



title-retention agreement, the interest of a lessor under a Financing Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the f oregoing. "Loan Account" has the meaning set forth in
Section 3.4. "Loan Documents" means, collectively, this Agreement (including the
Perfection Certificate(s) and all other attachments, annexes and exhibits
hereto) and all notes, guaranties, security agreements, mortgages, certificates,
pledge agreements, landlord's agreements, Lock Box and Blocked Account
agreements, the Term Loan Intercreditor Agreement and all other agreements,
documents and instruments now or hereafter executed or delivered by any Bor
rower, any Loan Party, or any Other Obligor in connection with, or to evidence
the transactions contemplated by, this Agreement. "Loan Guaranty" means the
obligations of Obligors pursuant to Section 12. "Loan Party" means,
individually, each Borrower and each Subsidiary; and "Loan Parties" means,
collectively, each Borrower and all Subsidiaries. "Loan Party Obligor" means,
individually, each Borrower, or any Obligor that is a Loan Party and each Person
identified in the Preamble as a Loan Party Obligor; and "Loan Party Obligors"
means, collectively, each Borrower, and each Loan Party Obligor. "Loans" means,
collectively, the Revolving Loans (including any Protective Advances and
Overadvances) and the Swingline Loans. "Lock Box" has the meaning set forth in
Section 6.1. "Material Adverse Effect" means any event, act, omission, condition
or circumstance which, which individually or in the aggregate, has or could
reasonably be expected to have a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Company and its
Subsidiaries, taken as a whole, (b) the ability of any Loan Party or any Other
Obligor, as applicable, to perform any of its obligations under any of the Loan
Documents, (c) the validity or enforceability of, or Lender's rights and
remedies under, any of the Loan Documents, (d) the ability of Agent and Lenders
realize upon Collateral in which Agent has previously perfected a Lien or (e)
the existence, perfection or priority of any security interest granted in any
Loan Document and covering Collateral in which Agent has previously perfected a
Lien . "Material Contract" means has the meaning set forth in Section 7.18.
"Maturity Date" means the earlier of (i) Scheduled Maturity Date, (ii) the
Termination Date, or (iii) such earlier date as the Obligations may be
accelerated by Agent in accordance with the terms of this Agreement (including
pursuant to Section 11.2). "Maximum Lawful Rate" has the meaning set forth in
Section 3.5. "Maximum Liability" has the meaning set forth in Section 12.9.
"Maximum Revolving Facility Amount" means the amount set forth in Section 1(a)
of Annex I. "Medicaid" means, collectively, the health care assistance program
established by Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.)
and any statutes succeeding thereto, and all laws pertaining to such program,
including (a) all federal statutes affecting such program; (b) all state and
commonwealth statutes and plans for medical assistance enacted in connection
with such program and federal rules and regulations promulgated in connection
with such program; and (c) all -12-

GRAPHIC [g193481ks01i018.gif]

 



applicable provisions of all rules, regulations and legally binding manuals,
orders and administrative and reimbursement requirements of all Governmental
Authorities promulgated in connection with such program, in each case as the
same may be amended, supplemented or otherwise modified from time to time.
"Medicare" means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. § 1395
et seq.) and any statutes succeeding thereto, and all laws pertaining to such
program including (a) all federal statutes (whether set forth in Title XVIII of
the Social Security Act (42 U.S.C. § 1395 et seq.) or elsewhere) affecting such
program; and (b) all applicable provisions of all rules, regulations and legally
binding manuals, orders, administrative and reimbursement requirements of all
Governmental Authori ties promulgated in connection with such program, in each
case as the same may be amended, supplemented or otherwise modified from time to
time. "Minimum Excess Availability Amount" means $2,500,000. "Multiemployer
Plan" means any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions. "Net Income" means, for the
applicable period, for Borrowers individually or for the Loan Parties on a
consolidated basis, as applicable, the net income (or loss) of Borrowers
individually or of the Loan Parties on a consolidated basis, as applicable, for
such period, excluding any gains or non-cash losses from dispositions, any
extraordinary gains or extraordinary non -cash losses and any gains or non-cash
losses from discontinued operations, in each case of Borrowers individually or
of the Loan Parties on a consolidated basis, as applicable, for such period.
"Non-Consenting Lender" has the meaning set forth in Section 15.5(b).
"Non-Paying Guarantor" has the meaning set forth in Section 12.10. "Non-U.S.
Recipient" has the meaning set forth in Section 13(e)(ii). "Notice of Borrowing"
has the meaning set forth in Section 2.3. "NT Brands" has the meaning set forth
in the Preamble to this Agreement. "NT Commercial" has the meaning set forth in
the Preamble to this Agreement. "NT LP" has the meaning set forth in the
Preamble to this Agreement. "NT PharmaFab" has the meaning set forth in the
Preamble to this Agreement. "Obligations" means all present and future Loans,
advances, debts, liabilities, fees, expenses, obligations, guaranties,
covenants, duties and indebtedness at an y time owing by any Borrower or any
Loan Party Obligor to Agent and Lenders, whether evidenced by this Agreement,
any other Loan Document or otherwise, whether arising from an extension of
credit, guaranty, indemnification or otherwise, whether direct or indirect
(including those acquired by assignment and any participation by any Lender in
any Borrower's indebtedness owing to others), whether absolute or contingent,
whether due or to become due and whether arising before or after the
commencement of a proceeding under the Bankruptcy Code or any similar statute.
-13-

GRAPHIC [g193481ks01i019.gif]

 



"Obligor" means any guarantor, endorser, acceptor, surety or other Person liable
on, or with respect to, any of the Obligations or who is the owner of any
property which is security for any of the Obligations, other than Borrower.
"Ordinary Course of Business" means, in respect of any transaction involving any
Person, the ordinary course of business of such Person, as conducted by such
Person as of the Closing Date and any practices that are utilized to improve
past practices or to conform with customary operating procedures for a similar
business, as reasonably determined by such Person. "Other Obligor" means any
Obligor other than any Loan Party Obligor. "Other Taxes" means all present or
future stamp, court or documentary, property, excise, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receip t or perfection of a security interest under, or otherwise with respect
to, any Loan Document. "Overadvances" has the meaning set forth in Section
2.2(b). "Participant" has the meaning set forth in Section 15.10(b). "Paying
Guarantor" has the meaning set forth in Section 12.10. "Payment Conditions"
means, as to the making of (i) any payment or distribution of any dividends or
other distributions on Company's stock or other equity interest, or (ii) any
prepayment in respect of the Term Loan Debt, the satisfaction as of the making
of each such payment or distribution, and after giving pro forma effect thereto,
of each of the following conditions: (a) no Default or Event of Default has
occurred and is continuing, (b) the Fixed Charge Coverage Ratio, calculated for
the twelve consecutive calendar months most recently ended for which the monthly
financial statements of Borrowers and the related Compliance Certificate are
required to have been delivered to Agent pursuant to Section 7.15, is greater
than 1.1:1.0, and (c) Excess Availability is greater than $2,500,000. "PBGC"
means the Pension Benefit Guaranty Corporation. "Pension Act" means the Pension
Protection Act of 2006. "Pension Funding Rules" means the rules of the Code and
ERISA regarding minimum required contributions (including any installment
payment thereof) to Pension Plans and Multiemployer Plans and set forth in, with
respect to plan years ending prior to the effective date of the Pension Act,
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA, and any sections of the Code or ERISA
related thereto that are enacted after the date of this Agreement. "Pension
Plan" means any employee pension benefit plan (including a Multiemployer Plan)
that is maintained or is contributed to by a Loan Party and any ERISA Affiliate
and is either covered by Title IV of ERISA or is subject to the minimum funding
standards unde r Section 412 of the Code. "Perfection Certificate" means the
Perfection Certificate completed by Borrowers and Obligors and attached hereto
and incorporated herein by this reference, and any supplements or updates
thereto delivered to Lender in accordance herewith. -14-

GRAPHIC [g193481ks01i020.gif]

 



"Permitted Discretion" means a determination made by Agent in good faith and in
the exercise of reasonable (from the perspective of an asset-based secured
lender) business judgment. "Permitted Indebtedness" means: (a) the Obligations;
(b) the Indebtedness existing on the date hereof described in Section 7 of the
Perfection Certificate; in each case along with extensions, refinancings,
modifications, amendments and restatements thereof; provided, that (i) the
principal amount thereof is not increased, (ii) if secured by a Permitted Lien,
no additional collateral beyond that existing as of the Closing Date is granted
to secure such Indebtedness; (iii) if such Indebtedness is subordinated to any
or all of the Obligations, the applicable subordination terms shall not be
modified without the prior written consent of Agent and (iv) the terms thereof
are not modified to impose more burdensome terms upon any Loan Party; (c)
Financing Leases and purchase-money Indebtedness secured by Permitted Liens in
an aggregate amount not exceeding $8,000,000 at any time outstanding; (d)
Indebtedness arising under operating leases in the Ordinary Course of Business;
(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business; (f) the Term Loan Debt to the
extent subject to, and permitted by, the Term Loan Intercreditor Agreement; (g)
to the extent constituting Indebtedness, Indebtedness incurred in connection
with the financing of insurance premiums; and (h) other unsecured Indebtedness
in an aggregate principal amount not exceeding $250,000 at any time outstanding.
"Permitted Investments" means: (a)investments outstanding on the Closing Date
described in Section 1 of the Perfection Certificate; (b) investments by any
Loan Party in any other Loan Party or any Subsidiary of a Loan Party in equity
interests; provided, that (A) any such equity interests held by a Loan Party
Obligor shall be pledged as required pursuant to this Agreement and B) the
aggregate amount of investments by Loan Parties in Subsidiaries that are not
Loan Parties (together with outstanding intercompany loans permitted under
clause (c) below and outstanding Guaranties permitted under clause (d) below)
shall not exceed $500,000 at any time outstanding); (c) loans or advances made
by any Loan Party to any Subsidiary and made by any Subsidiary to a Loan Party
or any other Subsidiary; provided, that (A) any such loans and advances made by
a Loan Party and evidenced by a promissory note shall be pledged pursuant to
this Agreement and (B) the principal amount of such loans and advances made by
Loan Parties to Subsidiaries that are not Loan Parties (together with
outstanding investments permitted by clause (b) above and outstanding Guaranties
permitted under clause (d) below) shall not exceed $250,000 at any time
outstanding); -15-

GRAPHIC [g193481ks01i021.gif]

 



(d) Guaranties constituting Indebtedness permitted by Section 8.4; provided,
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that i s guaranteed by any Loan Party (together with outstanding
investments permitted under clause (b) above and outstanding intercompany loans
permitted under clause (c) above) shall not exceed $250,000 at any time
outstanding); (e) loans and advances to directors, employees and officers of any
Loan Party Obligor and its Subsidiaries for bona fide business purposes in the
Ordinary Course of Business, in an aggregate amount not to exceed $50,000 at any
time outstanding; (f) leases of real or personal property in the Ordinary Course
of Business and in accordance with the terms and conditions of this Agreement;
and (g) investments constituting deposits described in Permitted Liens.
"Permitted Liens" means: (a) purchase-money security interests in specific items
of Equipmen t securing Permitted Indebtedness described under clause (c) of the
definition of Permitted Indebtedness; (b) liens for taxes, fees, assessments, or
other governmental charges or levies, either not delinquent or being contested
in good faith by appropri ate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained provided the same have no priority
over any of Agent's security interests; (c) liens of materialmen, mechanics,
carriers, or other similar liens arising in the Ordinary Course of Business and
securing obligations which are not delinquent or are being contested in good
faith by appropriate proceedings (which proceedings have the effect of p
reventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained; (d) liens which constitute banker's
liens, rights of set -off, or similar rights as to deposit accounts or other
funds maintained with a bank or other financial institution (but only to the
extent such banker's liens, rights of set-off or other rights are in respect of
customary service charges relative to such deposit accounts and other funds, and
not in respect of any loans or other extensio ns of credit by such bank or other
financial institution to any Loan Party); (e)cash deposits or pledges of an
aggregate amount not to exceed $50,000 to secure the payment of worker's
compensation, unemployment insurance, or other social security benefits or
obligations, public or statutory obligations, surety or appeal bonds, bid or
performance bonds, or other obligations of a like nature incurred in the
Ordinary Course of Business; (f) judgment Liens in respect of judgments that do
not constitute a n Event of Default; (g) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the Ordinary Course of Business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of Company or any
Subsidiary; (h) any Lien in existence on the Closing Date and described in
Section 7 of the Perfection Certificate and any Lien granted as a replacement o
r substitute therefor; provided, that any such replacement or substitute Lien
(i) does not secure an aggregate amount of Indebtedness, if any, -16-

GRAPHIC [g193481ks01i022.gif]

 



greater than that secured on the Closing Date and (ii) does not encumber any
property other than the property subject thereto on the Closing Date; (i) Liens
on the assets of the Loan Parties securing the Term Loan Debt to the extent such
Liens are subject to, and permitted by, the Term Loan Intercreditor Agreement;
(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and (k) other Liens securing obligations in an aggregate principal amount not to
exceed $25,000 at any time outstanding. "Permits" means all permits, licenses,
registrations, certificates, qualifications, accreditations, approvals or
similar rights required to be obtained, from any Governmental Authority.
"Person" means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity. "Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Plan) maintained for employees of any
Loan Party or any such plan to which any Loan Party (or with respect to any plan
subject to Section 412 of the Code or Section 302 or Title IV of ERISA, any
ERISA Affiliate) is required to contribute on behalf of any of its employees.
"Pledged Equity" means the equity interests listed on Sections 1(f) and 1(g) of
the Perfection Certificate, together with any other equity interests,
certificates, options, or rights or instruments of any nature whatsoever in
respect of the equity interests of any Person that may be issued or granted to,
or held by, any Loan Party Obligor while this Agreement is in effect, and
including, to the extent attributable to, or otherwise related to, such pledged
equity interests, all of such Loan Party Obligor's (a) interests in the profits
and losses of each Issuer, (b) rights and interests to receive distributions of
each Issuer's assets and properties and (c) rights and interests, if any, to
participate in the management of each Issuer related to such pledged equity
interests. "Pro Rata Share" means with respect to all matters relating to any
Lender the percentage obtained by dividing (i) the Loan Commitment of that
Lender by (ii) the aggregate Loan Commitments of all Lenders, in each case as
any such percentages may be adjusted by assignments pursuant to an Assignment
and Assumption "Protective Advances" has the meaning set forth in Section
2.2(a). "Recipient" means any Agent, any Lender, any Participant, or any other
recipient of any payment to be made by or on account of any Obligation of any
Loan Party under this Agreement or any other Loan Document, as applicable.
"Register" has the meaning set forth in Section 15.9(c). "Released Parties" has
the meaning set forth in Section 10.1. "Replacement Lender" has the meaning set
forth in Section 3(c). "Reportable Event" means any of the events set forth in
Section 4043(c) of ERISA, other than events for which the thirty-day notice
period has been waived. -17-

GRAPHIC [g193481ks01i023.gif]

 



"Required Lenders" means at any time Lenders (other than Defaulting Lenders)
then holding at least fifty-one (51%) percent of the sum of the aggregate Loan
Commitment then in effect ; provided, that if there are two or more Lenders,
then Required Lender s shall include at least two Lenders (Lenders that are
Affiliates or Approved Funds of one another being considered as one Lender for
purposes of this proviso). "Reserves" has the meaning set forth in Section
2.1(b). "Restricted Accounts" means Deposit Accounts (a) established and used
(and at all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties (and which do not (and will not at any time) contain
any deposits other than those necessary to fund current payroll), in each case
in the Ordinary Course of Business, or (b) maintained (and at all times will be
maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
a nd owned by, employees (and will continue to be so held and owned) pursuant to
such plan. "Restricted Payment" means any payment, dividend or other
distribution (whether in cash, securities or other property) with respect to any
equity interests in Company , any Loan Party or any Subsidiary, or any payment,
dividend or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interests in any of Company, any Loan Party or any Subsidiary or any
option, warrant or other right to acquire any such equity interests in any of
Company, any Loan Party or any Subsidiary. "Revolving Loan Commitment" means (a)
as to any Lender, the aggregate commitment of such Lender to make Revolving
Loans as set forth in the Commitment Schedule or in the most recent Assignment
and Assumption to which it is a party (as adjusted to reflect any assignments as
permitted hereunder) and (b) as to all Lenders, the aggregate commitment of all
Lenders to make Revolving Loans, which aggregate commitment shall be in an
amount equal to the Maximum Revolving Facility Amount. "Revolving Loans" has the
meaning set forth in Section 2.1(a). "Revolving Loan Funding Account" shall mean
account number maintained by Company at First Republic Bank, or such other
replacement account acceptable to Agent and designated as the "Revolving Loan
Funding Account" for purposes of this Agr eement, which shall be subject to a
first-priority security interest in favor of Agent and shall be the account into
which all disbursements of Revolving Loan proceeds shall be funded. "Scheduled
Maturity Date" means the date set forth in Section 6 of Annex I. "Securities
Act" means the Securities of Act of 1933, as amended. "Settlement" has the
meaning set forth in Section 2.4(c). "Settlement Date" has the meaning set forth
in Section 2.4(c). "SPS" means Specialty Pharmaceutical Services, a subsidiary
of Cardinal Health. "Stated Rate" has the meaning set forth in Section 3.5.
"Subsidiary" means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equi ty -18-

GRAPHIC [g193481ks01i024.gif]

 



interest at the time of determination. Unless the context indicates otherwise,
references to a Subsidiary shall be deemed to refer to a Subsidiary of Borrower.
"Swingline Lender" means Encina Business Credit SPV, LLC, in its capacity as
lender of Swingline Loans hereunder. "Swingline Loans" has the meaning set forth
in Section 2.4(a). "Taxes" means all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges impose d by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto. "Termination Date"
means the date on which all of the Obligations have been paid in full in cash
and all of Agent and Lenders' lending commitments un der this Agreement and
under each of the other Loan Documents have been terminated. "Term Loan Facility
Agreement" means that certain Facility Agreement, dated as of May 11, 2016,
among Borrower, Deerfield Private Design Fund III, L.P. and Deerfield Specia l
Situations Fund, L.P., as amended, restated, supplemented, or otherwise modified
from time to time. "Term Loan Debt" means Indebtedness outstanding under the
Term Loan Documents. As of the Closing Date, the aggregate outstanding principal
amount of the Term Loan Debt is $45,000,000. "Term Loan Debt Documents" means
the Term Loan Facility Agreement and the other "Loan Documents" as defined in
the Term Loan Facility Agreement. "Term Loan Intercreditor Agreement" means that
certain Intercreditor Agreement, dated as of the Closing Date, by and among
Agent, Deerfield Private Design Fund III, L.P., Deerfield Special Situations
Fund, L.P., and Deerfield Mgmt, L.P., and acknowledged by the Loan Parties.
"Term Loan Notes" means the "Notes" as defined in the Term Loan Facility
Agreement. "Term Loan Priority Collateral" means "Term Loan Priority Collateral"
as defined in the Term Loan Intercreditor Agreement. "UCC" means, at any given
time, the Uniform Commercial Code as adopted and in effect at such time in the
State of Illinois or other applicable jurisdiction. 1.2. Accounting Terms and
Determinations. Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder (including
determinations made pursuant to the exhibits hereto) shall be made, and all
financial statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied. If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower
Representative or Agent shall so request, Required Lenders and Borrower
Representative shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP;
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b)
Borrower Representative shall provide to Agent and Lenders financial statements
and other documents required under this Agreement and the other Loan Documents
which include a reconciliation between calculations of such ratio or requirement
made before and after -19-

GRAPHIC [g193481ks01i025.gif]

 



 

giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all c omputations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (Codification of Accounting Standards 825
-10) to value any Indebtedness or other liabilities of any Loan Party at "fair
value", as defined therein. Notwithstanding anything to the contrary contained
in the paragraph above or the definitions of Capital Expenditures or Financing
Leases, in the event of a change in GAAP after the Closing Date requiring all
leases to be capitalized, only those leases (assuming for purposes of this
paragraph that they were in existence on the Closing Date) that would constitute
Financing Leases on the Closing Date shall be considered Financing Leases (and
all other such le ases shall constitute operating leases) and all calculations
and deliverables under this Agreement or the other Loan Documents shall be made
in accordance therewith (other than the financial statements delivered pursuant
to this Agreement; provided that all such financial statements delivered to
Agent and Lenders in accordance with the terms of this Agreement after the date
of such change in GAAP shall contain a schedule showing the adjustments
necessary to reconcile such financial statements with GAAP as i n effect
immediately prior to such change). 1.3. Other Definitional Provisions and
References. References in this Agreement to "Articles", "Sections", "Annexes",
"Exhibits" or "Schedules" shall be to Articles, Sections, Annexes, Exhibits or
Schedules of or to this Agreement unless otherwise specifically provided. Any
term defined herein may be used in the singular or plural. "Include", "includes"
and "including" shall be deemed to be followed by "without limitation". "Or"
shall be construed to mean "and/or". Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person. References "from" or "through" any date mean, unless otherwise
specified, "from and including" or "through and including", respectively. No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision. Unless
otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds. Time is of the essence for
each performance obligation of the Loan Parties under this Agreement and each
Loan Document. All amounts used for purposes of financial calculations required
to be made herein shall be without duplication. References to any statute or act
shall include all related current regulations and al l amendments and any
successor statutes, acts and regulations. References to any agreement,
instrument or document (a) shall include all schedules, exhibits, annexes and
other attachments thereto and (b) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein or in any other Loan Document). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Unless otherwise specified herein Dollar ($)
baskets set forth in the representations and warranty, covenants and event of
default provisions of this Agreement (and other similar baskets) are calculated
as of each date of measurement by the Dollar Equivalent Amount thereof as o f
such date of measurement. Reference to a Loan Party’s "knowledge" or similar
concept means actual knowledge of a senior officer, or knowledge that a senior
officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter. -20-

GRAPHIC [g193481ks03i001.gif]

 



2. LOANS. 2.1. Amount of Loans . (a) Revolving Loans. Subject to the terms and
conditions of this Agreement, each Lender with a Revolving Loan Commitment will
severally (and not jointly), from time to time prior to the Maturity Date, at
Borrower Representative's request, make revolving loans to Borrowers ("Revolving
Loans"); provided, that after giving effect to each such Revolving Loan, (A) the
outstanding balance of all Revolving Loans will not exceed the lesser of (x) the
Maximum Revolving Facility Amount minus the amount of Reserves established
against the Maximum Revolving Facility Amount in accordance with Section 2.1(b)
and (y) the Borrowing Base minus the Availability Block, and (B) the sum of each
Lender's outstanding balance of Revolving Loans will not exceed such Lender's
Revolving Loan Commitment. All Revolving Loans shall be made in and repayable in
Dollars. (b) Reserves. Agent may, with notice to Borrower Representative, from
time to time establish and revise reserves against the Borrowing Base and the
Maximum Revolving Facility Amount in such amounts and of such types as Agent
deems appropriate in its Permitted Discretion ("Reserves") to reflect (i)
events, conditions, contingencies or risks which affect or could reasonably be
expected to materially adversely affect (A) the Collateral or its value, or the
enforceability, perfection or priority of the security interests and other
rights of Agent in the Collateral or (B) the assets and business of any Borrower
or any Loan Party Obligor (including the Dilution Reserve), (ii) Agent's good
faith belief that any Collateral report or financial information furnished by or
on behalf of any Borrower or any Loan Party Obligor to Agent is or may have been
incomplete, inaccurate or misleading in any material respect, (iii) any fact or
circumstance which Agent determines in good faith constitutes, or could
reasonably be expected to constitute, a Default or Event of Default, or (iv)
past due Taxes, or (v) any other similar events or circumstances which Agent
determines in good faith make the establishment or revision of a Reserve
prudent. In no event shall the establishment of a Reserve in respect of a
particular actual or contingent liability obligate Agent to make advances to pay
such liability or otherwise obligate Agent with respect thereto. Without
limiting the generality of the foregoing, it is agreed and understood that Agent
shall establish a Reserve in an amount equal to two (2) months of servicing fees
payable to SPS (or any similar third party logistics provider utilized by the
Loan Parties). 2.2. Protective Advances; Overadvances. (a) Notwithstanding any
contrary provision of this Agreement or any other Loan Document, at any time (i)
after the occurrence and during the continuance of a Default or Event of Default
or (ii) that any of the other applicable conditions precedent set forth in
Section 4 or otherwise are not satisfied, Agent is authorized by each Borrower
and each Lender, from time to time, in Agent's sole discretion, to make such
Revolving Loans to, or for the benefit of, any Borrower, as Agent in its sole
discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (the Revolving Loans described in this Section 2.2
shall be referred to as "Protective Advances"). Notwithstanding any contrary
provision of this Agreement or any other Loan Document, Agent may disburse the
proceeds of any Protective Advance to any Borrower or to such other Person(s) as
Agent determines in its sole discretion. All Protective Advances shall be
payable immediately upon demand. Notwithstanding the foregoing, (i) the
aggregate amount of all Protective Advances outstanding at any time shall not
exceed an amount equal to ten percent (10%) of the Maximum Revolving Facility
Amount and (ii) after giving effect to any such Protective Advances, the
outstanding balance of all Revolving Loans will not exceed the Maximum Revolving
Facility Amount. (b) Notwithstanding any contrary provision of this this
Agreement, at the request of Borrower Representative, Agent may in its sole
discretion (but with absolutely no obligation), make Revolving Loans to any
Borrower, on behalf of the Lenders with a Revolving Loan Commitment, in -21-

GRAPHIC [g193481ks03i002.gif]

 



amounts that exceed Excess Availability (any such excess Revolving Loans are
herein referred to herein, collectively, as "Overadvances"); provided, that, no
Overadvance shall result in a Default due to any Borrower's failure to comply
with Section 2.1(a) for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. Overadvances may be made even if the conditions
precedent set forth in Section 4.2 have not been satisfied. The authority of
Agent to make Overadvances is limited to an aggregate amount not to exceed an
amount equal to ten percent (10%) of the Maximum Revolving Facility Amount at
any time. No Overadvance may remain outstanding for more than thirty (30) days
and no Overadvance shall cause any Lender's outstanding balance of Revolving
Loans to exceed its Revolving Commitment. Required Lenders may, at any time,
revoke Agent's authorization to make Overadvances, provided that any such
revocation must be in writing and shall become effective prospectively upon
Agent's receipt thereof. (c) Upon the making of any Protective Advance or
Overadvance (whether before or after the occurrence of a Default), each Lender
with a Revolving Loan Commitment shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from Agent,
without recourse or warranty, an undivided interest and participation in such
Protective Advance or Overadvance, as applicable, in proportion to its Pro Rata
Share of the Revolving Loan Commitment. Agent may, at any time, require the
applicable Lenders to fund their participations. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance or Overadvance, as applicable, purchased hereunder, Agent shall promptly
distribute to such Lender, such Lender's Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by such Agent in
respect of such Loan. Each Lender acknowledges and agrees that (i) Agent may
elect to fund a Protective Advance or Overadvance through one or more of its
Affiliates (including, without limitation, Encina Business Credit SPV, LLC) on
behalf of Agent for administrative convenience and (ii) any such funding shall
constitute a Protective Advance or Overadvance, as applicable, as if made by
Agent subject to the terms and conditions of this Agreement. 2.3. Notice of
Borrowing; Manner of Revolving Loan Borrowing. (a) Borrower Representative shall
request each Revolving Loan by submitting such request by ABLSoft (or, if
requested by Agent, by delivering, in writing or by an Approved Electronic
Communication, a Notice of Borrowing substantially in the form of Exhibit A
hereto) (each such request a "Notice of Borrowing"). Subject to the terms and
conditions of this Agreement, Agent shall, except as provided in Section 2.2,
deliver the amount of the Revolving Loan requested in the Notice of Borrowing
for credit to the Revolving Loan Funding Account by wire transfer of immediately
available funds (i) on the same day if the Notice of Borrowing is received by
Agent on or before 10:00 a.m. Central Time on a Business Day or (ii) on the
immediately following Business Day if the Notice of Borrowing is received by
Agent after 10:00 a.m. Central Time on a Business Day or on a day that is not a
Business Day. Agent shall charge to the Revolving Loan Agent's usual and
customary fees for the wire transfer of each Loan. (b)Promptly following receipt
of a Notice of Borrowing in accordance with this Section, Agent shall advise
each Lender of the details thereof and of the amount of such Lender's Revolving
Loan to be made as part of the requested borrowing. Each Lender shall make each
Revolving Loan to be made by such Lender hereunder on the proposed date thereof
by wire transfer of immediately available funds by 12:00 p.m., Central Time, to
the account of Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender's Pro Rata Share. Unless Agent
shall have received notice from a Lender prior to the proposed date of any
borrowing that such Lender will not make available to Agent such Lender's share
of such borrowing, Agent may assume that such Lender has made (or will make)
such share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to Agent, then the applicable Lender and
Borrowers severally agree to pay to Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is -22-

GRAPHIC [g193481ks03i003.gif]

 



made available to Borrowers to but excluding the date of payment to Agent, at
the interest rate applicable to such Revolving Loans. If such Lender pays such
amount to Agent, then such amount shall constitute such Lender's Revolving Loan
included in such borrowing. 2.4. Swingline Loans. (a) Agent, Swingline Lender
and the Lenders agree that in order to facilitate the administration of this
Agreement and the other Loan Documents, promptly after Borrower Representative
requests a Revolving Loan, the Swingline Lender may elect to have the terms of
this Section 2.4 apply to such borrowing request by advancing, on behalf of the
Lenders with a Revolving Loan Commitment and in the amount requested, same day
funds to Borrowers (each such Loan made solely by the Swingline Lender pursuant
to this Section 2.4 is referred to in this Agreement as a "Swingline Loan"),
with settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.4(c). Each Borrower hereby authorizes the
Swingline Lender to, and Swingline Lender shall, subject to the terms and
conditions set forth herein (but without any further written notice required),
deliver the amount of the Swingline Loan requested to the applicable Funding
Account (i) on the same day if the Notice of Borrowing is received by Agent on
or before 10:00 a.m. Central Time on a Business Day or (ii) on the immediately
following Business Day if the Notice of Borrowing is received by Agent after
10:00 a.m. Central Time on a Business Day or on a day that is not a Business
Day. The aggregate amount of Swingline Loans outstanding at any time shall not
exceed an amount equal to ten percent (10%) of the Maximum Revolving Facility
Amount. Swingline Lender shall not make any Swingline Loan if the requested
Swingline Loan exceeds Excess Availability (before giving effect to such
Swingline Loan). (b) Upon the making of a Swingline Loan (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan), each Lender with a
Revolving Commitment shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Swingline
Lender, without recourse or warranty, an undivided interest and participation in
such Swingline Loan in proportion to its Pro Rata Share of the Revolving
Commitment. The Swingline Lender may, at any time, require the applicable
Lenders to fund their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan purchased
hereunder, Agent shall promptly distribute to such Lender, such Lender's Pro
Rata Share of all payments of principal and interest and all proceeds of
Collateral received by such Agent in respect of such Loan. (c) Agent, on behalf
of Swingline Lender, shall request settlement (a "Settlement") with respect to
Swingline Loans with the Lenders holding a Revolving Commitment on at least a
weekly basis or on any date that Agent elects, by notifying the applicable
Lenders of such requested Settlement by facsimile, telephone, or e-mail no later
than 12:00 p.m. Central Time on the date of such requested Settlement (the
"Settlement Date"). Each applicable Lender (other than the Swingline Lender)
shall transfer the amount of such Lender's Pro Rata Share of the outstanding
principal amount of the Swingline Loan with respect to which Settlement is
requested to Agent, to such account of Agent as Agent may designate, not later
than 2:00 p.m., Central Time, on such Settlement Date. Settlements may occur
during the existence of an event of Default and whether or not the applicable
conditions precedent set forth in Section 4.2 have then been satisfied. Such
amounts transferred to Agent shall be applied against the amounts of the
Swingline Lender's Swingline Loans and, together with such Swingline Lender's
Pro Rata Share of such Swingline Loan, shall constitute Revolving Loans of such
Lenders, respectively. If any such amount is not transferred to Agent by any
applicable Lender on such Settlement Date, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon. -23-

GRAPHIC [g193481ks03i004.gif]

 



2.5. Repayments. (a) Revolving Loans. If at any time for any reason whatsoever
(including as a result of currency fluctuations) the outstanding balance of all
Revolving Loans exceeds the lesser of (i) the Maximum Revolving Facility Amount
minus the amount of Reserves established against the Maximum Revolving Facility
Amount and (ii) the Borrowing Base minus the Availability Block, then, Borrowers
will immediately pay to Agent such amounts as shall cause Borrowers to eliminate
such excess. (b) Maturity Date Payments.All remaining outstanding monetary
Obligations (including, all accrued and unpaid fees described in Section 3.2)
shall be payable in full on the Maturity Date. 2.6.Voluntary Termination of Loan
Facilities. Borrower Representative may, on at least five (5) Business Days
prior written notice received by Agent, permanently terminate the Loan
facilities by repaying all of the outstanding Obligations, including all
principal, interest and fees with respect to the Revolving Loans, and an Early
Payment/Termination Premium in the amount specified in Section 3.2(b). From and
after such date of termination, Agent shall have no obligation whatsoever to
extend any additional Loans, and all of its lending commitments hereunder shall
be terminated. 2.7. Obligations Unconditional. (a) The payment and performance
of all Obligations shall constitute the absolute and unconditional obligations
of each Loan Party Obligor, and shall be independent of any defense or right of
set-off, recoupment or counterclaim that any Loan Party Obligor or any other
Person might otherwise have against Agent, any Lender or any other Person. All
payments required by this Agreement or the other Loan Documents shall be made in
Dollars (unless payment in a different currency is expressly provided otherwise
in the applicable Loan Document) and paid free of any deductions or withholdings
for any taxes or other amounts and without abatement, diminution or set-off. If
any Loan Party Obligor is required by applicable law to make such a deduction or
withholding from a payment under this Agreement or under any other Loan
Document, such Loan Party Obligor shall pay to Agent such additional amount as
shall be necessary to ensure that, after the making of such deduction or
withholding, Agent receives (free from any liability in respect of any such
deduction or withholding) a net sum equal to the sum which it would have
received and so retained had no such deduction or withholding been made or
required to be made. Each Loan Party Obligor shall (a) pay the full amount of
any deduction or withholding that it is required to make by law, to the relevant
authority within the payment period set by applicable law and (b) promptly after
any such payment, deliver to Agent an original (or certified copy) official
receipt issued by the relevant authority in respect of the amount withheld or
deducted or, if the relevant authority does not issue such official receipts,
such other evidence of payment of the amount withheld or deducted as is
reasonably acceptable to Agent. (b) If, at any time and from time to time after
the Closing Date (or at any time before or after the Closing Date with respect
to the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith), (a) any change in any existing law, regulation, treaty or
directive or in the interpretation or application thereof, (b) any new law,
regulation, treaty or directive enacted or application thereof or (c) compliance
by Agent with any request or directive (whether or not having the force of law)
from any Governmental Authority, central bank or comparable agency (i) subjects
Agent or any Lender to any tax, levy, impost, deduction, assessment, charge or
withholding of any kind whatsoever with respect to any Loan Document, or changes
the basis of taxation of payments to Agent or any Lender of any amount payable
thereunder (except for net income taxes, or franchise taxes imposed in lieu of
net income taxes, imposed generally by federal, state, local or other taxing
authorities with respect to interest or fees -24-

GRAPHIC [g193481ks03i005.gif]

 



payable hereunder or under any other Loan Document or changes in the rate of tax
on the overall net income of Agent, any Lender or their respective members) or
(ii) imposes, modifies or deems applicable any reserve (including any reserve
imposed by the FRB, but excluding any reserve included in the determination of
the LIBOR Rate), special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by Agent or any Lender
or imposes on Agent or any Lender any other condition affecting its LIBOR Loans
or its obligation to make LIBOR Loans, the result of which is to increase the
cost to (or to impose a cost on) Agent or any Lender of making or maintaining
any LIBOR Loan or (iii) imposes on Agent or any Lender any other condition or
increased cost in connection with the transactions contemplated thereby or
participations therein, and the result of any of the foregoing is to increase
the cost to Agent or any Lender of making or continuing any Loan or to reduce
any amount receivable hereunder or under any other Loan Documents, then, in each
such case, Borrowers shall promptly pay to Agent or such Lender, when notified
to do so by Agent or such Lender, any additional amounts necessary to compensate
Agent or such Lender, on an after-tax basis, for such additional cost or reduced
amount as determined by Agent or such Lender. Each such notice of additional
amounts payable pursuant to this Section 2.7(b) submitted by Agent or any
Lender, as applicable, to Borrower Representative shall, absent manifest error,
be final, conclusive and binding for all purposes. (c) This Section 2.7 shall
remain operative even after the Termination Date and shall survive the payment
in full of all of the Loans. 2.8.Reversal of Payments. To the extent that any
payment or payments made to or received by Agent or any Lender pursuant to this
Agreement or any other Loan Document are subsequently invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to any
trustee, receiver or other Person under any state, federal or other bankruptcy
or other such applicable law, then, to the extent thereof, such amounts (and all
Liens, rights and remedies relating thereto) shall be revived as Obligations
(secured by all such Liens) and continue in full force and effect under this
Agreement and under the other Loan Documents as if such payment or payments had
not been received by Agent or such Lender. This Section 2.8 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Loans. 2.9. Notes. The Loans and Commitments shall, at the request
of any Lender, be evidenced by one or more promissory notes in form and
substance reasonably satisfactory to such Lender. However, if such Loans are not
so evidenced, such Loans may be evidenced solely by entries upon the books and
records maintained by Agent. 2.10. Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, the following provisions shall apply for so long as such Lender is a
Defaulting Lender: (a) Unused Line Fees pursuant to Section 3.2(a) shall cease
to accrue on the unfunded portion of the Revolving Commitment of such Defaulting
Lender; (b) Any amount payable to a Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting Lender, be retained by Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to Agent hereunder, (ii) second, to the
funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by Agent, (iii) third, if so determined by Agent and Borrowers, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (iv) fourth, pro rata, to the payment of any
amounts owing to Borrowers or the Lenders as a result of any judgment of a court
of competent jurisdiction obtained by Borrowers or any Lender against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement, and (v) fifth, to such -25-

GRAPHIC [g193481ks03i006.gif]

 



Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that if such payment is made at a time when the conditions set forth
in Section 4.2 are satisfied, such payment shall be applied solely to prepay the
Loans of all Revolving Lenders that are not Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender. (c) No Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver, consent or any other action the
Lenders or the Required Lenders have taken or may take hereunder, provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each directly affected Lender which affects such Defaulting Lender differently
than other affected Lenders shall require the consent of such Defaulting Lender.
2.11. Appointment of Borrower Representative. (a) Each Borrower hereby
irrevocably appoints and constitutes Borrower Representative as its agent and
attorney-in-fact to request and receive Loans in the name or on behalf of such
Borrower and any other Borrowers, deliver Notices of Borrowing, and Borrowing
Base Certificates, give instructions with respect to the disbursement of the
proceeds of the Loans, giving and receiving all other notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to this Agreement and the other Loan
Documents. Lender may disburse the Loans to such bank account of Borrower
Representative or a Borrower or otherwise make such Loans to a Borrower, in each
case as Borrower Representative may designate or direct, without notice to any
other Borrower. Notwithstanding anything to the contrary contained herein,
Lender may at any time and from time to time require that Loans to or for the
account of any Borrower be disbursed directly to an operating account of such
Borrower. (b) Borrower Representative hereby accepts the appointment by
Borrowers to act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 2.11. Borrower Representative shall ensure that the disbursement of any
Loans that are at any time requested by or to be remitted to or for the account
of a Borrower requested on behalf of a Borrower hereunder, shall be remitted or
issued to or for the account of such Borrower. (c)
EachBorrowerherebyirrevocablyappointsandconstitutesBorrower Representative as
its agent to receive statements on account and all other notices from Lender
with respect to the Obligations or otherwise under or in connection with this
Agreement and the other Loan Documents. (d) Any notice, election,
representation, warranty, agreement or undertaking made or delivered by or on
behalf of any Borrower by Borrower Representative shall be deemed for all
purposes to have been made or delivered by such Borrower, as the case may be,
and shall be binding upon and enforceable against such Borrower to the same
extent as if made or delivered directly by such Borrower. (e) No resignation by
or termination of the appointment of Borrower Representative as agent and
attorney-in-fact as aforesaid shall be effective, except after ten (10) Business
Days’ prior written notice to Lender. If the Borrower Representative resigns
under this Agreement, Borrowers shall be entitled to appoint a successor
Borrower Representative (which shall be a Borrower and shall be reasonably
acceptable to Lender as such successor). Upon the acceptance of its appointment
as successor Borrower Representative hereunder, such successor Borrower
Representative shall succeed to all the rights, powers and duties of the
retiring Borrower Representative and the term "Borrower Representative" shall
mean such successor Borrower Representative for all purposes of this Agreement
and the other Loan Documents, and the retiring or terminated Borrower
Representative’s appointment, powers and duties as Borrower Representative shall
be thereupon terminated. -26-

GRAPHIC [g193481ks03i007.gif]

 



2.12. Joint and Several Liability (b) Joint and Several. Each Borrower hereby
agrees that such Borrower is jointly and severally liable for the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to Agent and Lenders by
each other Borrower. Each Borrower agrees that its obligation hereunder shall
not be discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 2.12 shall be absolute and
unconditional, irrespective of, and unaffected by, (i) the genuineness,
validity, regularity, enforceability or any future amendment of, or change in,
this Agreement, any other Loan Document or any other agreement, document or
instrument to which any Borrower is or may become a party; (ii) the absence of
any action to enforce this Agreement (including this Section 2.12) or any other
Loan Document or the waiver or consent by Agent or any Lender with respect to
any of the provisions thereof; (iii) the existence, value or condition of, or
failure to perfect Agent's Lien against, any security for the Obligations or any
action, or the absence of any action, by Agent in respect thereof (including the
release of any such security); (iv) the insolvency of any Loan Party or Other
Obligor; or (v) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.
(c) Waivers by Borrowers. To the extent permitted by applicable laws, each
Borrower expressly waives all rights it may have now or in the future under any
statute, or at common law, or at law or in equity, or otherwise, to compel Agent
to marshal assets or to proceed in respect of the Obligations against any other
Loan Party or Other Obligor, any other party or against any security for the
payment and performance of the Obligations before proceeding against, or as a
condition to proceeding against, such Borrower. It is agreed among each
Borrower, Agent and Lenders that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and
that, but for the provisions of this Section 2.12 and such waivers, Agent and
Lenders would decline to enter into this Agreement. (d) Benefit of Joint and
Several Obligations. Each Borrower agrees that the provisions of this Section
2.12 are for the benefit of Agent and Lenders and their successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Borrower, Agent and any Lender, the obligations of such other Borrower
under the Loan Documents. (e)Subordination of Subrogation, Etc. Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, each
Borrower hereby expressly and irrevocably subordinates to payment of the
Obligations any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off and any and
all defenses available to a surety, guarantor or accommodation co-obligor with
respect to any other Loan Party or any Other Obligor until the Obligations are
indefeasibly paid in full in cash. Each Borrower acknowledges and agrees that
this subordination is intended to benefit Agent and Lenders and shall not limit
or otherwise affect such Borrower's liability hereunder or the enforceability of
this Section 2.12, and that Agent and Lenders and their successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 2.12(d). -27-

GRAPHIC [g193481ks03i008.gif]

 



(f) Election of Remedies. If Agent may, under applicable law, proceed to realize
its benefits under any of the Loan Documents giving Agent a Lien upon any
Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, Agent may, at its
sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 2.12. If, in the
exercise of any of its rights and remedies, Agent shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Borrower or any other Person, whether because of any applicable laws
pertaining to "election of remedies" or the like, each Borrower hereby consents
to such action by Agent and waives any claim based upon such action, even if
such action by Agent shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Agent. (g) Contribution with Respect to Guaranty Obligations. (i) To the extent
that any Borrower shall make a payment under this Section 2.12 of all or any of
the Obligations (other than Loans made to that Borrower for which it is
primarily liable) (a "Guarantor Payment") that, taking into account all other
Guarantor Payments then previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payment in the
same proportion that such Borrower's "Allocable Amount" (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Borrowers as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Obligations and termination of the Commitments, such
Borrower shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Borrower for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment. (ii) As of any date of determination, the
"Allocable Amount" of any Borrower shall be equal to the maximum amount of the
claim that could then be recovered from such Borrower under this Section 2.12
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law. (iii) This Section 2.12(f) is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 2.12(f) is intended to or
shall impair the obligations of Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 2.12(a). Nothing contained in this
Section 2.12(f) shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable. (iv) The
parties hereto acknowledge that the rights of contribution and indemnification
hereunder shall constitute assets of each Borrower to which such contribution
and indemnification is owing. (v) The rights of the indemnifying Borrowers
against other Loan Parties under this Section 2.12(f) shall be exercisable upon
the full and indefeasible payment of the Obligations and the termination of the
Commitments. (h) Liability Cumulative. The liability of Borrowers under this
Section 2.12 is in addition to and shall be cumulative with all liabilities of
each Borrower to Agent and Lenders under this Agreement and the other Loan
Documents to which such Borrower is a party or in respect of any -28-

GRAPHIC [g193481ks03i009.gif]

 



Obligations or obligation of the other Borrower, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary. 3. INTEREST AND FEES; LOAN
ACCOUNT. 3.1. Interest. All Loans and other monetary Obligations shall bear
interest at the interest rate(s) set forth in Section 3 of Annex I, and accrued
interest shall be payable (a) on the first day of each month in arrears, (b)
upon a prepayment of Loan in accordance with Section 2.6, and (c) on the
Maturity Date; provided, that after the occurrence and during the continuation
of an Event of Default, all Loans and other monetary Obligations shall bear
interest at a rate per annum equal to two (2) percentage points (2.00%) in
excess of the rate otherwise applicable thereto (the "Default Rate"), and all
such interest shall be payable on demand. Changes in the interest rate shall be
effective as of the first day of each month based on the LIBOR Rate or Base
Rate, as applicable, in effect on such date. Subject to Section 3.6 and so long
as no Event of Default shall have occurred and be continuing, all Loans shall
constitute LIBOR Loans. Upon the occurrence and during the continuance of an
Event of Default, at the election of Agent or Required Lenders, all Loans shall
constitute Base Rate Loans. 3.2. Fees. Borrowers shall pay Agent the following
fees on the dates provided therefor, which fees are in addition to all fees and
other sums payable by Borrowers or any other Person to Agent under this
Agreement or under any other Loan Document and, in each case, are not refundable
once paid: (a) Unused Line Fee. An unused line fee (the "Unused Line Fee"), for
the ratable benefit of the Lenders, equal to one half of one percent (0.50%) per
annum of the amount by which (i) the Maximum Revolving Facility Amount,
calculated without giving effect to any Reserves applied to the Maximum
Revolving Facility Amount, exceeds (ii) the average daily outstanding principal
balance of the Revolving Loans during the immediately preceding month (or part
thereof), which fee shall be deemed to be fully earned and payable, in arrears,
on the first day of each month until the Termination Date. (b) Early
Payment/Termination Premium. In the event that, for any reason (including as a
result of any voluntary or mandatory prepayment of the Loans, any acceleration
of the Loans resulting from an Event of Default, any foreclosure and sale of
Collateral, or any sale of Collateral in any bankruptcy or insolvency
proceeding), all or any portion of the Lenders' commitment to make Revolving
Loans is terminated prior to the Scheduled Maturity Date, in each case pursuant
to Section 2.6, Section 11.2 or otherwise, then in each such case, in addition
to the payment of the principal amount and all unpaid accrued interest and other
amounts due thereon, Borrowers immediately shall be required to pay to Agent,
for the ratable benefit of the Lenders, a premium (each, an "Early
Payment/Termination Premium") (as liquidated damages and compensation for the
cost of the Lenders being prepared to make funds available under this Agreement
with respect to such Loans during the scheduled term of this Agreement) in an
amount equal to the Applicable Percentage (as defined below) of the amount of
any such Revolving Loan commitment termination, as applicable. In each such
case, the "Applicable Percentage" shall be (A) two percent (2.0%), if such event
occurs on or before the date that is twelve months following the Closing Date,
(B) one percent (1.0%) if such event occurs after the date that is twelve months
following the Closing Date, but on or before the date that is twenty-four months
following the Closing Date, and (C) one-half of one percent (0.5%) if such event
occurs after the date that is twenty four months following the Closing Date, but
on or before the Scheduled Maturity Date. Each Borrower acknowledges and agrees
that (x) the provisions of this paragraph shall remain in full force and effect
notwithstanding any rescission by Agent of an acceleration with respect to all
or any portion of the Obligations pursuant to Section 11.2 or otherwise, (y)
payment of any Early Payment/Termination Premium under this paragraph
constitutes liquidated damages and not a penalty and (z) the actual amount of
damages to Lenders or profits lost by Lenders as a result of such early payment
or termination would be impracticable and extremely difficult to ascertain, and
the Early -29-

[g193481ks03i010.gif]

 



Payment/Termination Premium under this paragraph is provided by mutual agreement
of Borrowers and Lenders as a reasonable estimation and calculation of such lost
profits or damages of Borrowers and Lenders. 3.3. Computation of Interest and
Fees. All interest and fees shall be calculated daily on the outstanding
monetary Obligations based on the actual number of days elapsed in a year of 360
days. 3.4. Loan Account; Monthly Accountings. Agent shall maintain a loan
account for Borrowers reflecting all outstanding Loans, along with interest
accrued thereon and such other items reflected therein (the "Loan Account"), and
shall provide Borrower Representative with a monthly accounting reflecting the
activity in the Loan Account, viewable by Borrowers on ABLSoft. Each accounting
shall be deemed correct, accurate and binding on Borrowers and an account stated
(except for reverses and reapplications of payments made and corrections of
errors discovered by Agent), unless Borrower Representative notifies Agent in
writing to the contrary within ninety (90) days after such account is rendered,
describing the nature of any alleged errors or omissions. However, Agent's
failure to maintain the Loan Account or to provide any such accounting shall not
affect the legality or binding nature of any of the Obligations. Interest, fees
and other monetary Obligations due and owing under this Agreement may, in
Agent's discretion, be charged to the Loan Account, and will thereafter be
deemed to be Revolving Loans and will bear interest at the same rate as other
Revolving Loans. 3.5. Further Obligations; Maximum Lawful Rate. With respect to
all monetary Obligations for which the interest rate is not otherwise specified
herein (whether such Obligations arise hereunder or under any other Loan
Document, or otherwise), such Obligations shall bear interest at the rate(s) in
effect from time to time with respect to the Revolving Loans and shall be
payable upon demand by Agent. In no event shall the interest charged with
respect to any Loan or any other Obligation exceed the maximum amount permitted
under applicable law. Notwithstanding anything to the contrary herein or
elsewhere, if at any time the rate of interest payable or other amounts
hereunder or under any other Loan Document (the "Stated Rate") would exceed the
highest rate of interest or other amount permitted under any applicable law to
be charged (the "Maximum Lawful Rate"), then for so long as the Maximum Lawful
Rate would be so exceeded, the rate of interest and other amounts payable shall
be equal to the Maximum Lawful Rate; provided, that if at any time thereafter
the Stated Rate is less than the Maximum Lawful Rate, Borrowers shall, to the
extent permitted by applicable law, continue to pay interest and such other
amounts at the Maximum Lawful Rate until such time as the total interest and
other such amounts received is equal to the total interest and other such
amounts which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable or such other amounts
payable. Thereafter, the interest rate and such other amounts payable shall be
the Stated Rate unless and until the Stated Rate again would exceed the Maximum
Lawful Rate, in which event this provision shall again apply. In no event shall
the total interest or other such amounts received by Agent exceed the amount
which it could lawfully have received had the interest and other such amounts
been calculated for the full term hereof at the Maximum Lawful Rate. If,
notwithstanding the prior sentence, Agent has received interest or other such
amounts hereunder in excess of the Maximum Lawful Rate, such excess amount shall
be applied to the reduction of the principal balance of the Loans or to other
Obligations (other than interest) payable hereunder, and if no such principal or
other Obligations are then outstanding, such excess or part thereof remaining
shall be paid to Borrowers. In computing interest payable with reference to the
Maximum Lawful Rate applicable to any Lender, such interest shall be calculated
at a daily rate equal to the Maximum Lawful Rate divided by the number of days
in the year in which such calculation is made. 3.6. Certain Provisions Regarding
LIBOR Loans; Replacement of Lenders. (a) Inadequate or Unfair Basis. If Agent or
any Lender reasonably determines (which determination shall be binding and
conclusive on Borrowers) that, by reason of circumstances affecting the
interbank Eurodollar market, adequate and reasonable means do not exist for
ascertaining -30-

GRAPHIC [g193481ks03i011.gif]

 



the applicable LIBOR Rate, then Agent or such Lender shall promptly notify
Borrower Representative (and Agent, if applicable) thereof and, so long as such
circumstances shall continue, (i) Agent and/or such Lender shall be under no
obligation to make any LIBOR Loans and (ii) on the last day of the current
calendar month, each LIBOR Loan shall, unless then repaid in full, automatically
convert to a Base Rate Loan. (b) Change in Law. If any change in, or the
adoption of any new, law, treaty or regulation, or any change in the
interpretation of any applicable law or regulation by any Governmental Authority
charged with the administration thereof, would make it (or in the good faith
judgment of Agent or the applicable Lender cause a substantial question as to
whether it is) unlawful for Agent or such Lender to make, maintain or fund LIBOR
Loans, then Agent or such Lender shall promptly notify Borrower Representative
and, so long as such circumstances shall continue, (i) Agent or such Lender
shall have no obligation to make any LIBOR Loan and (ii) on the last day of the
current calendar month for each LIBOR Loan (or, in any event, on such earlier
date as may be required by the relevant law, regulation or interpretation), such
LIBOR Loan shall, unless then repaid in full, automatically convert to a Base
Rate Loan. (c) If any Borrower becomes obligated to pay additional amounts to
any Lender pursuant to Section 2.7(b), or any Lender gives notice of the
occurrence of any circumstances described in Section 2.7(b), or if Lender
becomes a Defaulting Lender, Borrowers may designate another Person engaged in
the making of commercial loans in the ordinary course of business which is
acceptable to Agent in its sole discretion (such other Person being called a
"Replacement Lender") to purchase the Loans and Commitments of such Lender and
such Lender's rights hereunder, without recourse to or warranty by, or expense
to, such Lender, for a purchase price equal to the outstanding principal amount
of the Loans payable to such Lender plus any accrued but unpaid interest on such
Loans and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment and Assumption), such Lender shall no longer be a party hereto or
have any rights hereunder (other than rights with respect to indemnities and
similar rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to Borrowers hereunder,
and the hereunder. Replacement Lender shall succeed to the rights and
obligations of such Lender (d) contrary, if Agent LIBOR
Discontinuation.Notwithstanding anything contained herein to the reasonably
determines after the Closing Date that the LIBOR Rate has been discontinued or
is no longer available as a benchmark interest rate, Agent shall select a
comparable successor rate in its reasonable discretion (in consultation with the
Borrowers), which successor rate shall be applied in a manner consistent with
market practice taking into account the benchmark interest rates applicable to
funding sources for the Lenders, and will promptly so notify each Lender. 4.
CONDITIONS PRECEDENT. 4.1. Conditions to Initial Loans. Each Lender's obligation
to fund the initial Loans under this Agreement is subject to the following
conditions precedent (as well as any other conditions set forth in this
Agreement or any other Loan Document), all of which must be satisfied in a
manner acceptable to Agent (and applicable, pursuant to documentation which in
each case is in form and substance acceptable Agent): as to (a) each Loan Party
Obligor shall have duly executed and/or delivered, or, as applicable, shall have
caused such other applicable Persons to have duly executed and or delivered, to
Agent such agreements, instruments, documents, proxies, financial statements,
projections, lien searches, -31-

GRAPHIC [g193481ks03i012.gif]

 



legal opinions, title insurances, assessments, appraisals, and certificates as
Agent may require, including such other agreements, instruments, documents,
proxies, financial statements, projections, lien searches, legal opinions, title
insurance, assessments, appraisals, and certificates listed on the closing
checklist attached hereto as Exhibit B; (b) Agent shall have completed its
business and legal due diligence pertaining to the Loan Parties and their
respective businesses and assets, with results thereof satisfactory to Agent in
its sole discretion; (c) each Lender's obligations and commitments under this
Agreement shall have been approved by such Lender's Credit Committee; (d) after
giving effect to such Loans, as well as to the payment of all trade payables
older than sixty days past due and the consummation of all transactions
contemplated hereby to occur on the Closing Date, closing costs and any book
overdraft, Excess Availability shall be no less than $2,500,000; (e) since
December 31, 2018, no event shall have occurred which has had, or could
reasonably be expected to have, a Material Adverse Effect on any Loan Party; and
(f) Borrowers shall have paid to Agent all fees due on the date hereof, and
shall have paid or reimbursed Agent for all of Agent's costs, charges and
expenses incurred through the Closing Date (and in connection herewith,
Borrowers hereby irrevocably authorizes Agent to charge such fees, costs,
charges and expenses as Revolving Loans). 4.2. Conditions to all Loans. No
Lender shall be obligated to fund any Loans, unless the following conditions are
satisfied: (a) Borrower Representative shall have provided to Agent such
information as Agent may reasonably request in order to determine the Borrowing
Base (including the items set forth in Section 7.15(a), (b) and (c) (as
applicable)), as of such borrowing or issue date, after giving effect to such
Loans; (b) each of the representations and warranties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (without duplication of any materiality provision or qualifier
contained therein) as of the date such Loan is made (or, to the extent any
representations or warranties are expressly made solely as of an earlier date,
such representations and warranties shall be true and correct in all material
respects (without duplication of any materiality provision or qualifier thereto;
contained therein) as of such earlier date), both before and after giving effect
(c) effect thereto; and no Default or Event of Default shall be in existence,
both before and after giving (d) no event shall have occurred or circumstance
shall exist that has or could reasonably be expected to have a Material Adverse
Effect. Each request (or deemed request) by Borrowers for funding of a Loan
shall constitute a representation by each Borrower that the foregoing conditions
are satisfied on the date of such request and on the date of such funding or
issuance. As an additional condition to any funding, issuance or grant, Agent
shall have received such other information, documents, instruments and
agreements as it may reasonably request in connection therewith. -32-

GRAPHIC [g193481ks03i013.gif]

 



5. COLLATERAL. 5.1. Grant of Security Interest. To secure the full payment and
performance of all of the Obligations, each Loan Party Obligor hereby
collaterally assigns to Agent and grants to Agent, for itself and on behalf of
the Lenders, a continuing security interest in all property of each Loan Party
Obligor, whether tangible or intangible, real or personal, now or hereafter
owned, existing, acquired or arising and wherever now or hereafter located, and
whether or not eligible for lending purposes, including: (a) all Accounts
(whether or not Eligible Accounts) and all Goods whose sale, lease or other
disposition by any Loan Party Obligor has given rise to Accounts and have been
returned to, or repossessed or stopped in transit by, any Loan Party Obligor;
(b) all Chattel Paper (including Electronic Chattel Paper), Instruments,
Documents, and General Intangibles (including all patents, patent applications,
trademarks, trademark applications, trade names, trade secrets, goodwill,
copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guaranty claims, contracts rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory;
(d) all Goods (other than Inventory), including Equipment, Health-Care-Insurance
Receivables, vehicles, and Fixtures; (e) all Investment Property, including all
rights, privileges, authority, and powers of each Loan Party Obligor as an owner
or as a holder of Pledged Equity, including all economic rights, all control
rights, authority and powers, and all status rights of each Loan Party Obligor
as a member, equity holder or shareholder, as applicable, of each Issuer and any
rights related to any Loan Party Obligors' capital account within the Issuer in
respect of Investment Property; (f) all Deposit Accounts, bank accounts,
deposits, money and cash; (g) all Letter-of-Credit Rights; (h) all Commercial
Tort Claims listed in Section 2 of the Perfection Certificate; (i) all
Supporting Obligations; (j) all life insurance policies; (k) all leases; (l)
[Reserved]; (m) any other property of any Loan Party Obligor now or hereafter in
the possession, custody or control of Agent or any agent or any parent,
Affiliate or Subsidiary of Agent, any Lender or any Participant with Lender in
the Loans, for any purpose (whether for safekeeping, deposit, collection,
custody, pledge, transmission or otherwise); and (n) all additions and
accessions to, substitutions for, and replacements, products and Proceeds of the
foregoing property, including proceeds of all insurance policies insuring the
foregoing property (including hazard, flood and credit insurance), and all of
each Loan Party Obligor's books and records relating to any of the foregoing and
to any Loan Party's business. Notwithstanding anything to the contrary contained
herein, the security interests granted under this Agreement or any other Loan
Document shall not extend to (a) any permit or license issued by a Governmental
Authority to any Loan Party or any agreement to which any Loan Party is a party,
in each case, only to the extent and for so long as the terms of such permit,
license or agreement or any requirement of applicable law, validly prohibit the
creation by such Loan Party of a security interest in such permit, license or
agreement in favor of the Lender (after giving effect to Sections 9-406(d),
9-407(a), 9-408(a) or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law (including the Code) or principles of
equity); (b) any intent-to-use trademark application, to the extent and for so
long as creation by a pledgor of a security interest therein would result in the
loss, termination, invalidity, cancellation, unenforceability or abandonment by
such pledgor of any material rights therein; and (c) the Restricted Accounts
(the forgoing, collectively, the "Excluded Property"; provided, however, that
Excluded Property shall not include any Proceeds, substitutions or replacements
of any Excluded Property referred to in clauses (a), (b) or (c) (unless such
Proceeds, substitutions or replacements would constitute Excluded Property
referred to in clauses (a), (b) or (c))). 5.2. Possessory Collateral. Promptly,
but in any event no later than five Business Days after any Loan Party Obligor's
receipt of any portion of the Collateral evidenced by an agreement, Instrument
or Document, including any Tangible Chattel Paper and any Investment Property
consisting of certificated securities, to the extent permitted by the Term Loan
Intercreditor Agreement, such Loan Party Obligor shall deliver the original
thereof to Agent together with an appropriate endorsement or other specific
evidence of assignment thereof to Agent (in form and substance acceptable to
Agent). If an endorsement or assignment of any such items shall not be made for
any reason, to the extent Agent is -33-

GRAPHIC [g193481ks03i014.gif]

 



permitted to do so by the Term Loan Intercreditor Agreement, Agent is hereby
irrevocably authorized, as attorney and agent-in-fact (coupled with an interest)
for each Loan Party Obligor, to endorse or assign the same on such Loan Party
Obligor's behalf. 5.3. Further Assurances.Each Loan Party Obligor shall, at its
own cost and expense, promptly and duly take, execute, acknowledge and deliver
(or cause each other applicable Person to take, execute, acknowledge and
deliver) all such further acts, documents, agreements and instruments as Agent
may from time to time reasonably request in order to (a) carry out the intent
and purposes of the Loan Documents and the transactions contemplated thereby,
(b) establish, create, preserve, protect and perfect a first priority lien
(subject only to Permitted Liens) in favor of Agent in all the ABL Priority
Collateral (wherever located) from time to time owned by the Loan Party Obligors
and a second priority lien (subject only to Permitted Liens) in favor of Agent
in all the Term Loan Priority Collateral (wherever located) from time to time
owned by the Loan Party Obligors (including appraisals of real property in
compliance with FIRREA), (c) cause Company and each Subsidiary of any Borrower
to guaranty all of the Obligations, all pursuant to documentation that is in
form and substance reasonably satisfactory to Agent and (d) facilitate the
collection of the Collateral. Without limiting the foregoing, each Loan Party
Obligor shall, at its own cost and expense, promptly and duly take, execute,
acknowledge and deliver (or cause each other applicable Person to take, execute,
acknowledge and deliver) to Agent all promissory notes, security agreements,
agreements with landlords, mortgagees and processors and other bailees,
subordination and intercreditor agreements and other agreements, instruments and
documents, in each case in form and substance reasonably acceptable to Agent, as
Agent may reasonably request from time to time to perfect, protect and maintain
Agent's security interests in the Collateral, including the required priority
thereof, and to fully carry out the transactions contemplated by the Loan
Documents. 5.4. UCC Financing Statements. Each Loan Party Obligor authorizes
Agent to file, transmit or communicate, as applicable, from time to time, UCC
Financing Statements, along with amendments and modifications thereto, in all
filing offices selected by Agent, listing such Loan Party Obligor as the Debtor
and Agent as the Secured Party, and describing the collateral covered thereby in
such manner as Agent may elect, including using descriptions such as "all
personal property of debtor" or "all assets of debtor," or words of similar
effect, in each case without such Loan Party Obligor's signature. Each Loan
Party Obligor also hereby ratifies its authorization for Agent to have filed, in
any filing office, any Financing Statements filed prior to the date hereof. 6.
CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS AND APPLICATIONS
OF PAYMENTS. 6.1. Lock Boxes and Blocked Accounts. Each Loan Party Obligor
hereby represents and warrants that all Deposit Accounts and all other
depositary and other accounts maintained by each Loan Party Obligor as of the
Closing Date are described in Section 3 of the Perfection Certificate, which
description includes for each such account the name of the Loan Party Obligor
maintaining the account, the name of the financial institution at which the
account is maintained, the account number and the purpose of the account. After
the Closing Date, no Loan Party Obligor shall open any new Deposit Account or
any other depositary or other account without the prior written consent of Agent
and without updating Section 3 of the Perfection Certificate to reflect such
Deposit Account or other account. No Deposit Account or other account of any
Loan Party Obligor shall at any time constitute a Restricted Account other than
accounts expressly indicated on Section 3 of the Perfection Certificate as being
Restricted Accounts (and each Loan Party Obligor hereby represents and warrants
that each such account shall at all times meet the requirements set forth in the
definition of Restricted Account to qualify as a Restricted Account). Each Loan
Party Obligor will, at its expense, establish (and revise from time to time as
Agent may require) procedures acceptable to Agent, in Agent's sole discretion,
for the collection of checks, wire transfers and all other proceeds of all of
such Loan Party Obligor's Accounts and other Collateral ("Collections"), which
shall include (a) directing all Account Debtors to send all Account proceeds
directly to a post office box designated by Agent either in the name of such
Loan Party Obligor -34-

GRAPHIC [g193481ks03i015.gif]

 



(but as to which Agent has exclusive access) or, at Agent's option, in the name
of Agent (a "Lock Box") and (b) depositing all Collections received by such Loan
Party Obligor into one or more bank accounts maintained in the name of such Loan
Party Obligor (but as to which Agent has exclusive access) or, at Agent's
option, in the name of Agent (each, a "Blocked Account"), under an arrangement
acceptable to Agent with a depository bank acceptable to Agent, pursuant to
which all funds deposited into each Blocked Account are to be transferred to
Agent in such manner, and with such frequency, as Agent shall specify, and/or
(c) a combination of the foregoing. Each Loan Party Obligor agrees to execute,
and to cause its depository banks and other account holders to execute, such
Lock Box and Blocked Account control agreements and other documentation as Agent
shall require from time to time in connection with the foregoing, all in form
and substance acceptable to Agent, and in any event such arrangements and
documents must be in place on the date hereof with respect to accounts in
existence on the date hereof, or prior to any such account being opened with
respect to any such account opened after the date hereof, in each case excluding
Restricted Accounts. Prior to the Closing Date, Borrowers shall deliver to Agent
a complete and executed Authorized Accounts form regarding each Borrower's
operating account(s) into which the proceeds of Loans are to be paid in the form
of Exhibit D annexed hereto. 6.2. Application of Payments.All amounts paid to or
received by Agent in respect of monetary Obligations, from whatever source
(whether from any Borrower or any other Loan Party Obligor pursuant to such
other Loan Party Obligor's guaranty of the Obligations, any realization upon any
Collateral or otherwise) shall be applied by Agent to the Obligations in such
order as Agent may elect, and absent such election shall be applied as follows:
(i) FIRST, to reimburse Agent for all out-of-pocket costs and expenses, and all
indemnified losses, incurred by Agent which are reimbursable to Agent in
accordance with this Agreement or any of the other Loan Documents; (ii) SECOND,
to any accrued but unpaid interest on any Protective Advances; (iii) THIRD, to
the outstanding principal of any Protective Advances; (iv) FOURTH, to any
accrued but unpaid fees owing to Agent and Lenders under this Agreement and/or
any other Loan Documents; (v) FIFTH, to any unpaid accrued interest on the
Obligations; (vi) SIXTH, to the outstanding principal of the Loans; and (vii)
SEVENTH, to the payment of any other outstanding Obligations; and after payment
in full in cash of all of the outstanding monetary Obligations, any further
amounts paid to or received by Agent in respect of the Obligations (so long as
no monetary Obligations are outstanding) shall be paid over to Borrowers or such
other Person(s) as may be legally entitled thereto. For purposes of determining
the Borrowing Base, such amounts will be credited to the Loan Account and the
Collateral balances to which they relate upon Agent's receipt of an advice from
Agent's Bank (set forth in Section 5 of Annex I) that such items have been
credited to Agent's account at Agent's Bank (or upon Agent's deposit thereof at
Agent's Bank in the case of payments received by Agent in kind), in each case
subject to final payment and collection. However, for purposes of computing
interest on the Obligations, such items shall be deemed applied by Agent three
(3) Business Days after Agent 's receipt of advice of deposit thereof at Agent's
Bank. -35-

GRAPHIC [g193481ks03i016.gif]

 



6.3. Notification; Verification.Agent or its designee may, from time to time:(a)
in connection with any field examination or collateral audit (in consultation
with the Loan Parties), or otherwise at any time during the continuance of an
Event of Default, verify directly with the Account Debtors of the Loan Party
Obligors (or by any manner and through any medium Agent considers advisable) the
validity, amount and other matters relating to the Accounts and Chattel Paper of
the Loan Party Obligors, by means of mail, telephone or otherwise, either in the
name of the applicable Loan Party Obligor or Agent or such other name as Agent
may choose; (b) when an Event of Default has occurred and is continuing, notify
Account Debtors of the Loan Party Obligors that Agent has a security interest in
the Accounts of the Loan Party Obligors and direct such Account Debtors to make
payment thereof directly to Agent; each such notification to be sent on the
letterhead of such Loan Party Obligor and substantially in the form of Exhibit E
annexed hereto; and (c) following the occurrence and during the continuance of a
Default or Event of Default, demand, collect or enforce payment of any Accounts
and Chattel Paper (but without any duty to do so) and, in furtherance of the
foregoing, each Loan Party Obligor hereby authorizes Account Debtors to make
payments directly to Agent and to rely on notice from Agent without further
inquiry. Agent may on behalf of each Loan Party Obligor endorse all items of
payment received by Agent that are payable to such Loan Party Obligor for the
purposes described above. 6.4. Power of Attorney. Without limiting any of
Agent's and the other Lenders' other rights under this Agreement or any other
Loan Document, each Loan Party Obligor hereby grants to Agent an irrevocable
power of attorney, coupled with an interest, authorizing and permitting Agent
(acting through any of its officers, employees, attorneys or agents), at Agent's
option but without obligation, with or without notice to such Loan Party
Obligor, and at each Loan Party Obligor's expense, to do any or all of the
following, in such Loan Party Obligor's name or otherwise, subject, in each
case, to the terms of the Term Loan Intercreditor Agreement: (a) at any time,
when an Event of Default has occurred or is continuing, (i) execute on behalf of
such Loan Party Obligor any documents that Agent may, in its sole discretion,
deem advisable in order to perfect, protect and maintain Agent's security
interests, and priority thereof, in the Collateral and to fully consummate all
the transactions contemplated by this Agreement and the other Loan Documents
(including such Financing Statements and continuation Financing Statements, and
amendments or other modifications thereto, as Agent shall deem necessary or
appropriate) and to notify Account Debtors of the Loan Party Obligors in the
manner contemplated by Section 6.3, (ii) endorse such Loan Party Obligor's name
on all checks and other forms of remittances received by Agent, (iii) pay any
sums required on account of such Loan Party Obligor's taxes or to secure the
release of any Liens therefor, (iv) pay any amounts necessary to obtain, or
maintain in effect, any of the insurance described in Section 7.14, (v) receive
and otherwise take control in any manner of any cash or non-cash items of
payment or Proceeds of Collateral, (vi) receive, open and dispose of all mail
addressed to such Loan Party Obligor at any post office box or lockbox
maintained by Agent for such Loan Party Obligor or at any other business
premises of Agent and (vii) endorse or assign to Agent on such Loan Party
Obligor's behalf any portion of Collateral evidenced by an agreement, Instrument
or Document if an endorsement or assignment of any such items is not made by
such Loan Party Obligor pursuant to Section 5.2; and (b)at any time, after the
occurrence and during the continuance of an Event of Default, (i) execute on
behalf of such Loan Party Obligor any document exercising, transferring or
assigning any option to purchase, sell or otherwise dispose of or lease (as
lessor or lessee) any real or personal property which is part of the Collateral
or in which Agent has an interest, (ii) execute on behalf of such Loan Party
Obligor any invoices relating to any Accounts, any draft against any Account
Debtor, any proof of claim in bankruptcy, any notice of Lien or claim, and any
assignment or satisfaction of mechanic's, materialman's or other Lien, (iii)
execute on behalf of such Loan Party Obligor any notice to any Account Debtor,
(iv) pay, contest or settle any Lien, charge, encumbrance, security interest and
adverse claim in or to any of the Collateral, or any judgment based thereon, or
otherwise take any action -36-

GRAPHIC [g193481ks03i017.gif]

 



to terminate or discharge the same, (v) grant extensions of time to pay,
compromise claims relating to, and settle Accounts, Chattel Paper and General
Intangibles for less than face value and execute all releases and other
documents in connection therewith, (vi) settle and adjust, and give releases of,
any insurance claim that relates to any of the Collateral and obtain payment
therefor, (vii) instruct any third party having custody or control of any
Collateral or books or records belonging to, or relating to, such Loan Party
Obligor to give Agent the same rights of access and other rights with respect
thereto as Agent has under this Agreement or any other Loan Document, (viii)
change the address for delivery of such Loan Party Obligor's mail, (ix) vote any
right or interest with respect to any Investment Property, and (x) instruct any
Account Debtor to make all payments due to any Loan Party Obligor directly to
Agent. Any and all sums paid, and any and all costs, expenses, liabilities,
obligations and reasonable attorneys' fees (internal and external counsel) of
Agent with respect to the foregoing shall be added to and become part of the
Obligations, shall be payable on demand, and shall bear interest at a rate equal
to the highest interest rate applicable to any of the Obligations. Each Loan
Party Obligor agrees that Agent's rights under the foregoing power of attorney
and any of Agent's other rights under this Agreement or the other Loan Documents
shall not be construed to indicate that Agent or any Lender is in control of the
business, management or properties of any Loan Party Obligor. 6.5. Disputes.
Each Loan Party Obligor shall promptly notify Agent of all disputes or claims in
excess of $250,000 relating to its Accounts and Chattel Paper. Each Loan Party
Obligor agrees that it will not, without Agent's prior written consent,
compromise or settle any of its Accounts or Chattel Paper for less than the full
amount thereof, grant any extension of time for payment of any of its Accounts
or Chattel Paper, release (in whole or in part) any Account Debtor or other
person liable for the payment of any of its Accounts or Chattel Paper or grant
any credits, discounts, allowances, deductions, return authorizations or the
like with respect to any of its Accounts or Chattel Paper; except (unless
otherwise directed by Agent during the existence of a Default or an Event of
Default) such Loan Party Obligor may take any of such actions in the Ordinary
Course of Business consistent with past practices, provided that Borrower
Representative promptly reports the same to Agent. 6.6. Invoices. At Agent's
request during an Event of Default, each Loan Party Obligor will cause all
invoices and statements that it sends to Account Debtors or other third parties
to be marked and authenticated, in a manner reasonably satisfactory to Agent, to
reflect Agent's security interest therein and payment instructions (including,
but not limited to, in a manner to meet the requirements of Section 9-404(a)(2)
of the UCC). 6.7. Inventory. (a) Returns. No Loan Party Obligor will accept
returns of any Inventory from any Account Debtor except in the Ordinary Course
of Business. In the event the value of returned Inventory in any one calendar
month exceeds $250,000 (collectively for all Loan Party Obligors), Borrower
Representative will immediately notify Agent (which notice shall specify the
value of all such returned Inventory, the reasons for such returns, and the
locations and the condition of such returned Inventory). Returned Inventory
shall be segregated and not commingled with other Inventory of the Loan Party
Obligors. (b) Third Party Locations.No Loan Party Obligor will, without Agent's
prior written consent, at any time, store any Inventory valued in excess of
$250,000 with any warehouseman or other third party other than as set forth in
Section 1(d) of the Perfection Certificate. (c)Sale on Return, etc. No Loan
Party Obligor will, without Agent's prior written consent, at any time, sell any
Inventory on a sale-or-return, guarantied sale, consignment, or other contingent
basis. -37-

GRAPHIC [g193481ks03i018.gif]

 



(d) Fair Labor Standards Act. Each Loan Party Obligor represents, warrants and
covenants that, at all times, all of the Inventory of each Loan Party Obligor
has been, at all times will be, produced only in accordance with the Fair Labor
Standards Act of 1938 and all rules, regulations and orders promulgated
thereunder. 7. REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS. To induce
Agent and the Lenders to enter into this Agreement, each Loan Party Obligor
represents, warrants and covenants as follows (it being understood and agreed
that (a) each such representation and warranty (i) will be made as of the date
hereof and be deemed remade as of each date on which any Loan is made (except to
the extent any such representation or warranty expressly relates only to any
earlier or specified date, in which case such representation or warranty will be
made as of such earlier or specified date) and (ii) shall not be affected by any
knowledge of, or any investigation by, Agent or any Lender and (b) each such
covenant shall continuously apply with respect to all times commencing on the
date hereof and continuing until the Termination Date): 7.1. Existence and
Authority. Each Loan Party is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization (which jurisdiction
is identified in Section 1(a) of the Perfection Certificate) and is qualified to
do business in each jurisdiction in which the operation of its business requires
that it be qualified (which each such jurisdiction is identified in Section 1(a)
of the Perfection Certificate) or, if such Loan Party is not so qualified, such
Loan Party may cure any such failure without losing any of its rights, incurring
any liens or material penalties, or otherwise affecting Agent's rights. Each
Loan Party has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby. The execution, delivery and
performance by each Loan Party Obligor of this Agreement and all of the other
Loan Documents to which such Loan Party Obligor is a party have been duly and
validly authorized, do not violate such Loan Party Obligor's Governing Documents
or any law or any material agreement or instrument or any court order which is
binding upon any Loan Party or its property, do not constitute grounds for
acceleration of any Indebtedness or obligation under any material agreement or
instrument which is binding upon any Loan Party or its property, and do not
require the consent of any Person. Each Loan Party Obligor shall reserve and
maintain all of its leases, licenses, permits, franchises qualifications, and
rights that are necessary and desirable in the Ordinary Course of Business. No
Loan Party is required to obtain any government approval, consent, or
authorization from, or to file any declaration or statement with, any
Governmental Authority in connection with or as a condition to the execution,
delivery or performance of any of the Loan Documents. This Agreement and each of
the other Loan Documents have been duly executed and delivered by, and are
enforceable against, each of the Loan Party Obligors who have signed them, in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Section 1(f) of the Perfection
Certificate sets forth the ownership of all of Company's Subsidiaries. 7.2.
Names; Trade Names and Styles. The name of each Loan Party Obligor set forth on
Section 1(b) of the Perfection Certificate is its correct and complete legal
name as of the date hereof, and no Loan Party Obligor has used any other name at
any time in the past five years, or at any time will use any other name, in any
tax filing made in any jurisdiction. Listed in Section 1(b) of the Perfection
Certificate are all prior names used by each Loan Party Obligor at any time in
the past five years and all of the present and prior trade names used by any
Loan Party Obligor at any time in the past five years. Borrower Representative
shall give Agent at least thirty days' prior written notice (and will deliver an
updated Section 1(b) of the Perfection Certificate to reflect the same) before
it or any other Loan Party Obligor changes its legal name or does business under
any other name. -38-

GRAPHIC [g193481ks03i019.gif]

 



7.3. Title to Collateral; Third Party Locations; Permitted Liens. Each Loan
Party Obligor has, and at all times will continue to have, good and marketable
title to all of the Collateral. The Collateral now is, and at all times will
remain, free and clear of any and all Liens, except for Permitted Liens. Upon
filing of UCC-1s, Agent now has, and will at all times continue to have, a
first-priority perfected and enforceable security interest in all of the ABL
Priority Collateral, subject only to the Permitted Liens, and a second-priority
perfected and enforceable security interest in all of the Term Loan Priority
Collateral, subject only to the Permitted Liens, and each Loan Party Obligor
will at all times defend Agent and the Collateral against all claims of others.
Except as otherwise disclosed in writing to Agent by Borrowers, none of the
Collateral which is Equipment is, or will at any time, be affixed to any real
property in such a manner, or with such intent, as to become a fixture. Except
for leases or subleases as to which Borrowers have delivered to Agent a
landlord's waiver in form and substance reasonably satisfactory to Agent (unless
waived by Agent in its sole discretion; provided, that such waiver may be
conditioned upon Agent establishing a rent or other similar Reserve satisfactory
to Agent in its sole discretion), no Loan Party Obligor is or will be a lessee
or sublessee under any real property lease or sublease. Except for warehouses as
to which Borrowers have delivered to Agent a warehouseman's waiver in form and
substance reasonably satisfactory to Agent (unless waived by Agent in its sole
discretion; provided, that such waiver may be conditioned upon Agent
establishing a rent or other similar Reserve satisfactory to Agent in its sole
discretion), no Loan Party Obligor is or will at any time be a bailor of any
Goods at any warehouse or otherwise. Prior to causing or permitting any
Collateral valued in excess of $50,000 (other than mobile equipment such as
laptop computers in the possession of Borrower’s employees or agents) to at any
time be located upon premises in which any third party (including any landlord,
warehouseman, or otherwise) has an interest, Borrower Representative shall
notify Agent and the applicable Loan Party Obligor shall cause each such third
party to execute and deliver to Agent, in form and substance reasonably
acceptable to Agent, such waivers, collateral access agreements, and
subordinations as Agent shall specify, so as to, among other things, ensure that
Agent's rights in the Collateral are, and will at all times continue to be,
superior to the rights of any such third party and that Agent has access to such
Collateral. Each applicable Loan Party Obligor will keep at all times in full
force and effect, and will comply at all times with all the terms of, any lease
of real property where any of the Collateral now or in the future may be
located. 7.4. Accounts and Chattel Paper. As of each date reported by Borrowers,
all Accounts which any Borrower has then reported to Agent as then being
Eligible Accounts comply in all respects with the criteria for eligibility set
forth in the definition of Eligible Accounts. All such Accounts, and all Chattel
Paper owned by any Loan Party Obligor, are genuine and in all respects what they
purport to be, arise out of a completed, bona fide and unconditional and
non-contingent sale and delivery of goods or rendition of services by a Borrower
in the Ordinary Course of Business and in accordance with the terms and
conditions of all purchase orders, contracts or other documents relating
thereto, each Account Debtor thereunder had the capacity to contract at the time
any contract or other document giving rise to such Accounts and Chattel Paper
were executed, and the transactions giving rise to such Accounts and Chattel
Paper comply with all applicable laws and governmental rules and regulations.
7.5. Electronic Chattel Paper.To the extent that any Loan Party Obligor obtains
or maintains any Electronic Chattel Paper, such Loan Party Obligor shall at all
times create, store and assign the record or records comprising the Electronic
Chattel Paper in such a manner that (a) a single authoritative copy of the
record or records exists which is unique, identifiable and except as otherwise
provided below, unalterable, (b) the authoritative copy identifies Agent as the
assignee of the record or records, (c) the authoritative copy is communicated to
and maintained by Agent or its designated custodian, (d) copies or revisions
that add or change an identified assignee of the authoritative copy can only be
made with the participation of Agent, (e) each copy of the authoritative copy
and any copy of a copy is readily identifiable as a copy that is not the
authoritative copy and (f) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision. -39-

GRAPHIC [g193481ks03i020.gif]

 



7.6. Capitalization; Investment Property. (a) No Loan Party, directly or
indirectly, owns, or shall at any time own, any capital stock or other equity
interests of any other Person except as set forth in Sections 1(f) and 1(g) of
the Perfection Certificate, which Sections list all Investment Property owned by
each Loan Party Obligor. (b) None of the Pledged Equity has been issued or
otherwise transferred in violation of the Securities Act, or other applicable
laws of any jurisdiction to which such issuance or transfer may be subject. The
Pledged Equity pledged by each Loan Party Obligor hereunder constitutes all of
the issued and outstanding equity interests of each Issuer owned by such Loan
Party Obligor. (c) All of the Pledged Equity has been duly and validly issued
and is fully paid and non-assessable, and the holders thereof are not entitled
to any preemptive, first refusal or other similar rights. There are no
outstanding options, warrants or similar agreements, documents, or instruments
with respect to any of the Pledged Equity. (d) Each Loan Party Obligor has
caused each Issuer to amend or otherwise modify its Governing Documents, books,
records, and related agreements, documents and instruments, as applicable, to
reflect the rights and interests of Agent hereunder, and to the extent required
to enable and empower Agent to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Equity and other Investment Property. (e)
Each Loan Party Obligor will take any and all actions reasonably requested by
Agent, from time to time, subject to the terms of the Term Loan Intercreditor
Agreement, to (i) cause Agent to obtain exclusive control of any Investment
Property in a manner reasonably acceptable to Agent and (ii) obtain from any
Issuers and such other Persons as Agent shall specify, for the benefit of Agent,
written confirmation of Agent's exclusive control over such Investment Property
and take such other actions as Agent may request to perfect Agent's security
interest in any Investment Property. For purposes of this Section 7.6, subject
to the terms of the Term Loan Intercreditor Agreement, Agent shall have control
(on a second priority basis) of Investment Property if (A) pursuant to Section
5.2, such Investment Property consists of certificated securities and the
applicable Loan Party Obligor delivers such certificated securities to Agent
(with all appropriate endorsements), (B) such Investment Property consists of
uncertificated securities and either (x) the applicable Loan Party Obligor
delivers such uncertificated securities to Agent or (y) the Issuer thereof
agrees, pursuant to documentation in form and substance reasonably satisfactory
to Agent, that it will comply with instructions originated by Agent without
further consent by the applicable Loan Party Obligor and (C) such Investment
Property consists of security entitlements and either (x) Agent becomes the
entitlement holder thereof or (y) the appropriate securities intermediary
agrees, pursuant to documentation in form and substance reasonably satisfactory
to Agent, that it will comply with entitlement orders originated by Agent
without further consent by the applicable Loan Party Obligor. Each Loan Party
Obligor that is a limited liability company or a partnership hereby represents
and warrants that it has not, and at no time will, elect pursuant to the
provisions of Section 8-103 of the UCC to provide that its equity interests are
securities governed by Article 8 of the UCC. (f) No Loan Party owns, or has any
present intention of acquiring, any "margin security" or any "margin stock"
within the meaning of Regulations T, U or X of the Board of Governors of the
Federal Reserve System (herein called "margin security" and "margin stock").
None of the proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying, or for the purpose of reducing or retiring
any Indebtedness which was originally incurred to purchase or carry, any margin
security or margin stock or for any other purpose which might constitute the
transactions contemplated hereby a "purpose credit" within the meaning of said
Regulations T, U or X, or cause this Agreement to violate any other regulation
of the Board of Governors of the Federal Reserve System or the Exchange Act, or
any rules or regulations promulgated under such statutes. -40-

GRAPHIC [g193481ks03i021.gif]

 



(g) No Loan Party Obligor shall vote to enable, or take any other action to
cause or to permit, any Issuer (other than Company) to issue any equity
interests of any nature, or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any equity
interests of any nature of any Issuer. (h)Subject to the terms of the Term Loan
Intercreditor Agreement, no Loan Party Obligor shall take, or fail to take, any
action that would in any manner impair the value or the enforceability of
Agent's Lien on any of the Investment Property, or any of Agent's rights or
remedies under this Agreement or any other Loan Document with respect to any of
the Investment Property. (i) In the case of any Loan Party Obligor which is an
Issuer, subject to the terms of the Term Loan Intercreditor Agreement, such
Issuer agrees that the terms of Section 11.3(g)(iii) shall apply to such Loan
Party Obligor with respect to all actions that may be required of it pursuant to
such Section 11.3(g)(iii) regarding the Investment Property issued by it. (j)
Each Loan Party Obligor has made all capital contributions heretofore required
to be made to the respective Issuer in respect of any Investment Property
constituting limited liability company interests and no additional capital
contributions are required to be made in respect of the respective limited
liability company interests. 7.7. Commercial Tort Claims. No Loan Party Obligor
has any Commercial Tort Claim with a value in excess of Fifty Thousand Dollars
($50,000.00) pending other than those listed in Section 2 of the Perfection
Certificate, and each Loan Party Obligor shall promptly (but in any case, no
later than five Business Days thereafter) notify Agent in writing upon incurring
or otherwise obtaining a Commercial Tort Claim after the date hereof against any
third party. Such notice shall constitute such Loan Party Obligor's
authorization to amend such Section 2 to add such Commercial Tort Claim and
shall automatically be deemed to amend such Section 2 to include such Commercial
Tort Claim. 7.8. Jurisdiction of Organization; Location of Collateral. Sections
1(c) and 1(d) of the Perfection Certificate set forth (a) each place of business
of each Loan Party Obligor (including its chief executive office), (b) all
locations where all Inventory, Equipment, and other Collateral owned by each
Loan Party Obligor is kept and (c) whether each such Collateral location and
place of business (including each Loan Party Obligor's chief executive office)
is owned by a Loan Party or leased (and if leased, specifies the complete name
and notice address of each lessor). No Collateral is located outside the United
States or in the possession of any lessor, bailee, warehouseman or consignee,
except as expressly indicated in Sections 1(c) and 1(d) of the Perfection
Certificate. Each Loan Party Obligor will give Agent at least thirty (30) days'
prior written notice before changing its jurisdiction of organization, opening
any additional place of business, changing its chief executive office or the
location of its books and records, or moving any of the Collateral to a location
other than one of the locations set forth in Sections 1(c) and 1(d) of the
Perfection Certificate, and will execute and deliver all Financing Statements,
landlord waivers, collateral access agreements, mortgages, and all other
agreements, instruments and documents which Agent shall require in connection
therewith prior to making such change, all in form and substance reasonably
satisfactory to Agent. Without the prior written consent of Agent, no Loan Party
Obligor will at any time (i) change its jurisdiction of organization or (ii)
allow any Collateral to be located outside of the continental United States of
America. 7.9. Financial Statements and Reports; Solvency. (a) All financial
statements delivered to Agent and Lenders by or on behalf of any Loan Party have
been, and at all times will be, prepared in conformity with GAAP and fairly
reflect in all material respects the financial condition of each Loan Party
covered thereby, at the times and for the periods therein stated. -41-

GRAPHIC [g193481ks03i022.gif]

 



(b) As of the date hereof (after giving effect to the Loans to be made on the
date hereof, and the consummation of the transactions contemplated hereby), and
as of each other day that any Loan is made (after giving effect thereof), (i)
the fair saleable value of all of the assets and properties of each Loan Party,
individually, exceeds the aggregate liabilities and Indebtedness of each such
Loan Party (including contingent liabilities), (ii) each Loan Party,
individually, is solvent and able to pay its debts as they come due, (iii) each
Loan Party, individually, has sufficient capital to carry on its business as now
conducted and as proposed to be conducted, (iv) no Loan Party is contemplating
either the liquidation of all or any substantial portion of its assets or
property, or the filing of any petition under any state, federal, or other
bankruptcy or insolvency law and (v) no Loan Party has knowledge of any Person
contemplating the filing of any such petition against any Loan Party. 7.10. Tax
Returns and Payments; Pension Contributions. Each Loan Party has timely filed
all tax returns and reports required by applicable law, has timely paid all
applicable federal and material state Taxes, assessments, deposits and
contributions owing by such Loan Party and will timely pay all such items in the
future as they became due and payable. Each Loan Party may, however, defer
payment of any contested taxes; provided, that such Loan Party (a) in good faith
contests its obligation to pay such Taxes by appropriate proceedings promptly
and diligently instituted and conducted, (b) notifies Agent in writing of the
commencement of, and any material development in, the proceedings, (c) posts
bonds or takes any other steps required to keep the contested taxes from
becoming a Lien upon any of the Collateral and (d) maintains adequate reserves
therefor in conformity with GAAP. No Loan Party is aware of any claims or
adjustments proposed for any prior tax years that could result in additional
taxes becoming due and payable by any Loan Party. Each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other applicable laws. Each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or
opinion letter from the Internal Revenue Service to the effect that the form of
such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the Internal Revenue Service. To the
knowledge of each Loan Party, nothing has occurred that would prevent or cause
the loss of such tax-qualified status. There are no pending or, to the best
knowledge of any Loan Party, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to result in liabilities individually or in the aggregate in excess of
$50,000 of any Loan Party. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in liabilities individually or in the
aggregate of any Loan Party in excess of $50,000. No ERISA Event has occurred,
and no Loan Party is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan, in each case that could reasonably be expected to result in
liabilities individually or in the aggregate in excess of $50,000. Each Loan
Party and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained, in each case except as could not reasonably be expected to result
in liabilities individually or in the aggregate to the Loan Parties in excess of
$50,000. As of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
sixty (60%) or higher and no Loan Party knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below sixty (60%) as of the most recent valuation
date. No Loan Party or any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid, except as could not reasonably be
expected to result in liabilities individually or in the aggregate to the Loan
Parties in excess of $50,000. No Loan Party or any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA except as could not reasonably be expected to result in liabilities
individually or in the aggregate to the Loan Parties in excess of $50,000. No
Pension Plan has been terminated by the plan administrator thereof or by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the -42-

GRAPHIC [g193481ks03i023.gif]

 



PBGC to institute proceedings under Title IV of ERISA to terminate any Pension
Plan, except as could not reasonably be expected to result in liabilities
individually or in the aggregate to the Loan Parties in excess of $50,000. 7.11.
Compliance with Laws; Intellectual Property; Licenses; Compliance with Health
Care Laws; Health Care Permits. (a) Each Loan Party has complied, and will
continue at all times to comply, in all material respects with all provisions of
all applicable laws and regulations, including those relating to the ownership
of real or personal property, the conduct and licensing of each Loan Party's
business, the payment and withholding of Taxes, ERISA and other employee
matters, and safety and environmental matters. (b) No Loan Party has received
written notice of default or violation, or is in default or violation, with
respect to any judgment, order, writ, injunction, decree, demand or assessment
issued by any court or any federal, state, local, municipal or other
Governmental Authority relating to any aspect of any Loan Party's business,
affairs, properties or assets. No Loan Party has received written notice of or
been charged with, or is, to the knowledge of any Loan Party, under
investigation with respect to, any violation in any material respect of any
provision of any applicable law. (c) No Loan Party Obligor owns any Intellectual
Property, except as set forth in Section 4 of the Perfection Certificate. Except
as set forth in Section 4 of the Perfection Certificate, none of the
Intellectual Property owned by any Loan Party Obligor is the subject of any
licensing or franchise agreement pursuant to which such Loan Party Obligor is
the licensor or franchisor. Each Loan Party Obligor shall promptly (but in any
event within thirty (30) days thereafter) notify Agent in writing of any
additional Intellectual Property rights acquired or arising after the Closing
Date and shall submit to Agent a supplement to Section 4 of the Perfection
Certificate to reflect such additional rights; provided, that such Loan Party
Obligor's failure to do so shall not impair Agent's security interest therein.
Each Loan Party Obligor shall execute a separate Security Agreement granting
Agent a security interest in such Intellectual Property (whether owned on the
Closing Date or thereafter), in form and substance reasonably acceptable to
Agent and suitable for registering such security interest in such Intellectual
Property with the United States Patent and Trademark Office and/or United States
Copyright Office, as applicable; provided, that such Loan Party Obligor's
failure to do so shall not impair Agent's security interest therein. Each Loan
Party owns or has, and will at all times continue to own or have, the valid
right to use all material patents, trademarks, copyrights, software, computer
programs, equipment designs, network designs, equipment configurations,
technology and other Intellectual Property used, marketed and sold in such Loan
Party's business, and each Loan Party is in compliance, and will continue at all
times to comply, in all material respects with all licenses, user agreements and
other such agreements regarding the use of Intellectual Property. Except in
relation with matters that have otherwise been settled, no Loan Party has any
knowledge that, or has received any notice claiming that, any of such
Intellectual Property infringes upon or violates the rights of any other Person.
(d) Each Loan Party has and will continue at all times to have, all federal,
state, local and other licenses and permits required to be maintained in
connection with such Loan Party's business operations, and all such licenses and
permits are valid and in full force and effect. Each Loan Party has, and will
continue at all times to have, complied with the requirements of such licenses
and permits in all material respects, and has received no written notice of any
pending or threatened proceedings for the suspension, termination, revocation or
limitation thereof. No Loan Party is aware of any facts or conditions that could
reasonably be expected to cause or permit any of such licenses or permits to be
voided, revoked or withdrawn. (e) Each Loan Party is in compliance in all
material respects with all Health Care Laws applicable to it, its assets,
business or operations. -43-

GRAPHIC [g193481ks03i024.gif]

 



(f) Each Loan Party holds all Health Care Permits necessary for it to own,
lease, sublease or operate its assets or to conduct its business or operations
as presently conducted. All such Health Care Permits are in full force and
effect and there is and has been no default under, violation of, or other
noncompliance with the terms and conditions of any such Health Care Permit
except as would not reasonably be expected to result in a Material Adverse
Effect. No Governmental Authority has taken, or to the knowledge of any Loan
Party intends to take, action to suspend, revoke, terminate, place on probation,
materially restrict or not renew any material Health Care Permit of any Loan
Party. 7.12. Litigation. Section 1(e) of the Perfection Certificate discloses
all claims, proceedings, litigation or investigations pending or (to the best of
each Loan Party Obligor's knowledge) threatened against any Loan Party as of the
Closing Date. There is no claim, suit, litigation, proceeding or investigation
pending or (to the best of each Loan Party Obligor's knowledge) threatened by or
against or affecting any Loan Party in any court or before any Governmental
Authority (or any basis therefor known to any Loan Party Obligor) which could
reasonably be expected to result, either separately or in the aggregate, in
liability in excess of $500,000 for the Loan Parties, in any Material Adverse
Effect, or in any material impairment in the ability of any Loan Party to carry
on its business in substantially the same manner as it is now being conducted.
7.13. Use of Proceeds. All proceeds of all Loans shall be used by Borrowers
solely (a) to pay the fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby, (b) for Borrowers' working capital purposes and general corporate
purposes and (c) for such other purposes as specifically permitted pursuant to
the terms of this Agreement. All proceeds of all Loans will be used solely for
lawful business purposes. 7.14. Insurance. (a) Each Loan Party will at all times
carry property, liability and other insurance, with insurers reasonably
acceptable to Agent, in such form and amounts, and with such deductibles and
other provisions, as Agent shall reasonably require, but in any event, in such
amounts and against such risks as is usually carried by companies engaged in
similar business and owning similar properties in the same general areas in
which such Loan Party operates, and each Borrower will provide Agent with
evidence reasonably satisfactory to Agent that such insurance is, at all times,
in full force and effect. A true and complete listing of such insurance as of
the Closing Date, including issuers, coverages and deductibles, is set forth in
Section 5 of the Perfection Certificate. Each property insurance policy shall
name Agent as secondary lender loss payee and mortgagee, if applicable, and
shall contain a secondary lender's loss payable endorsement, and a secondary
mortgage endorsement, if applicable, and each liability insurance policy shall
name Agent as an additional insured, and each business interruption insurance
policy shall be collaterally assigned on a second Lien basis to Agent, all in
form and substance reasonably satisfactory to Agent. All policies of insurance
shall provide that they may not be cancelled or changed without at least thirty
(30) days' (or, with respect to nonpayment of premiums, ten (10) days’) prior
written notice to Agent, and shall otherwise be in form and substance reasonably
satisfactory to Agent. Borrower Representative shall advise Agent promptly of
any policy cancellation, non-renewal, reduction, or material amendment with
respect to any insurance policies maintained by any Loan Party or any receipt by
any Loan Party of any notice from any insurance carrier regarding any intended
or threatened cancellation, non-renewal, reduction or material amendment of any
of such policies, and Borrower Representative shall promptly deliver to Agent
copies of all notices and related documentation received by any Loan Party in
connection with the same. (b) Borrower Representative shall deliver to Agent no
later than fifteen (15) days prior to the expiration of any then current
insurance policies, insurance certificates evidencing renewal of all such
insurance policies required by this Section 7.14. Borrower Representative shall
deliver to Agent, upon Agent 's request, certificates evidencing such insurance
coverage in such form as Agent shall specify. -44-

GRAPHIC [g193481ks03i025.gif]

 



 

(c) IF ANY LOAN PARTY AT ANY TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR
MAINTAIN ANY OF THE POLICIES OF INSURANCE REQUIRED ABOVE (AND PROVIDE EVIDENCE
THEREOF TO AGENT) OR TO PAY ANY PREMIUM RELATING THERETO, THEN AGENT, WITHOUT
WAIVING OR RELEASING ANY OBLIGATION OR DEFAULT BY ANY BORROWER HEREUNDER, MAY
(BUT SHALL BE UNDER NO OBLIGATION TO) OBTAIN AND MAINTAIN SUCH POLICIES OF
INSURANCE AND PAY SUCH PREMIUMS AND TAKE SUCH OTHER ACTIONS WITH RESPECT THERETO
AS AGENT DEEMS ADVISABLE UPON NOTICE TO BORROWER REPRESENTATIVE.SUCH INSURANCE,
IF OBTAINED BY AGENT, MAY, BUT NEED NOT, PROTECT ANY LOAN PARTY'S INTERESTS OR
PAY ANY CLAIM MADE BY OR AGAINST ANY LOAN PARTY WITH RESPECT TO THE COLLATERAL.
SUCH INSURANCE MAY BE MORE EXPENSIVE THAN THE COST OF INSURANCE ANY LOAN PARTY
MAY BE ABLE TO OBTAIN ON ITS OWN AND MAY BE CANCELLED ONLY UPON THE APPLICABLE
LOAN PARTY PROVIDING EVIDENCE THAT IT HAS OBTAINED THE INSURANCEASREQUIREDABOVE.
ALLSUMSDISBURSEDBYAGENTIN CONNECTION WITH ANY SUCH ACTIONS, INCLUDING COURT
COSTS, EXPENSES, OTHER CHARGES RELATING THERETO AND REASONABLE INTERNAL AND
EXTERNAL ATTORNEY COSTS, SHALL CONSTITUTE LOANS HEREUNDER, SHALL BE PAYABLE ON
DEMAND BY BORROWERS TO AGENT AND, UNTIL PAID, SHALL BEAR INTEREST AT THE HIGHEST
RATE THEN APPLICABLE TO LOANS HEREUNDER. 7.15. Financial, Collateral and Other
Reporting / Notices. Each Loan Party has kept, and will at all times keep,
adequate records and books of account with respect to its business activities
and the Collateral in which proper entries are made in accordance with GAAP
reflecting all its financial transactions. The information provided in the
Perfection Certificate is correct and complete in all respects. Each Loan Party
Obligor will cause to be prepared and furnished to Agent, in each case in a form
and in such detail as is acceptable to Agent the following items (the items to
be provided under this Section 7.15 shall be delivered to Agent by posting on
ABLSoft or, if requested by Agent, by another form of Approved Electronic
Communication or in writing): (a) Annual Financial Statements. Not later than
ninety (90) days after the close of each Fiscal Year, unqualified, audited
financial statements of the Loan Parties on a consolidated basis as of the end
of such Fiscal Year, including balance sheet, income statement, and statement of
cash flow for such Fiscal Year, in each case on a consolidated and consolidating
basis, certified by a firm of independent certified public accountants of
recognized standing selected by Borrowers but acceptable to Agent, together with
a copy of any management letter issued in connection therewith. Concurrently
with the delivery of such financial statements, Borrower Representative shall
deliver to Agent a Compliance Certificate, indicating whether (i) Borrowers are
in compliance with each of the covenants specified in Section 9, and setting
forth a detailed calculation of such covenants and (ii) any Default or Event of
Default is then in existence; (b) Interim Financial Statements. Not later than
thirty (30) days after the end of each month, commencing with the month ending
August 31, 2019, including the last month of each Fiscal Year, unaudited interim
financial statements of the Loan Parties on a consolidated basis as of the end
of such month and of the portion of such Fiscal Year then elapsed, including
balance sheet, income statement, statement of cash flow, and results of their
respective operations during such month and the then-elapsed portion of the
Fiscal Year, together with comparative figures for the same periods in the
immediately preceding Fiscal Year and the corresponding figures from the budget
for the Fiscal Year covered by such financial statements, in each case on a
consolidated and consolidating basis, certified by the principal financial
officer of Borrower Representative as prepared in accordance with GAAP and
fairly presenting the consolidated financial position and results of operations
of each Loan Party for such month and period subject only to changes from
ordinary course year-end audit adjustments and except that such statements need
not contain footnotes. Concurrently with the delivery of such financial -45-

GRAPHIC [g193481ks05i001.gif]

 



statements, Borrower Representative shall deliver to Agent a Compliance
Certificate, indicating whether (i) Borrowers are in compliance with each of the
covenants specified in Section 9, and setting forth a detailed calculation of
such covenants, and (ii) any Default or Event of Default is then in existence;
(c) Borrowing Base / Collateral Reports / Insurance Certificates / Perfection
Certificates / Other Items. The items described on Annex II hereto by the
respective dates set forth therein. (d) Projections, Etc. Not later than sixty
(60) days prior to the end of each Fiscal Year, monthly business projections for
the following Fiscal Year for the Loan Parties on a consolidated and
consolidating basis, which projections shall include for each such period
Borrowing Base projections, profit and loss projections, balance sheet
projections, income statement projections and cash flow projections; (e)
Shareholder Reports, Etc. Promptly after the sending or filing thereof, as the
case may be, copies of any proxy statements, financial statements or reports
which each Loan Party has made available to its shareholders and copies of any
regular, periodic and special reports or registration statements which any Loan
Party files with the Securities and Exchange Commission or any Governmental
Authority which may be substituted therefor, or any national securities
exchange; (f) ERISA Reports.Copies of any annual report to be filed pursuant to
the requirements of ERISA in connection with each plan subject thereto promptly
upon request by Agent and in addition, each Loan Party shall promptly notify
Agent upon having knowledge of any ERISA Event; and (g) Intentionally Omitted.
(h) Notification of Certain Changes. Promptly (and in no case later than the
earlier of (i) three Business Days after the occurrence of any of the following
and (ii) such other date that such information is required to be delivered
pursuant to this Agreement or any other Loan Document) notification to Agent in
writing of (A) the occurrence of any Default or Event of Default, (B) the
occurrence of any event that has had, or may have, a Material Adverse Effect,
(C) any change in any Loan Party's chief financial officer or chief executive
officer, (D) any investigation, action, suit, proceeding or claim (or any
material development with respect to any existing investigation, action, suit,
proceeding or claim) relating to any Loan Party, any officer or director of a
Loan Party, the Collateral or which may result in a Material Adverse Effect, (E)
any material loss or damage to the Collateral, (F) any event or the existence of
any circumstance that has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect, any Default, or any Event of Default, or which
would make any representation or warranty previously made by any Loan Party to
Agent untrue in any material respect or constitute a material breach if such
representation or warranty was then being made, (G) any actual or alleged
breaches of any Material Contract or termination or threat to terminate any
Material Contract or any material amendment to or modification of a Material
Contract, or the execution of any new Material Contract by any Loan Party and
(H) any change in any Loan Party's certified independent accountant. In the
event of each such notice under this Section 7.15(h), Borrower Representative
shall give notice to Agent of the action or actions that each Loan Party has
taken, is taking, or proposes to take with respect to the event or events giving
rise to such notice obligation. (i) Notices of Product Recall. Promptly (and in
no case later than one Business Day after the occurrence thereof) notification
to Agent in writing of the occurrence of any product recall or similar event to
remove any drug or other products sold by any Loan Party from the market,
together with a written statement describing such event in reasonable detail.
-46-

GRAPHIC [g193481ks05i002.gif]

 



(j) Notices Under Material Contracts. Promptly upon any delivery to Loan Party
or any of their Subsidiaries of any material notices under any Material
Contract, a written statement describing such event, with copies of such
amendments, notices or new contracts, delivered to Agent, and a description of
any actions being taken pursuant thereto. (k) Other Information. Promptly upon
request, such other data and information (financial and otherwise) as Agent,
from time to time, may reasonably request, bearing upon or related to the
Collateral or each Loan Party's and each Other Obligor's business or financial
condition or results of operations. 7.16. Litigation Cooperation. Should any
third-party suit, regulatory action, or any other judicial, administrative, or
similar proceeding be instituted by or against Agent or any Lender with respect
to any Collateral or in any manner relating to any Loan Party, this Agreement,
any other Loan Document or the transactions contemplated hereby, each Loan Party
Obligor shall, without expense to Agent or any Lender, make available each Loan
Party, such Loan Party's officers, employees and agents, and any Loan Party's
books and records, without charge, to the extent that Agent or such Lender may
deem them reasonably necessary in order to prosecute or defend any such suit or
proceeding. 7.17. Maintenance of Collateral, Etc.Each Loan Party Obligor will
maintain all of the Collateral in good working condition, ordinary wear and tear
excepted, and no Loan Party Obligor will use the Collateral for any unlawful
purpose. 7.18. Material Contracts. Except as expressly disclosed in Section 1(h)
of the Perfection Certificate, no Loan Party is (a) a party to any contract
which has had or could reasonably be expected to have a Material Adverse Effect
or (b) in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (x) any contract to which it
is a party or by which any of its assets or properties is bound, which default,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or result in liabilities in excess of $500,000 or (y)
any Material Contract. Except for the contracts and other agreements listed in
Section 1(h) of the Perfection Certificate, no Loan Party is party, as of the
Closing Date, to any (i) employment agreements covering the management of any
Loan Party, (ii) collective bargaining agreements or other labor agreements
covering any employees of any Loan Party, (iii) agreements for managerial,
consulting or similar services to which any Loan Party is a party or by which it
is bound, (iv) agreements regarding any Loan Party, its assets or operations or
any investment therein to which any of its equity holders is a party, (v) patent
licenses, trademark licenses, copyright licenses or other lease or license
agreements to which any Loan Party is a party, either as lessor or lessee, or as
licensor or licensee, (vi) distribution, marketing or supply agreements to which
any Loan Party is a party, (vii) customer agreements to which any Loan Party is
a party (in each case with respect to any contract of the type described in the
preceding clauses (i), (iii), (iv), (v), (vi) and (vii) requiring payments of
more than $500,000 in the aggregate in any Fiscal Year), (viii) partnership
agreements to which any Loan Party is a partner, limited liability company
agreements to which any Loan Party is a member or manager, or joint venture
agreements to which any Loan Party is a party, (ix) real estate leases, or (x)
any other contract to which any Loan Party is a party, in each case with respect
to this clause (x) the breach, nonperformance or cancellation of which, could
reasonably be expected to have a Material Adverse Effect; (each such contract
and agreement, described in the preceding clauses (i) to (x), a "Material
Contract"). 7.19. No Default. No Default or Event of Default has occurred and is
continuing. 7.20. No Material Adverse Change. Since December 31, 2018, no event
has occurred which has had, or could reasonably be expected to have, a Material
Adverse Effect on any Loan Party. 7.21. Full Disclosure.Excluding projections
and other forward-looking information, pro forma financial information and
information of a general economic or industry nature, no report, notice, -47-

GRAPHIC [g193481ks05i003.gif]

 



certificate, information or other statement delivered or made (including, in
electronic form) by or on behalf of any Loan Party, any Other Obligor or any of
their respective Affiliates to Agent or Lender in connection with this Agreement
or any other Loan Document contains or will at any time contain any untrue
statement of a material fact, or omits or will at any time omit to state any
material fact necessary to make any statements contained herein or therein not
misleading in light of the circumstances in which they were made. Except for
matters of a general economic or political nature which do not affect any Loan
Party or any Other Obligor uniquely, there is no fact presently known to any
Loan Party Obligor which has not been disclosed to Agent, which has had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Any projections and other forward-looking information and pro
forma financial information contained in such materials were prepared in good
faith based upon assumptions that were believed by such Loan Party to be
reasonable at the time prepared and at the time furnished in light of conditions
and facts then known (it being recognized that such projections and other
forward-looking information and pro forma financial information are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections or information may differ from the projected results, and
such differences may be material). 7.22. Sensitive Payments.No Loan Party (a)
hasmade or will at any time make any contributions, payments or gifts to or for
the private use of any governmental official, employee or agent where either the
payment or the purpose of such contribution, payment or gift is illegal under
the applicable laws of the United States or the jurisdiction in which made or
any other applicable jurisdiction, (b) has established or maintained or will at
any time establish or maintain any unrecorded fund or asset for any purpose or
made any false or artificial entries on its books, (c) has made or will at any
time make any payments to any Person with the intention that any part of such
payment was to be used for any purpose other than that described in the
documents supporting the payment or (d) has engaged in or will at any time
engage in any "trading with the enemy" or other transactions violating any rules
or regulations of the Office of Foreign Assets Control or any similar applicable
laws, rules or regulations. 7.23. Term Loan Debt. (a) Borrower Representative
has furnished Agent a true, correct and complete copy of each of the Term Loan
Documents. No statement or representation made in any of the Term Loan Documents
by any Borrower or any other Loan Party or, to any Borrower Representative 's
knowledge, any other Person, contains any untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they are made, not misleading in any material respect as of the time that
such statement or representation is made. Each of the representations and
warranties of the Loan Parties set forth in each of the Term Loan Documents are
true and correct in all material respects. No portion of the Term Loan Debt is,
or at any time shall be, (i) secured by any assets of any of the Loan Parties or
any other Person or any equity issued by any of the Loan Parties or any other
Person (except to the extent expressly permitted by the Term Loan Intercreditor
Agreement) or (ii) guaranteed by any Person(except to the extent expressly
permitted by the Term Loan Intercreditor Agreement). (b)The provisions of the
Term Loan Intercreditor Agreement are enforceable against each holder of the
Term Loan Debt, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Each Borrower and each other Loan Party Obligor
acknowledges that Agent is entering into this Agreement and extending credit and
making the Loans in reliance upon the Term Loan Intercreditor Agreement and this
Section 7.23. 7.24. Access to Collateral, Books and Records. At reasonable times
and upon reasonable prior notice, Agent and its representatives or agents shall
have the right to inspect the Collateral and to examine and copy each Loan
Party's books and records. Each Loan Party Obligor agrees to give Agent access
to any or all of such Loan Party Obligor's, and each of its Subsidiaries',
premises to enable Agent -48-

GRAPHIC [g193481ks05i004.gif]

 



to conduct such inspections and examinations. Such inspections and examinations
shall be at Borrowers’ expense and the charge therefor shall be $1,200 per
person per day (or such higher amount as shall represent Agent's then current
standard charge), plus out-of-pocket expenses. Agent may, at Borrowers’ expense,
use each Loan Party's personnel, computer and other equipment, programs, printed
output and computer readable media, supplies and premises for the collection,
sale or other disposition of Collateral to the extent Agent, in its sole
discretion, deems appropriate. Each Loan Party Obligor hereby irrevocably
authorizes all accountants and third parties to disclose and deliver to Agent,
at Borrowers’ expense, all financial information, books and records, work
papers, management reports and other information in their possession regarding
the Loan Parties. Without limiting the foregoing, each Loan Party Obligor hereby
authorizes Agent as an "authorized user" under its third party logistics
arrangements with SPS (or any replacement thereof) and agrees that Agent shall
have all powers and access rights incidental thereto, in each case to take such
actions as may be necessary for Agent to view all activities and reports through
any applicable portal associated with such third party logistics and related
services. In furtherance of the foregoing authorization, each Loan Party Obligor
will, and will cause each Subsidiary to, execute and deliver, or cause to be
executed and delivered, to Agent such documents, agreements and instruments, and
will take or cause to be taken such further actions for which Agent may, from
time to time, reasonably request to become an "authorized user" in respect of
such portal, all in form and substance reasonably satisfactory to Agent and at
the expense of the Borrowers. 7.25. Intentionally Omitted. 7.26. Lender
Meetings. Upon the request of Agent or the Required Lenders (which request, so
long as no Event of Default shall have occurred and be continuing, shall not be
made more than once during each fiscal quarter), participate in a telephonic
meeting with the Agents and the Lenders at such time as may be agreed to by
Borrower Representative and such Agent or the Required Lenders. 7.27.
Interrelated Business. Loan Parties make up a related organization of various
entities constituting a single economic and business enterprise so that Loan
Parties share an identity of interests such that any benefit received by any one
of them benefits the others. From time to time each of the Loan Parties may
render services to or for the benefit of the other Loan Parties, purchase or
sell and supply goods to or from or for the benefit of the others, make loans,
advances and provide other financial accommodations to or for the benefit of the
other Loan Parties (including inter alia, the payment by such Loan Parties of
creditors of the other Loan Parties and guarantees by such Loan Parties of
indebtedness of the other Loan Parties and provides administrative, marketing,
payroll and management services to or for the benefit of the other Loan
Parties). Loan Parties have the same centralized accounting and legal services,
certain common officers and directors and generally do not provide stand-alone
consolidating financial statements to creditors. 7.28. Post-Closing Matters.
Loan Party Obligors shall satisfy the following requirements on or before the
date specified below or such later date to be determined by Agent, at its sole
option, each of which shall be completed or provided in form and substance
reasonably satisfactory to Agent. The failure to satisfy any such requirement on
or before the date when due (or within such longer period as Agent may agree at
its sole option) shall be an Event of Default, except as otherwise agreed to by
Agent at its sole option: (a) Within thirty (30) days after the Closing Date,
loss payable, additional insured and notice of cancellation, as applicable,
endorsements (on a second priority basis) with respect to the insurance required
by Section 7.14 and a duly executed collateral assignment of business
interruption insurance as collateral security (on a second priority basis), in
each case, in form and substance satisfactory to Agent; and -49-

GRAPHIC [g193481ks05i005.gif]

 



(b) Within sixty (60) days after the Closing Date, a control agreement with
respect to each of the bank and securities accounts of the Loan Parties (other
than any Restricted Accounts) that are not subject to control agreements as of
the Closing Date, in form and substance satisfactory to Agent. 8. NEGATIVE
COVENANTS. No Loan Party Obligor shall, and no Loan Party Obligor shall permit
any other Loan Party to: 8.1. Fundamental Changes. Merge, Divide, or consolidate
with another Person, form any new Subsidiary, including by any Division thereof,
acquire any interest in any Person, or wind-up its business operations or cease
substantially all or any material portion of its normal business operations,
dissolve or liquidate, except for the following: (a) any Borrower may merge or
consolidate with any other Borrower; (b) any Person (other than a Borrower) may
merge into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary and, if any party to such merger is a Loan Party, such surviving
entity is (or becomes) a Subsidiary that is a Loan Party concurrently with such
merger; and (c) any Subsidiary of a Borrower may dissolve, liquidate or wind up
its affairs at any time; provided that such dissolution, liquidation or
winding-up, as applicable, could not reasonably be expected to have a Material
Adverse Effect or otherwise result in a Default or Event of Default hereunder.
8.2. Asset Sales. Sell, transfer, return, or dispose of any Collateral or other
assets (including pursuant to any Division), in each case with an aggregate fair
market value in excess of $250,000 in any Fiscal Year, except: (a) sales,
transfers and dispositions of (i) Inventory in the Ordinary Course of Business
and (ii) used, obsolete, worn out or surplus Equipment or property no longer
material to the operation of a Loan Party's business and in the ordinary course
of business; (b) sales, transfers and dispositions constituting an Investment
permitted by Section 8.3; and (c) dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of (i) Company or
any Subsidiary or (ii) a customer or other Person being held by Company or any
Subsidiary. 8.3. Investments and Loans. Purchase, hold or acquire any capital
stock, evidences of Indebtedness or other equity interests (including any
option, warrant or other right to acquire any of the foregoing) of, make any
loans or advances to, Guaranty any obligations of, or make or permit to exist
any investment in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger,
Division or otherwise), except for Permitted Investments. 8.4. Indebtedness.
Incur any Indebtedness other than Permitted Indebtedness. 8.5. Liens. Create,
incur, assume or suffer to exist any Lien or other encumbrance of any nature
whatsoever or authorize under the UCC of any jurisdiction a Financing Statement
naming the Loan Party as debtor, or execute any security agreement authorizing
any secured party thereunder to file such Financing Statement, other than in
favor of Agent to secure the Obligations, on any of its assets whether now or
hereafter owned, other than Permitted Liens. -50-

GRAPHIC [g193481ks05i006.gif]

 



8.6. Restricted Payments. Pay or declare any Restricted Payments, except that
(a) Company and each Loan Party may declare and pay non-cash dividends with
respect to its common stock payable solely in additional shares of its common
stock, (b) Subsidiaries of Company may declare and pay dividends ratably with
respect to their equity interests to any other Loan Party as the holder of such
equity interests, and (c) Company may declare and pay cash dividends with
respect to its common stock so long as the Payment Conditions have been
satisfied. 8.7. Business. Engage, directly or indirectly, in a business other
than the business which is being conducted on the date hereof and businesses
reasonably related or incidental thereto, wind up its business operations or
cease substantially all, or any material portion, of its normal business
operations, or suffer any material disruption, interruption or discontinuance of
a material portion of its normal business operations. 8.8. Payments on Certain
Indebtedness. Pay, or make any distributions for the payment of, (a) any
voluntary prepayment of principal with respect to the Term Loan Debt unless (i)
the Payment Conditions are satisfied or waived by Agent or (ii) if the Payment
Conditions are not satisfied or waived by Agent, such voluntary prepayment is
funded within a commercially reasonable time following an issuance of equity
interests of Company with proceeds that have been designated or certificated by
Borrower Representative as proceeds of such issuance, or (b) any principal or
other amount on any Indebtedness that is contractually subordinated to Agent, in
violation of the applicable subordination or intercreditor agreement. 8.9.
Transactions With Affiliates. Enter into any transaction with an Affiliate of
such Loan Party, other than any transaction entered into in the Ordinary Course
of Business, consistent with past practices and on terms and conditions at least
as favorable to such Loan Party as would reasonably be obtained by such Loan
Party at that time in a comparable arm's-length transaction with a person other
than an Affiliate and which transaction has been disclosed in writing to the
Lender prior to the entry thereof. 8.10. Modifications to Governing Documents.
Agree, consent, permit or otherwise undertake to amend or otherwise modify any
of the terms or provisions of any Loan Party Obligor's Governing Documents,
except for such amendments or other modifications required by applicable law or
that are not materially adverse to Lender and then, only to the extent such
amendments or other modifications are fully disclosed in writing to Agent no
less than five (5) Business Days prior to being effectuated; provided, that any
change to any jurisdiction of organization, or entering into any transaction
which has the effect of changing any jurisdiction of organization, shall be made
in compliance with Section 7.8. 8.11. Burdensome Restrictions. (a)Enter into any
covenant or other agreement that restricts or is intended to restrict it from
pledging or granting a security interest in, mortgaging, assigning, encumbering
or otherwise creating a Lien on any of its property, whether, real or personal,
tangible or intangible, existing or hereafter acquired, in favor of Agent to
secure the Obligations, other than (a) in connection with any document or
instrument governing Liens permitted pursuant to clause (a) of the definition of
Permitted Liens, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, and (b) the Term
Loan Documents subject to the Term Loan Intercreditor Agreement. (b) Create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction (other than any Loan Document or the Term Loan Documents subject to
the Term Loan Intercreditor Agreement) of any kind on the ability of any such
Person to pay or make any dividends or distributions to any Loan Party, to pay
any of the Obligations, to make loans or advances or to transfer any of its
property or assets to any Loan Party. -51-

GRAPHIC [g193481ks05i007.gif]

 



8.12. Modifications to Term Loan Documents. Agree, consent, permit or otherwise
undertake to amend, waive or otherwise modify any of the terms or provisions of
any Term Loan Document in violation of the Term Loan Intercreditor Agreement.
8.13. Funds Maintained in Revolving Loan Funding Account. Transfer, move or
otherwise utilize any funds maintained in the Revolving Loan Funding Account
except for working capital and other general corporate purposes in the Ordinary
Course of Business. 9. FINANCIAL COVENANTS. Each Loan Party Obligor shall at all
times comply with the following Financial Covenants: 9.1. Fixed Charge Coverage
Ratio. Borrowers shall not permit Excess Availability at any time to be less
than the Minimum Excess Availability Amount, unless as of the last day of the
most recent month for which the monthly financial statements of Borrowers and
the related Compliance Certificate are required to have been delivered to Lender
pursuant to Section 7.15, the Fixed Charge Coverage Ratio for the twelve
consecutive calendar month period then ended is greater than 1:10 to 1:00.
9.2.Capital Expenditure Limitation. The Loan Parties shall not make any Capital
Expenditures if, after giving effect to such Capital Expenditures, the aggregate
cost of all Capital Expenditures of the Loan Parties would exceed $5,400,000
during any Fiscal Year. 10. RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.
10.1. Release. Each Borrower and each other Loan Party Obligor on behalf of
itself and its successors, assigns, heirs and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender and any and all Participants and Affiliates,
and their respective successors and assigns, and their respective directors,
members, managers, officers, employees, attorneys and agents, including without
limitation each Agent-Related Person, and any other Person affiliated with or
representing Agent or any Lender (collectively, the "Released Parties") of and
from any and all liability, including all actual or potential claims, demands or
causes of action of any kind, nature or description whatsoever, whether arising
in law or equity or under contract or tort or under any state or federal law or
otherwise, which any Borrower or any Loan Party or any of their successors,
assigns or other legal representatives has had, now has or has made claim to
have against any of the Released Parties for or by reason of any act, omission,
matter, cause or thing whatsoever, including any liability arising from acts or
omissions pertaining to the transactions contemplated by this Agreement and the
other Loan Documents, whether based on errors of judgment or mistake of law or
fact, from the beginning of time to and including the Closing Date, whether such
claims, demands and causes of action are matured or known or unknown.
Notwithstanding any provision in this Agreement to the contrary, this Section
10.1 shall remain operative even after the Termination Date and shall survive
the payment in full of all of the Loans. Such release is made on the date hereof
and remade upon each request for a Loan by any Borrower or Borrower
Representative. 10.2. Limitation of Liability. In no circumstance will any of
the Released Parties be liable for lost profits or other special, punitive, or
consequential damages. Notwithstanding any provision in this Agreement to the
contrary, this Section 10.2 shall remain operative even after the Termination
Date and shall survive the payment in full of all of the Loans. 10.3. Indemnity.
(a) Each Loan Party Obligor hereby agrees to indemnify the Released Parties and
hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including internal and external attorneys' fees), of every nature, character
and description, which the Released Parties may sustain or incur based upon or
arising -52-

GRAPHIC [g193481ks05i008.gif]

 



out of any of the transactions contemplated by this Agreement or any other Loan
Documents or any of the Obligations, any Collateral relating thereto, any drafts
thereunder and any errors or omissions relating thereto, or any other matter,
cause or thing whatsoever occurred, done, omitted or suffered to be done by
Agent or any Lender relating to any Loan Party or the Obligations (except any
such amounts sustained or incurred solely as the result of the gross negligence
or willful misconduct of such Released Parties, as finally determined by a court
of competent jurisdiction). Notwithstanding any provision in this Agreement to
the contrary, this Section 10.3 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the Loans. (b)
To the extent that any Loan Party Obligor fails to pay any amount required to be
paid by it to Agent (or any Released Party of Agent) under paragraph (a) above,
each Lender severally agrees to pay to Agent (or such Released Party), such
Lender's Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that any such payment by the Lenders shall not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability or related
expense, as the case may be, was incurred by or asserted against Agent in its
capacity as such. 11. EVENTS OF DEFAULT AND REMEDIES. 11.1. Events of Default.
The occurrence of any of the following events shall constitute an "Event of
Default": (a) Payment. If any Loan Party Obligor or any Other Obligor fails to
pay to Agent, when due, any principal or interest payment or any other monetary
Obligation required under this Agreement or any other Loan Document; (b)
Breaches of Representations and Warranties. If any warranty, representation,
statement, report or certificate made or delivered to Agent or any Lender by or
on behalf of any Loan Party or any Other Obligor is untrue or misleading in any
material respect (except where such warranty or representation is already
qualified by Material Adverse Effect, materiality, dollar thresholds or similar
qualifications, in which case such warranty or representation shall be accurate
in all respects); (c) Breaches of Covenants. (i) If any Loan Party or any Other
Obligor defaults in the due observance or performance of any covenant, condition
or agreement contained in Section 5.2, 6.1, 6.6, 6.7, 7.2 (limited to the last
sentence of Section 7.2), 7.3, 7.7, 7.8, 7.11(c), 7.13, 7.14, 7.15, 7.24, 7.25,
7.26, 7.27, 8 or 9; or (ii) If any Loan Party or any Other Obligor defaults in
the due observance or performance of any covenant, condition or agreement
contained in any provision of this Agreement or any other Loan Document and not
addressed in clauses Sections 11.1(a), (b) or (c)(i), and the continuance of
such default unremedied for a period of ten Business Days; provided, that such
ten Business Day grace period shall not be available for any default that is not
reasonably capable of being cured within such period or for any intentional
default; (d) Judgment.If one or more judgments aggregating in excess of $250,000
is obtained against any Loan Party or any Other Obligor which remains unstayed
for more than thirty (30) days or is enforced; (e) Cross-Default. If any default
occurs with respect to any Indebtedness (other than the Obligations or the Term
Loan Debt) of any Loan Party or any Other Obligor if (i) such default -53-

GRAPHIC [g193481ks05i009.gif]

 



shall consist of the failure to pay such Indebtedness in excess of $250,000 when
due, whether by acceleration or otherwise or (ii) the effect of such default is
to permit the holder, with or without notice or lapse of time or both, to
accelerate the maturity of any such Indebtedness or to cause such Indebtedness
to become due prior to the stated maturity thereof (without regard to the
existence of any subordination or intercreditor agreements); (f) Dissolution.
The dissolution, termination of existence, insolvency or business failure or
suspension or cessation of business as usual of any Loan Party or any Other
Obligor (or of any general partner of any Loan Party or any Other Obligor if it
is a partnership); (g) Voluntary Bankruptcy or Similar Proceedings.If any Loan
Party or any Other Obligor shall apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of it or any of its properties, admit
in writing its inability to pay its debts as they mature, make a general
assignment for the benefit of creditors, be adjudicated a bankrupt or insolvent
or be the subject of an order for relief under the Bankruptcy Code or under any
bankruptcy or insolvency law of a foreign jurisdiction, or file a voluntary
petition in bankruptcy, or a petition or an answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy,
reorganization, insolvency, readjustment of debt, dissolution or liquidation law
or statute, or an answer admitting the material allegations of a petition filed
against it in any proceeding under any such law, or take or permit to be taken
any action in furtherance of or for the purpose of effecting any of the
foregoing; (h) Involuntary Bankruptcy or Similar Proceedings. The commencement
of an involuntary case or other proceeding against any Loan Party or any Other
Obligor seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar applicable law or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or if an order
for relief is entered against any Loan Party or any Other Obligor under any
bankruptcy, insolvency or other similar applicable law as now or hereafter in
effect; provided, that if such commencement of proceedings is involuntary, such
action shall not constitute an Event of Default unless such proceedings are not
dismissed within sixty (60) days after the commencement of such proceedings,
though Agent and Lenders shall have no obligation to make Loans during such
forty-five day period or, if earlier, until such proceedings are dismissed; (i)
Revocation or Termination of Guaranty or Security Documents. The actual or
attempted revocation or termination of, or limitation or denial of liability
under, any guaranty of any of the Obligations, or any security document securing
any of the Obligations, by any Loan Party or Other Obligor; (j) Term Loan Debt.
(i) A Default or Event of Default (as such terms are defined in the Term Loan
Documents) with respect to the Term Loan Debt or the occurrence of any condition
or event that results in the Term Loan Debt becoming due prior to its scheduled
maturity as of the Closing Date or permits any holder or holders of the Term
Loan Debt or any trustee or agent on its or their behalf to cause the Term Loan
Debt to become due, or require the prepayment, repurchase, redemption of
defeasance thereof, prior to its scheduled maturity as of the Closing Date; or
(ii) If any Loan Party or Other Obligor makes any payment on account of the Term
Loan Debt other than payments which are not prohibited by the applicable
provisions pertaining thereto, or if any holder of the Term Loan Debt attempts
to limit or terminate any applicable provisions set forth in the Term Loan
Intercreditor Agreement; -54-

GRAPHIC [g193481ks05i010.gif]

 



(k) Criminal Indictment or Proceedings. If there is any indictment of any Loan
Party, any Loan Party's officers, any Other Obligor or any Other Obligor's
officers under any criminal statute or commencement of criminal proceedings
against any such Person; (l) Change of Control. If (i) any Person (or two or
more Persons acting in concert) shall have acquired beneficial ownership,
directly or indirectly of more than fifty percent (50%) of the outstanding
voting equity interests of Company on a fully diluted basis; (ii) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors of Company cease to be composed of individuals (1) who were members
of that board or equivalent governing body on the first day of such period, (2)
whose election or nomination to that board was approved by individuals referred
to in clause (1) above constituting at the time of such election or nomination
at least a majority of that board, or (3) whose election or nomination to that
board was approved by individuals referred to in clauses (1) and (2) above
constituting at the time of such election or nomination at least a majority of
that board; (iii) Company ceases to, directly or indirectly, own and control
100% of each class of the outstanding equity interests of each other Loan Party;
or (iv) a "change of control" or similar event occurs under the Term Loan Debt
Documents; (m) Reserved. (n) Invalid Liens. If any Lien purported to be created
by any Loan Document shall cease to be a valid perfected first priority Lien
(subject only to any priority accorded by law to Permitted Liens) on any
material portion of the ABL Priority Collateral, or second priority Lien
(subject only to any priority accorded by law to Permitted Liens) on any
material portion of the Term Loan Priority Collateral, or any Loan Party or any
Other Obligor shall assert in writing that any Lien purported to be created by
any Loan Document is not a valid perfected first-priority lien (subject only to
any priority accorded by law to Permitted Liens) on the assets or properties
comprising ABL Priority Collateral purported to be covered thereby or
second-priority lien (subject only to any priority accorded by law to Permitted
Liens) on the assets or properties comprising Term Loan Priority Collateral
purported to be covered thereby, as applicable; (o) Termination of Loan
Documents. If any of the Loan Documents shall cease to be in full force and
effect (other than as a result of the discharge thereof in accordance with the
terms thereof or by written agreement of all parties thereto); (p) Liquidation
Sales. The determination by any Loan Party to employ an agent or other third
party or otherwise engage any Person or solicit proposals for the engagement of
any Person in connection with the proposed liquidation of all or a material
portion of its assets or store locations; (q) Loss of Collateral. The (i)
uninsured loss, theft, damage or destruction of any of the Collateral (other
than returned products destroyed by Borrowers in the Ordinary Course of
Business), (ii) the insured loss, theft, damage or destruction of any of the
Collateral in an amount in excess of $250,000 in the aggregate for all such
events during any Fiscal Year, or (iii) except as permitted hereby, the sale,
lease or furnishing under a contract of service of, any of the Collateral. (r)
Plans. (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party or any Subsidiary under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $250,000,
(ii) the existence of any Lien under Section 430(k) or Section 6321 of the Code
or Section 303(k) or Section 4068 of ERISA on any assets of a Loan Party, or
(iii) a Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $250,000. -55-

GRAPHIC [g193481ks05i011.gif]

 



(s) FDA Matters. If any Governmental Authority issues any injunction or other
order that prohibits any Loan Party from marketing, selling or manufacturing any
of any Loan Party's products currently approved by the FDA or any future
products of any Loan Party once approved by the FDA (collectively, the
"Commercial Products") if sales of such products covered by such injunction or
order accounted for more than 50% of net sales revenue of Company and its
Subsidiaries for the most recently ended four fiscal quarter periods, and such
injunction or other prohibition shall continue to be in force or otherwise
effective for more than sixty (60) consecutive calendar days; provided, however,
that with respect to manufacturing, if there is one or more alternative
manufacturers of the Commercial Product manufacturing on Company's or its
Subsidiaries' behalf that is not enjoined or otherwise prohibited from
manufacturing the Commercial Product and are able to deliver product on
Company's or its Subsidiaries' behalf in a manner that is consistent with prior
levels without a commercial distribution delay, it shall not be an Event of
Default under this clause (s) if Company or any of its Subsidiaries are enjoined
or otherwise prohibited from manufacturing the Commercial Product. (t) Product
Recall. The occurrence of any product recall or similar event to remove any
drugs or other products sold by any Loan Party from the market, in each case to
the extent such product recall results in (i) a Material Adverse Effect or (ii)
any set-off in excess of $500,000 in the aggregate by Account Debtors against
then outstanding Accounts. 11.2. Remedies with Respect to Lending
Commitments/Acceleration, Etc. Upon the occurrence of an Event of Default, Agent
may (in its sole discretion), or at the direction of Required Lenders, shall,
(a) terminate all or any portion of its commitment to lend to or extend credit
to Borrowers under this Agreement and/or any other Loan Document, without prior
notice to any Loan Party and/or (b) demand payment in full of all or any portion
of the Obligations (whether or not payable on demand prior to such Event of
Default), together with the Early Payment/Termination Premium in the amount
specified in Section 3.2(b) and/or (c) take any and all other and further
actions and avail itself of any and all rights and remedies available to Agent
under this Agreement, any other Loan Document, under law or in equity.
Notwithstanding the foregoing sentence, upon the occurrence of any Event of
Default described in Section 11.1(g) or Section 11.1(h), without notice, demand
or other action by Agent all of the Obligations (including the Early
Payment/Termination Premium in the amount specified in Section 3.2(b)) shall
immediately become due and payable whether or not payable on demand prior to
such Event of Default. 11.3. Remedies with Respect to Collateral. Without
limiting any rights or remedies Agent or any Lender may have pursuant to this
Agreement, the other Loan Documents, under applicable law or otherwise, upon the
occurrence and during the continuation of an Event of Default, subject to the
terms of the Intercreditor Agreement: (a) Any and All Remedies. Agent may take
any and all actions and avail itself of any and all rights and remedies
available to Agent under this Agreement, any other Loan Document, under law or
in equity, and the rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by applicable
law or otherwise. (b) Collections; Modifications of Terms. Agent may, but shall
be under no obligation to: (i) notify all appropriate parties that the
Collateral, or any part thereof, has been assigned to, or is subject to a
security interest in favor of, Agent; (ii) demand, sue for, collect and give
receipts for and take all necessary or desirable steps to collect any Collateral
or Proceeds in its or any Loan Party Obligor's name, and apply any such
collections against the Obligations as Agent may elect; (iii) take control of
any Collateral and any cash and non-cash Proceeds of any Collateral; (iv)
enforce, compromise, extend, renew settle or discharge any rights or benefits of
each Loan Party Obligor with respect to or in and to any Collateral, or deal
with the Collateral as Agent may deem advisable; and (v) make any compromises,
exchanges, substitutions or surrenders of Collateral Agent deems necessary or
proper in its reasonable discretion, including extending the time of payment,
permitting payment in installments, or -56-

GRAPHIC [g193481ks05i012.gif]

 



otherwise modifying the terms or rights relating to any of the Collateral, all
of which may be effected without notice to, consent of, or any other action of
any Loan Party and without otherwise discharging or affecting the Obligations,
the Collateral or the security interests granted to Agent under this Agreement
or any other Loan Document. (c) Insurance. Agent may file proofs of loss and
claim with respect to any of the Collateral with the appropriate insurer, and
may endorse in its own and each Loan Party Obligor's name any checks or drafts
constituting Proceeds of insurance. Any Proceeds of insurance received by Agent
may be applied by Agent against payment of all or any portion of the Obligations
as Agent may elect in its reasonable discretion. (d) Possession and Assembly of
Collateral.Agent may take possession of the Collateral and/or, without removal,
render each Loan Party Obligor's Equipment unusable. Upon Agent's request, each
Loan Party Obligor shall assemble the Collateral and make it available to Agent
at one or more places designated by Agent. (e) Set-off. Agent may and, without
any notice to, consent of or any other action by any Loan Party (such notice,
consent or other action being expressly waived), set-off or apply (i) any and
all deposits (general or special, time or demand, provisional or final) at any
time held by or for the account of Agent or any Affiliate of Agent and (ii) any
Indebtedness at any time owing by Agent or any Affiliate of Agent or any
Participant in the Loans to or for the credit or the account of any Loan Party
Obligor to the repayment of the Obligations, irrespective of whether any demand
for payment of the Obligations has been made. (f) Disposition of Collateral. (i)
Sale, Lease, etc. of Collateral. Agent may, without demand, advertising or
notice, all of which each Loan Party Obligor hereby waives (except as the same
may be required by the UCC or other applicable law and is not waivable under the
UCC or such other applicable law), at any time or times in one or more public or
private sales or other dispositions, for cash, on credit or otherwise, at such
prices and upon such terms as determined by Agent (provided such price and terms
are commercially reasonable within the meaning of the UCC to the extent such
sale or other disposition is subject to the UCC requirements that such sale or
other disposition must be commercially reasonable), (A) sell, lease, license or
otherwise dispose of any and all Collateral and/or (B) deliver and grant options
to a third party to purchase, lease, license or otherwise dispose of any and all
Collateral. Agent may sell, lease, license or otherwise dispose of any
Collateral in its then-present condition or following any preparation or
processing deemed necessary by Agent in its reasonable discretion. Agent may be
the purchaser at any such public or private sale or other disposition of
Collateral, and in such case Agent may make payment of all or any portion of the
purchase price therefor by the application of all or any portion of the
Obligations due to Agent to the purchase price payable in connection with such
sale or disposition. Agent may, if it deems it reasonable, postpone or adjourn
any sale or other disposition of any Collateral from time to time by an
announcement at the time and place of the sale or disposition to be so postponed
or adjourned without being required to give a new notice of sale or disposition;
provided, that Agent shall provide the applicable Loan Party Obligor with
written notice of the time and place of such postponed or adjourned sale or
disposition. Each Loan Party Obligor hereby acknowledges and agrees that Agent's
compliance with any requirements of applicable law in connection with a sale,
lease, license or other disposition of Collateral will not be considered to
adversely affect the commercial reasonableness of any sale, lease, license or
other disposition of such Collateral. (ii) Deficiency. Each Loan Party Obligor
shall remain liable for all amounts of the Obligations remaining unpaid as a
result of any deficiency of the Proceeds of the sale, -57-

GRAPHIC [g193481ks05i013.gif]

 



lease, license or other disposition of Collateral after such Proceeds are
applied to the Obligations as provided in this Agreement. (iii) Warranties;
Sales on Credit. Agent may sell, lease, license or otherwise dispose of the
Collateral without giving any warranties and may specifically disclaim any and
all warranties, including but not limited to warranties of title, possession,
merchantability and fitness. Each Loan Party Obligor hereby acknowledges and
agrees that Agent's disclaimer of any and all warranties in connection with a
sale, lease, license or other disposition of Collateral will not be considered
to adversely affect the commercial reasonableness of any such disposition of the
Collateral. If Agent sells, leases, licenses or otherwise disposes of any of the
Collateral on credit, Borrowers will be credited only with payments actually
made in cash by the recipient of such Collateral and received by Agent and
applied to the Obligations. If any Person fails to pay for Collateral acquired
pursuant this Section 11.3(f) on credit, Agent may re-offer the Collateral for
sale, lease, license or other disposition. (g) Investment Property; Voting and
Other Rights; Irrevocable Proxy. (i) All rights of each Loan Party Obligor to
exercise any of the voting and other consensual rights which it would otherwise
be entitled to exercise in accordance with the terms hereof with respect to any
Investment Property, and to receive any dividends, payments, and other
distributions which it would otherwise be authorized to receive and retain in
accordance with the terms hereof with respect to any Investment Property, shall
immediately, at the election of Agent (without requiring any notice) cease, and
all such rights shall thereupon become vested solely in Agent, and Agent
(personally or through an agent) shall thereupon be solely authorized and
empowered, without notice, to (A) transfer and register in its name, or in the
name of its nominee, the whole or any part of the Investment Property, it being
acknowledged by each Loan Party Obligor that any such transfer and registration
may be effected by Agent through its irrevocable appointment as attorney-in-fact
pursuant to Section 11.3(g)(ii) and Section 6.4, (B) exchange certificates or
instruments representing or evidencing Investment Property for certificates or
instruments of smaller or larger denominations, (C) exercise the voting and all
other rights as a holder with respect to all or any portion of the Investment
Property (including all economic rights, all control rights, authority and
powers, and all status rights of each Loan Party Obligor as a member or as a
shareholder (as applicable) of the Issuer), (D) collect and receive all
dividends and other payments and distributions made thereon, (E) notify the
parties obligated on any Investment Property to make payment to Agent of any
amounts due or to become due thereunder, (F) endorse instruments in the name of
each Loan Party Obligor to allow collection of any Investment Property, (G)
enforce collection of any of the Investment Property by suit or otherwise, and
surrender, release, or exchange all or any part thereof, or compromise or renew
for any period (whether or not longer than the original period) any liabilities
of any nature of any Person with respect thereto, (H) consummate any sales of
Investment Property or exercise any other rights as set forth in Section
11.3(f), (I) otherwise act with respect to the Investment Property as though
Agent was the outright owner thereof and (J) exercise any other rights or
remedies Agent may have under the UCC, other applicable law or otherwise. (ii)
EACHLOANPARTYOBLIGORHEREBYIRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS ITS
PROXY AND ATTORNEY-IN-FACT FOR SUCH LOAN PARTY OBLIGOR WITH RESPECT TO ALL OF
EACH SUCH LOAN PARTY OBLIGOR'S INVESTMENT PROPERTY WITH THE RIGHT, DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE, TO TAKE ANY OF THE FOLLOWING
ACTIONS: (A) TRANSFER AND REGISTER IN AGENT'S NAME, OR IN THE NAME OF ITS
NOMINEE, THE WHOLE OR ANY PART OF THE INVESTMENT PROPERTY, (B) VOTETHE PLEDGED
EQUITY, WITH FULL POWER OF SUBSTITUTION TO DO SO, (C) RECEIVE AND COLLECT ANY
DIVIDEND OR ANY -58-

GRAPHIC [g193481ks05i014.gif]

 



OTHER PAYMENT OR DISTRIBUTION IN RESPECT OF, OR IN EXCHANGE FOR, THE INVESTMENT
PROPERTY OR ANY PORTION THEREOF, TO GIVE FULL DISCHARGE FOR THE SAME AND TO
INDORSE ANY INSTRUMENT MADE PAYABLE TO ANY LOAN PARTY OBLIGOR FOR THE SAME, (D)
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES, AND REMEDIES (INCLUDING ALL
ECONOMIC RIGHTS, ALL CONTROL RIGHTS, AUTHORITY AND POWERS, AND ALL STATUS RIGHTS
OF EACH LOAN PARTY OBLIGOR AS A MEMBER OR AS A SHAREHOLDER (AS APPLICABLE) OF
THE ISSUER) TO WHICH A HOLDER OF THE PLEDGED COLLATERAL WOULD BE ENTITLED
(INCLUDING, WITH RESPECT TO THE PLEDGED EQUITY, GIVING OR WITHHOLDING WRITTEN
CONSENTS OF MEMBERS OR SHAREHOLDERS, CALLING SPECIAL MEETINGS OF MEMBERS OR
SHAREHOLDERS, AND VOTING AT SUCH MEETINGS), AND (E) TAKE ANY ACTION AND TO
EXECUTE ANY INSTRUMENT WHICH AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH
THE PURPOSES OF THIS AGREEMENT. THE APPOINTMENT OF AGENT AS PROXY AND
ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE VALID AND IRREVOCABLE
UNTIL (x) ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL IN CASH IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(y) AGENT AND LENDERS HAVE NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND (z) THE COMMITMENTS UNDER THIS AGREEMENT HAVE EXPIRED
OR HAVE BEEN TERMINATED (IT BEING UNDERSTOOD AND AGREED THAT SUCH OBLIGATIONS
WILL BE AUTOMATICALLY REINSTATED IF AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF
ANY OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY
AGENT OR ANY LENDER FOR ANY REASON WHATSOEVER, INCLUDING AS A PREFERENCE,
FRAUDULENT CONVEYANCE, OR OTHERWISE UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR
LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE; IT BEING FURTHER UNDERSTOOD
THAT IN THE EVENT PAYMENT OF ALL OR ANY PART OF THE OBLIGATIONS IS RESCINDED OR
MUST BE RESTORED OR RETURNED,ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
(INCLUDING ALL REASONABLE INTERNAL AND EXTERNAL ATTORNEYS' FEES AND
DISBURSEMENTS) INCURRED BY AGENT AND LENDERS IN DEFENDING AND ENFORCING SUCH
REINSTATEMENT SHALL HEREBY BE DEEMED TO BE INCLUDED AS A PART OF THE
OBLIGATIONS). SUCH APPOINTMENT OF AGENT AS PROXY AND AS ATTORNEY-IN-FACT SHALL
BE VALID AND IRREVOCABLE AS PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO
THE CONTRARY SET FORTH IN ANY GOVERNING DOCUMENTS OF ANY LOAN PARTY OBLIGOR, ANY
ISSUER, OR OTHERWISE. (iii) In order to further effect the foregoing transfer of
rights in favor of Agent, during the continuance of an Event of Default, each
Loan Party Obligor hereby authorizes and instructs each Issuer of Investment
Property pledged by such Loan Party Obligor to comply with any instruction
received by such Issuer from Agent without any other or further instruction from
such Loan Party Obligor, and each Loan Party Obligor acknowledges and agrees
that each Issuer shall be fully protected in so complying, and to pay any
dividends, distributions, or other payments with respect to any of the
Investment Property directly to Agent. (iv) Upon exercise of the proxy set forth
herein, all prior proxies given by any Loan Party Obligor with respect to any of
the Pledged Equity or other Investment Property, other than to Agent, are hereby
revoked, and no subsequent proxies, other than to Agent will be given with
respect to any of the Pledged Equity or any of the other Investment Property
unless Agent otherwise subsequently agrees in writing. Agent, as proxy, will be
empowered and may exercise the irrevocable proxy to vote the Pledged Equity and
the other Investment Property at -59-

GRAPHIC [g193481ks05i015.gif]

 



any and all times during the existence of an Event of Default, including, at any
meeting of shareholders or members, as the case may be, however called, and at
any adjournment thereof, or in any action by written consent, and may waive any
notice otherwise required in connection therewith. To the fullest extent
permitted by applicable law, Agent shall have no agency, fiduciary or other
implied duties to any Loan Party Obligor, any Issuer, any Loan Party or any
other Person when acting in its capacity as such proxy or attorney-in-fact. Each
Loan Party Obligor hereby waives and releases any claims that it may otherwise
have against Agent with respect to any breach, or alleged breach, of any such
agency, fiduciary or other duty. (v) Any transfer to Agent or its nominee, or
registration in the name of Agent or its nominee, of the whole or any part of
the Investment Property shall be made solely for purposes of effectuating voting
or other consensual rights with respect to the Investment Property in accordance
with the terms of this Agreement and is not intended to effectuate any transfer
of ownership of any of the Investment Property. Notwithstanding the delivery by
Agent of any instruction to any Issuer or any exercise by Agent of an
irrevocable proxy or otherwise, Agent shall not be deemed the owner of, or
assume any obligations or any liabilities whatsoever of the owner or holder of,
any Investment Property unless and until Agent expressly accepts such
obligations in a duly authorized and executed writing and agrees in writing to
become bound by the applicable Governing Documents or otherwise becomes the
owner thereof under applicable law (including through a sale as described in
Section 11.3(f)). The execution and delivery of this Agreement shall not subject
Agent to, or transfer or pass to Agent, or in any way affect or modify, the
liability of any Loan Party Obligor under the Governing Documents of any Issuer
or any related agreements, documents, or instruments or otherwise. In no event
shall the execution and delivery of this Agreement by Agent, or the exercise by
Agent of any rights hereunder or assigned hereby, constitute an assumption of
any liability or obligation whatsoever of any Loan Party Obligor to, under, or
in connection with any of the Governing Documents of any Issuer or any related
agreements, documents, or instruments or otherwise. (vi) Compliance with the
Securities Act as now in effect or as hereafter amended, or any similar statute
hereafter adopted with similar purpose or effect, as well as any applicable
"Blue Sky" or other state securities laws, if applicable to the Collateral or
the portion thereof being sold, may require strict limitations as to the manner
in which the Agent or any subsequent transferee may dispose of the Collateral.
With respect to any disposition as to which the Securities Act or analogous
state securities laws is applicable, each Loan Party Obligor hereby waives any
objection to sale in a compliant manner, and agrees that the Agent has no
obligation to obtain the maximum possible price for the Collateral so long as
the Agent proceeds in a commercially reasonable manner. Without limiting the
generality of the foregoing, each Loan Party Obligor agrees that in conducting a
disposition of the Collateral as to which the Securities Act or analogous state
securities laws applies, Agent may seek to sell the Collateral by private
placement, and may restrict bidders and prospective purchasers to those who are
willing to represent that they are purchasing for investment only and not for
distribution and who otherwise satisfy qualifications designed to ensure
compliance with the Securities Act and analogous state securities laws and those
that may be established in the Issuer’s Governing Documents. Each Loan Party
Obligor acknowledges that in order to protect Agent's interest, it may be
necessary to sell the Collateral at a price less than the maximum price
attainable if a sale were delayed or were made in another manner, including,
without limitation, a public offering under the Securities Act. In order to
address these potential compliance requirements, Agent may solicit offers to
purchase the Collateral from a limited number of bidders reasonably believed by
Agent to be institutional investors or accredited investors. If Agent solicits
offers in a commercially reasonable manner, then acceptance by Agent of one or
more of the offers shall be deemed to be a commercially reasonable method of
disposition of the Collateral and Agent will not be responsible or liable for
selling all or any portion of the Collateral at a price that Agent deems in good
faith to be reasonable. Agent is under no obligation to delay a disposition of
any -60-

GRAPHIC [g193481ks05i016.gif]

 



portion of the Collateral that are securities under the Securities Act or
applicable "Blue Sky" or other state securities law for the period of time
necessary to permit any Loan Party Obligor or the Issuer to register the
securities for public sale under the Securities Act or under applicable "Blue
Sky" or other state securities laws, even if a Loan Party Obligor or the Issuer
agrees to do so. In addition, to the extent not prohibited by applicable law,
each Loan Party Obligor waives any right to prior notice (except to the extent
expressly provided in this Agreement) or judicial hearing in connection with the
taking possession or the disposition of any of the Collateral, including any
right which Loan Party Obligor otherwise would have. (vii) To the extent
permitted under applicable law, Agent is not required to conduct any foreclosure
sale of the Investment Property or any portion thereof. (viii) Agent, at its
option, may obtain the appointment of a receiver to take possession of the
Investment Property and, at the option of Agent, a receiver may be empowered (i)
to collect, receive and enforce all distributions, (ii) to exercise the rights
of Agent as provided in this Agreement, (iii) to collect all other amounts owed
to any Loan Party Obligor in respect of the Investment Property as and when due
to any Loan Party Obligor, (iv) to otherwise collect, sell or dispose of the
Investment Property, (v) to exercise all rights in and under the Investment
Property; and (vi) to turn over all net proceeds to Agent. Each Loan Party
Obligor irrevocably and unconditionally agrees that a receiver may be appointed
by a court to take the actions listed above without regard to the adequacy of
the security for the Obligations, and the actions of the receiver may be taken
in the name of the receiver, any Loan Party Obligor or Agent. (ix) Agent may
elect to conduct a sale of an economic interest in any Investment Property
constituting limited liability company interests that does not result in the
purchaser being admitted as a substitute limited liability company member in the
Issuer, and that any sale or dispositions made in good faith will be considered
commercially reasonable, notwithstanding the possibility that a substantially
higher price might be realized if the purchaser were able to be admitted as a
substitute limited liability company member rather than the holder of only an
economic interest in the Issuer. (x) Agent may disclose to prospective
purchasers all of the information relating to the Investment Property (and the
applicable Issuer) that is in the Agent's possession or otherwise available to
the Agent. (xi) Each Loan Party Obligor hereby authorizes and instructs their
respective Issuer to comply with any instruction received by it from Agent in
writing that (i) states that an Event of Default has occurred and is continuing
and (ii) is otherwise in accordance with the terms of the provisions of this
Agreement as to Investment Property, without any other or further instructions
from the respective Loan Party Obligor, and such Loan Party Obligor agrees that
Issuer be fully protected in so complying. (h) Election of Remedies. Agent shall
have the right in Agent's sole discretion to determine which rights, security,
Liens or remedies Agent may at any time pursue, foreclose upon, relinquish,
subordinate, modify or take any other action with respect to, without in any way
impairing, modifying or affecting any of Agent's other rights, security, Liens
or remedies with respect to any Collateral or any of Agent's rights or remedies
under this Agreement or any other Loan Document. (i) Agent's Obligations. Each
Loan Party Obligor agrees that Agent shall not have any obligation to preserve
rights to any Collateral against prior parties or to marshal any Collateral of
any kind for the benefit of any other creditor of any Loan Party Obligor or any
other Person. Agent shall not be responsible to any Loan Party Obligor or any
other Person for loss or damage resulting from Agent's -61-

GRAPHIC [g193481ks05i017.gif]

 



failure to enforce its Liens or collect any Collateral or Proceeds or any monies
due or to become due under the Obligations or any other liability or obligation
of any Loan Party Obligor to Agent. (j) Waiver of Rights by Loan Party
Obligors.Except as otherwise expressly provided for in this Agreement or by
non-waivable applicable law, each Loan Party waives (i) presentment, demand and
protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Agent on which any Loan Party Obligor may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(ii) all rights to notice and a hearing prior to Agent's taking possession or
control of, or to Agent's replevy, attachment or levy upon, the Collateral or
any bond or security which might be required by any court prior to allowing
Agent to exercise any of its remedies and (iii) the benefit of all valuation,
appraisal, marshaling and exemption laws. If any notice of a proposed sale or
other disposition of any part of the Collateral is required under applicable
law, each Loan Party Obligor agrees that ten (10) calendar days prior notice of
the time and place of any public sale and of the time after which any private
sale or other disposition is to be made is commercially reasonable. 12. LOAN
GUARANTY. 12.1. Guaranty. Each Loan Party Obligor hereby agrees that it is
jointly and severally liable for, and absolutely and unconditionally guaranties
to Agent, for the ratable benefit of the Lenders, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, all of the Obligations and all costs and expenses, including all
court costs and attorneys' and paralegals' fees (including internal and external
counsel and paralegals) and expenses of Agent or any Lender in endeavoring to
collect all or any part of the Obligations from, or in prosecuting any action
against, any Borrower, any Loan Party Obligor or any Other Obligor of all or any
part of the Obligations (and such costs and expenses paid or incurred shall be
deemed to be included in the Obligations). Each Loan Party Obligor further
agrees that the Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guaranty notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any branch or Affiliate
of Agent that extended any portion of the Obligations. 12.2. Guaranty of
Payment.This Loan Guaranty is a guaranty of payment and not of collection. Each
Loan Party Obligor waives any right to require Agent to sue or otherwise take
action against any Borrower, any other Loan Party Obligor, any Other Obligor, or
any other Person obligated for all or any part of the Obligations, or otherwise
to enforce its payment against any Collateral securing all or any part of the
Obligations. 12.3.No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise expressly provided for herein, the obligations of each Loan Party
Obligor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of all of the Obligations), including: (i)
any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any Obligor; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Borrower or any Obligor or their
respective assets or any resulting release or discharge of any obligation of any
Borrower or any Obligor; or (iv) the existence of any claim, setoff or other
rights which any Loan Party Obligor may have at any time against any Borrower,
any Obligor, Agent, or any other Person, whether in connection herewith or in
any unrelated transactions. -62-

GRAPHIC [g193481ks05i018.gif]

 



(b) The obligations of each Loan Party Obligor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Borrower or any Obligor of the Obligations or any part
thereof. (c) Further, the obligations of any Loan Party Obligor hereunder shall
not be discharged or impaired or otherwise affected by: (i) the failure of Agent
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for all or any
part of the Obligations or all or any part of any obligations of any Obligor;
(iv) any action or failure to act by Agent with respect to any Collateral; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Party Obligor or that would otherwise operate as a discharge of any Loan Party
Obligor as a matter of law or equity (other than the indefeasible payment in
full in cash of all of the Obligations). 12.4. Defenses Waived. To the fullest
extent permitted by applicable law, each Loan Party Obligor hereby waives any
defense based on or arising out of any defense of any Loan Party Obligor or the
unenforceability of all or any part of the Obligations from any cause, or the
cessation from any cause of the liability of any Loan Party Obligor, other than
the indefeasible payment in full in cash of all of the Obligations. Without
limiting the generality of the foregoing, each Loan Party Obligor irrevocably
waives acceptance hereof, presentment, demand, protest and, to the fullest
extent permitted by law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against any
Borrower, any Obligor, or any other Person. Each Loan Party Obligor confirms
that it is not a surety under any state law and shall not raise any such law as
a defense to its obligations hereunder. Agent may, at its election, foreclose on
any Collateral held by it by one or more judicial or nonjudicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any Collateral, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any Obligor or
exercise any other right or remedy available to it against any Borrower or any
Obligor, without affecting or impairing in any way the liability of any Loan
Party Obligor under this Loan Guaranty except to the extent the Obligations have
been fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Party Obligor waives any defense arising out of any
such election even though that election may operate, pursuant to applicable law,
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of any Loan Party Obligor against any Borrower or any Obligor or any
security. 12.5. Rights of Subrogation. No Loan Party Obligor will assert any
right, claim or cause of action, including a claim of subrogation, contribution
or indemnification that it has against any Borrower or any Obligor, or any
Collateral, until the Termination Date. 12.6. Reinstatement; Stay of
Acceleration. If at any time any payment of any portion of the Obligations is
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or any other Person, or otherwise,
each Loan Party Obligor's obligations under this Loan Guaranty with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not Agent is in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Obligations is stayed upon
the insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Obligations shall nonetheless be payable by the Loan Party Obligors
forthwith on demand by Agent. This Section 12.6 shall remain operative even
after the Termination Date and shall survive the payment in full of all of the
Loans. -63-

GRAPHIC [g193481ks05i019.gif]

 



12.7. Information. Each Loan Party Obligor assumes all responsibility for being
and keeping itself informed of each Borrower's financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that each Loan Party
Obligor assumes and incurs under this Loan Guaranty, and agrees that Agent shall
not have any duty to advise any Loan Party Obligor of information known to it
regarding those circumstances or risks. 12.8. Termination.To the maximum extent
permitted by law, each Loan Party Obligor hereby waives any right to revoke this
Loan Guaranty as to future Obligations. If such a revocation is effective
notwithstanding the foregoing waiver, each Loan Party Obligor acknowledges and
agrees that (a) no such revocation shall be effective until written notice
thereof has been received by Agent, (b) no such revocation shall apply to any
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms or other terms and conditions thereof), (c)
no such revocation shall apply to any Obligations made or created after such
date to the extent made or created pursuant to a legally binding commitment of
Agent, (d) no payment by any Borrower, any other Loan Party Obligor, or from any
other source, prior to the date of Agent's receipt of written notice of such
revocation shall reduce the maximum obligation of any Loan Party Obligor
hereunder and (e) any payment, by any Borrower or from any source other than a
Loan Party Obligor which has made such a revocation, made subsequent to the date
of such revocation, shall first be applied to that portion of the Obligations as
to which the revocation is effective and which are not, therefore, guarantied
hereunder, and to the extent so applied shall not reduce the maximum obligation
of any Loan Party Obligor hereunder. 12.9. Maximum Liability. The provisions of
this Loan Guaranty are severable, and in any action or proceeding involving any
state corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Loan Party Obligor under this Loan Guaranty would otherwise
be held or determined to be avoidable, invalid or unenforceable on account of
the amount of such Loan Party Obligor's liability under this Loan Guaranty,
then, notwithstanding any other provision of this Loan Guaranty to the contrary,
the amount of such liability shall, without any further action by the Loan Party
Obligors, Agent or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Party Obligor's "Maximum Liability"). This Section 12.09 with respect to the
Maximum Liability of each Loan Party Obligor is intended solely to preserve the
rights of Agent and the Lenders to the maximum extent not subject to avoidance
under applicable law, and no Loan Party Obligor or any other Person shall have
any right or claim under this Section with respect to such Maximum Liability,
except to the extent necessary so that the obligations of any Loan Party Obligor
hereunder shall not be rendered voidable under applicable law. Each Loan Party
Obligor agrees that the Obligations may at any time and from time to time exceed
the Maximum Liability of each Loan Party Obligor without impairing this Loan
Guaranty or affecting the rights and remedies of Agent hereunder; provided, that
nothing in this sentence shall be construed to increase any Loan Party Obligor's
obligations hereunder beyond its Maximum Liability. 12.10. Contribution. In the
event any Loan Party Obligor shall make any payment or payments under this Loan
Guaranty or shall suffer any loss as a result of any realization upon any
collateral granted by it to secure its obligations under this Loan Guaranty
(such Loan Party Obligor a "Paying Guarantor"), each other Loan Party Obligor
(each a "Non-Paying Guarantor") shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor's "Applicable Percentage" of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Section 12.10, each Non-Paying Guarantor's "Applicable
Percentage" with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (x) such Non-Paying Guarantor's Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor's Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non--64-

GRAPHIC [g193481ks05i020.gif]

 



Paying Guarantor from any Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (y) the aggregate Maximum Liability of
all Loan Party Obligors hereunder (including such Paying Guarantor) as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Party Obligor, the aggregate amount of all monies
received by such Loan Party Obligors from any Borrower after the date hereof
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any Loan Party Obligor's several liability for the entire amount of
the Obligations (up to such Loan Party Obligor's Maximum Liability). Each of the
Loan Party Obligors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of all
of the Obligations. This provision is for the benefit of Agent and the Lenders
and the Loan Party Obligors and may be enforced by any one, or more, or all of
them, in accordance with the terms hereof. 12.11. Liability Cumulative. The
liability of each Loan Party Obligor under this Section 12 is in addition to and
shall be cumulative with all liabilities of each Loan Party Obligor to Agent and
the Lenders under this Agreement and the other Loan Documents to which such Loan
Party Obligor is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary. 13. PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON
ACCOUNT OF TAXES. (a) Any and all payments by or on account of any obligation of
the Loan Party Obligors hereunder or under any other Loan Document shall to the
extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable laws require the
Loan Party Obligors to withhold or deduct any Tax, such Tax shall be withheld or
deducted in accordance with such laws as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(b) If any Loan Party Obligor shall be required by applicable law to withhold or
deduct any Taxes from any payment, then (i) such Loan Party Obligor shall
withhold or make such deductions as are required based upon the information and
documentation it has received pursuant to subsection (e) below, (ii) such Loan
Party Obligor shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the applicable law and (iii)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Loan Party Obligors shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section) the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made. Upon request by
Agent or other Recipient, Borrower Representative shall deliver to Agent or such
other Recipient, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment of
Indemnified Taxes, a copy of any return required by applicable law to report
such payment or other evidence of such payment reasonably satisfactory to Agent
or such other Recipient, as the case may be. (c) Without limiting the provisions
of subsections (a) and (b) above, the Loan Party Obligors shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law. (d) Without limiting the provisions of subsections (a) through (c) above,
each Loan Party Obligor shall, and does hereby, on a joint and several basis,
indemnify Agent, each Lender and each other Recipient (and their respective
directors, officers, employees, affiliates and agents) and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified -65-

GRAPHIC [g193481ks05i021.gif]

 



Taxes and Other Taxes (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid or
incurred by Agent, any Lender or any other Recipient on account of, or in
connection with any Loan Document or a breach by a Loan Party Obligor thereof,
and any penalties, interest and related expenses and losses arising therefrom or
with respect thereto (including the fees, charges and disbursements of any
internal or external counsel or other tax advisor for Agent, any Lender or any
other Recipient (or their respective directors, officers, employees, affiliates,
and agents)), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to
Borrower Representative shall be conclusive absent manifest error.
Notwithstanding any provision in this Agreement to the contrary, this Section 13
shall remain operative even after the Termination Date and shall survive the
payment in full of all of the Loans. (e) Each Lender shall deliver to Borrower
Representative and each Lender and each Participant shall deliver to Agent, at
the time or times prescribed by applicable laws, such properly completed and
executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit Borrower Representative or Agent, as the case may be, to
determine (x) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (y) if applicable, the required rate of
withholding or deduction and (z) such Lender's or Participant's entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Recipient by the Loan Party Obligors pursuant to
this Agreement or otherwise to establish such Recipient's status for withholding
tax purposes in the applicable jurisdiction; provided, that each Recipient shall
only be required to deliver such documentation as it may legally provide.
Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States: (i) each Lender (or Participant) that is a
"United States person" within the meaning of Section 7701(a)(30) of the Code
shall deliver to Borrower Representative and Agent (or any Lender granting a
participation as applicable) an executed original of Internal Revenue Service
Form W-9 or such other documentation or information prescribed by applicable law
or reasonably requested by Borrower Representative or Agent (or Lender granting
a participation) as will enable Borrower Representative or Agent (or Lender
granting a participation) as the case may be, to determine whether or not such
Lender (or Participant) is subject to backup withholding or information
reporting requirements under the Code; (ii) each Lender (or Participant) that is
not a "United States person" within the meaning of Section 7701(a)(30) of the
Code (a "Non-U.S. Recipient") shall deliver to Borrower Representative and Agent
(or any Lender granting a participation in case the Non-U.S. Recipient is a
Participant) on or prior to the date on which such Non-U.S. Person becomes a
party to this Agreement or a Participant (and from time to time thereafter upon
the reasonable request of Borrower Representative or Agent but only if such
Non-U.S. Recipient is legally entitled to do so), whichever of the following is
applicable: (A) executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party; (B) executed originals of Internal Revenue Service Form
W-8ECI; (C) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation; (D) each Non-U.S. Recipient claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, shall provide (x) a certificate to the effect that such Non-U.S. Recipient
is not (1) a "bank" within the meaning of section 881(c)(3)(A) of the Code, (2)
a "10 percent shareholder" of Borrowers within the meaning of section
881(c)(3)(B) of the Code, or (3) a "controlled foreign corporation" described in
section 881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue
Service Form W-8BEN; and/or (E) executed originals of any other form prescribed
by applicable exemption from or a reduction in United supplementary
documentation as may be law (including FATCA) as a basis for claiming States
Federal withholding tax together with such prescribed by applicable law to
permit Borrower -66-

GRAPHIC [g193481ks05i022.gif]

 



Representative or Agent to determine the withholding or deduction required to be
made. Each Non-U.S. Recipient shall promptly notify Borrower Representative and
Agent (or any Lender granting a participation if the Non-U.S. Recipient is a
Participant) of any change in circumstances which would modify or render invalid
any claimed exemption or reduction. 14. AGENT 14.1. Appointment. Each of the
Lenders hereby irrevocably appoints Agent as its agent and authorizes Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to Agent by the terms of
the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent,
each Loan Document, including the Term Loan Intercreditor Agreement and any
other intercreditor or subordination agreement, and accept delivery of each Loan
Document; (c) make Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) act as collateral agent for Lenders for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein and execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents; (e) manage, supervise or otherwise deal with Collateral;
(f) exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (g) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents, (h) take any Enforcement
Action or otherwise exercise any rights or remedies with respect to any
Collateral or under any Loan Documents, applicable law or otherwise, including
the determination of eligibility of Accounts and Inventory, the necessity and
amount of Reserves and all other determinations and decisions relating to
ordinary course administration of the credit facilities contemplated hereunder;
and (i) incur and pay such expenses as Agent may deem necessary or appropriate
for the performance and fulfillment of its functions and powers pursuant to the
Loan Documents, whether or not any Loan Party is obligated to reimburse Agent or
Lenders for such expenses pursuant to the Loan Documents or otherwise. The
provisions of this Article are solely for the benefit of Agent and the Lenders,
and the Loan Parties shall not have rights as a third-party beneficiary of any
of such provisions. It is understood and agreed that the use of the term "agent"
as used herein or in any other Loan Documents (or any similar term) with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties. 14.2. Rights as a Lender. The Person serving as Agent
hereunder, if it is a Lender, shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Agent, and such Person and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not Agent hereunder
without notice to or consent of the other Lenders. 14.3. Duties and Obligations.
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a)
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) Agent shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that Agent is required to exercise as directed in writing by the
Required Lenders, and, (c) except as expressly set forth in the Loan Documents,
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any
Subsidiary that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any -67-

GRAPHIC [g193481ks05i023.gif]

 



capacity. Agent shall not be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders or in the absence of its
own gross negligence or willful misconduct as determined by a final
nonappealable judgment of a court of competent jurisdiction. Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to Agent by a Borrower or a Lender, and Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection with any Loan Document, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to Agent. Agent shall be under no obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of any Loan Party.
14.4. Reliance. Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. Agent
may consult with and employ Agent Professionals, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by an Agent Professional (who may be counsel for any
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document, unless Agent shall first receive such advice or concurrence
of the Lenders as it deems appropriate and until such instructions are received,
Agent shall act, or refrain from acting, as it deems advisable. If Agent so
requests, it shall first be indemnified to its reasonable satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders. 14.5. Actions through
Sub-Agents. Agent may perform any and all of its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by Agent. Agent
may also perform its duties through employees and other Agent-Related Persons.
Agent shall not be responsible for the negligence or misconduct of any
sub-agent, employee or Agent Professional that it selects as long as such
selection was made without gross negligence or willful misconduct. Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers through their respective Affiliates and other related parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the related parties of Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Agent. 14.6.
Resignation.Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, Agent may resign at any time by notifying the
Lenders and Borrower Representative. Upon any such resignation, the Required
Lenders shall have the right, in consultation with Borrower Representative, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent. Upon the
acceptance of its appointment as Agent hereunder by its successor, such -68-

GRAPHIC [g193481ks05i024.gif]

 



successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by Borrowers to a successor Agent shall be the same
as those payable to its predecessor, unless otherwise agreed by Borrower
Representative and such successor. Notwithstanding the foregoing, in the event
no successor Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
intent to resign, the retiring Agent may give notice of the effectiveness of its
resignation to the Lenders and Borrower Representative, whereupon, on the date
of effectiveness of such resignation stated in such notice, (a) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents, provided that, solely for purposes of maintaining any
security interest granted to the Agent under any Loan Document for the benefit
of the Lenders, the retiring Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Lenders and, in the
case of any Collateral in the possession of Agent, shall continue to hold such
Collateral, in each case until such time as a successor Agent is appointed and
accepts such appointment in accordance with this paragraph (it being understood
and agreed that the retiring Agent shall have no duly or obligation to take any
further action under any Loan Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, provided that (i) all payments
required to be made hereunder or under any other Loan Document to the Agent for
the account of any Person other than Agent shall be made directly to such Person
and (ii) all notices and other communications required or contemplated to be
given or made to Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Agent's resignation from its capacity as
such, the provisions of this Article, as well as any exculpatory, reimbursement
and indemnification provisions set forth in any other Loan Document, shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective related parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent and in respect of the
matters referred to in the proviso under clause (a) above. 14.7. Non-Reliance.
(a) Each Lender acknowledges and agrees that none of the Agent-Related Persons
has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
respective Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender further acknowledges the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon any Agent-Related Person, any arranger
of this credit facility or any amendment thereto or any other Lender and based
on such due diligence, documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of any
Borrower or any other Person party to a Loan Document, and all applicable laws
relating to the transactions contemplated hereby, and made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon any Agent-Related Person, any arranger of this credit facility or
any amendment thereto or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning any Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own credit analysis and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder , and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of any Borrower or
any other Person party to a Loan Document and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder. Except for notices, reports, and
other documents expressly herein required to be furnished to -69-

GRAPHIC [g193481ks05i025.gif]

 



 

the Lenders by Agent, Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges that Agent does not have any duty or responsibility, either
initially or on a continuing to provide such Lender with any credit or other
information with respect to any Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent's or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement. (b) Each Lender hereby agrees that (i) it has
requested a copy of each appraisal, audit or field examination report prepared
by or on behalf of Agent; (ii) Agent (A) makes no representation or warranty,
express or implied, as to the completeness or accuracy of any such report or any
of the information contained therein or any inaccuracy or omission contained in
or relating to any such report and (B) shall not be liable for any information
contained in any such report; (iii) such reports are not comprehensive audits or
examinations, and that any Person performing any field examination will inspect
only specific information regarding the Loan Parties and will rely significantly
upon the Loan Parties' books and records, as well as on representations of the
Loan Parties' personnel and that Agent undertakes no obligation to update,
correct or supplement such reports; (iv) it will keep all such reports
confidential and strictly for its internal use, not share any such report with
any Loan Party or any other Person except as otherwise permitted pursuant to
this Agreement; and (v) without limiting the generality of any other
indemnification provision contained in this Agreement, (A) it will hold Agent
and any such other Person preparing any such report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any such report in connection with any extension of credit that the
indemnifying Lender has made or may make to any Borrower, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a Loan or
Loans; and (B) it will pay and protect, and indemnify, defend, and hold Agent
and any such other Person preparing any such report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorneys' fees of both internal and external counsel) of
Agent or any such other Person as the direct or indirect result of any third
parties who might obtain all or part of any such report through the indemnifying
Lender. 14.8. Not Partners or Co-Venturers; Agent as Representative of the
Secured Parties. (a) The Lenders are not partners or co-venturers, and no Lender
shall be liable for the acts or omissions of, or (except as otherwise set forth
herein in the case of Agent) authorized to act for, any other Lender. Agent
shall have the exclusive right on behalf of the Lenders to enforce the payment
of the principal of and interest on any Loan after the date such principal or
interest has become due and payable pursuant to the terms of this Agreement. (b)
In its capacity, Agent is a "representative" of the Lenders within the meaning
of the term "secured party" as defined in the UCC. Each Lender authorizes Agent
to enter into each of the Loan Documents to which it is a party and to take all
action contemplated by such documents. Each Lender agrees that no Lender (other
than Agent) shall have the right individually to seek to realize upon the
security granted by any Loan Document, it being understood and agreed that such
rights and remedies may be exercised solely by Agent for the benefit of the
Lenders upon the terms of the Loan Documents. In the event that any Collateral
is hereafter pledged by any Person as collateral security for the Obligations,
Agent is hereby authorized, and hereby granted a power of attorney, to execute
and deliver on behalf of the Lenders any Loan Documents necessary or appropriate
to grant and perfect a Lien on such Collateral in favor of Agent on behalf of
the Lenders. (c) Agent hereby appoints each other Lender as its agent (and each
Lender hereby accepts such appointment) for the purpose of perfecting Agent’s
Liens in assets which, in accordance with -70-

GRAPHIC [g193481ks07i001.gif]

 



Article 8 or Article 9, as applicable, of the UCC can be perfected by possession
or control. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor shall deliver possession or control of such Collateral to Agent
or in accordance with Agent’s instructions. Agent shall have no obligation
whatsoever to any of the Lenders (i) to verify or assure that the Collateral
exists or is owned by any Borrower or its Subsidiaries or is cared for,
protected, or insured or has been encumbered, (ii) to verify or assure that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, (iii) to
verify or assure that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof, (iv) to impose, maintain, increase,
reduce, implement or eliminate any particular reserve hereunder or to determine
whether the amount of any reserve is appropriate or not, or (v) to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
14.9. Credit Bidding. The Loan Parties and the Lenders hereby irrevocably
authorize Agent, based upon the instruction of the Required Lenders, to Credit
Bid and purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (and the Loan Parties shall approve Agent
as a qualified bidder and such Credit Bid as qualified bid) at any sale thereof
conducted by Agent, based upon the instruction of the Required Lenders, under
any provisions of the UCC, as part of any sale or investor solicitation process
conducted by any Loan Party, any interim receiver, receiver, receiver and
manager, administrative receiver, trustee, agent or other Person pursuant or
under any insolvency laws; provided, however, that (i) the Required Lenders may
not direct Agent in any manner that does not treat each of the Lenders equally,
without preference or discrimination, in respect of consideration received as a
result of the Credit Bid, (ii) the acquisition documents shall be commercially
reasonable and contain customary protections for minority holders such as among
other things, anti-dilution and tag-along rights, (iii) the exchanged debt or
equity securities must be freely transferable, without restriction (subject to
applicable securities laws) and (iv) reasonable efforts shall be made to
structure the acquisition in a manner that causes the governance documents
pertaining thereto to not impose any obligations or liabilities upon the Lenders
individually (such as indemnification obligations). Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such Credit Bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration. For purposes of
the preceding sentence, the term "Credit Bid" shall mean, an offer submitted by
Agent (on behalf of the Lender group), based upon the instruction of the
Required Lenders, to acquire the property of any Loan Party or any portion
thereof in exchange for and in full and final satisfaction of all or a portion
(as determined by Agent, based upon the instruction of the Required Lenders) of
the claims and Obligations under this Agreement and other Loan Documents. 14.10.
Certain Collateral Matters. The Lenders irrevocably authorize Agent, at its
option and in its discretion, (a) to release any Lien granted to or held by
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Loans and all other obligations of Borrowers hereunder;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder (including the release of
any guarantor); or (iii) subject to Section 15.5 if approved, authorized or
ratified in writing by the Required Lenders; or (ii) to subordinate its interest
in any Collateral to any holder of a Lien on such Collateral which is permitted
by clause (a) of the definition of Permitted Liens (it being understood that
Agent may conclusively rely on a certificate from Borrower Representative in
determining whether the Indebtedness secured by any such Lien is permitted
hereunder). Upon request by Agent at any time, the Lenders will confirm in
writing Agent's authority to release, or subordinate its interest in, particular
types or items of Collateral pursuant to this Section 14.10. Agent may, and at
the direction of Required Lenders shall, give blockage notices in connection
with any -71-

GRAPHIC [g193481ks07i002.gif]

 



subordinated debt and each Lender hereby authorizes Agent to give such notices.
Each Lender further agrees that it will not act unilaterally to deliver such
notices. 14.11. Restriction on Actions by Lenders. Each Lender agrees that it
shall not, without the express written consent of Agent, and shall, upon the
written request of Agent (to the extent it is lawfully entitled to do so), set
off against the Obligations, any amounts owing by such Lender to a Loan Party or
any deposit accounts of any Loan Party now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken,
any action, including the commencement of any legal or equitable proceedings to
foreclose any loan or otherwise enforce any security interest in any of the
Collateral or to enforce all or any part of this Agreement or the other Loan
Documents. All Enforcement Actions under this Agreement and the other Loan
Documents against the Loan Parties or any third party with respect to the
Obligations or the Collateral may only be taken by Agent (at the direction of
the Required Lenders or as otherwise permitted in this Agreement) or by its
agents at the direction of Agent. 14.12. Expenses. Agent is authorized and
directed to deduct and retain sufficient amounts from payments or proceeds of
the Collateral received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders. In the event
Agent is not reimbursed for such costs and expenses by a Loan Party, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
ratable share thereof. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s ratable share of any costs or out
of pocket expenses (including Agent Professional fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent. 14.13. Notice of Default
or Event of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest, fees, and expenses required to
be paid to Agent for the account of the Lenders and, except with respect to
Events of Default of which Agent has actual knowledge, unless Agent shall have
received written notice from a Lender or Borrower referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
"notice of default." Agent will promptly notify the Lenders of its receipt of
any such notice or of any Event of Default of which Agent has actual knowledge.
If any Lender obtains actual knowledge of any Event of Default, such Lender
promptly shall notify the other Lenders and Agent of such Event of Default.
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Required Lenders in accordance with this Agreement;
provided, that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable. 14.14. Liability of Agent. None of the Agent-Related Persons shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by any Borrower or any of
their respective Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower, or any of their respective Subsidiaries or any other party to any
Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any -72-

GRAPHIC [g193481ks07i003.gif]

 



obligation to any Lenders to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of any Borrower or their respective Subsidiaries. 15. GENERAL
PROVISIONS. 15.1. Notices. (a) Notice by Approved Electronic
Communications.Agent and each of its Affiliates is authorized to transmit, post
or otherwise make or communicate, in its sole discretion (but shall not be
required to do so), by Approved Electronic Communications in connection with
this Agreement or any other Loan Document and the transactions contemplated
therein. Agent is hereby authorized to establish procedures to provide access to
and to make available or deliver, or to accept, notices, documents and similar
items by posting to ABLSoft. All uses of ABLSoft and other Approved Electronic
Communications shall be governed by and subject to, in addition to the terms of
this Agreement, the separate terms, conditions and privacy policy posted or
referenced in such system (or such terms, conditions and privacy policy as may
be updated from time to time, including on such system) and any related
contractual obligations executed by Agent and Loan Parties in connection with
the use of such system. Each of the Loan Parties, the Lenders and Agent hereby
acknowledges and agrees that the use of ABLSoft and other Approved Electronic
Communications is not necessarily secure and that there are risks associated
with such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing Agent and each
of its Affiliates to transmit Approved Electronic Communications. ABLSoft and
all Approved Electronic Communications shall be provided "as is" and "as
available". None of Agent or any of its Affiliates or related persons warrants
the accuracy, adequacy or completeness of ABLSoft or any other electronic
platform or electronic transmission and disclaims all liability for errors or
omissions therein. No warranty of any kind is made by Agent or any of its
Affiliates or related persons in connection with ABLSoft or any other electronic
platform or electronic transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects. Each Borrower and each other Loan
Party executing this Agreement agrees that Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with ABLSoft, any Approved Electronic Communication or
otherwise required for ABLSoft or any Approved Electronic Communication. Prior
to the Closing Date, Borrower Representative shall deliver to Agent a complete
and executed Client User Form regarding Borrowers’ use of ABLSoft in the form of
Exhibit C annexed hereto. No Approved Electronic Communications shall be denied
legal effect merely because it is made electronically. Approved Electronic
Communications that are not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such Approved Electronic
Communication, an E-Signature, upon which Agent and the Loan Parties may rely
and assume the authenticity thereof. Each Approved Electronic Communication
containing a signature, a reproduction of a signature or an E-Signature shall,
for all intents and purposes, have the same effect and weight as a signed paper
original. Each E-Signature shall be deemed sufficient to satisfy any requirement
for a "signature" and each Approved Electronic Communication shall be deemed
sufficient to satisfy any requirement for a "writing", in each case including
pursuant to this Agreement, any other Loan Document, the UCC, the Federal
Uniform Electronic Transactions Act, the Electronic Signatures in Global and
National Commerce Act and any substantive or procedural law governing such
subject matter. Each party or beneficiary hereto agrees not to contest the
validity or enforceability of an Approved Electronic Communication or
E-Signature under the provisions of any applicable law requiring certain
documents to be in writing or signed; provided, that nothing herein shall limit
such party's or beneficiary's right to contest whether an Approved Electronic
Communication or E-Signature has been altered after transmission. -73-

GRAPHIC [g193481ks07i004.gif]

 



(b) All Other Notices. All notices, requests, demands and other communications
under or in respect of this Agreement or any transactions hereunder, other than
those approved for or required to be delivered by Approved Electronic
Communications (including via ABLSoft or otherwise pursuant to Section 15.1(a)),
shall be in writing and shall be personally delivered or mailed (by prepaid
registered or certified mail, return receipt requested), sent by prepaid
recognized overnight service, or by email to the applicable party at its address
or email address indicated below, courier If to Agent: ENCINA BUSINESS CREDIT,
LLC, as Agent 123 N Wacker Suite 2400 Chicago, IL 60606 Attention: Thomas
Sullivan with a copy to: GOLDBERG KOHN LTD. 55 East Monroe, Suite 3300 Chicago,
Illinois 60613 Attention: Jeffrey Dunlop If to Borrower Representative, any
Borrower or any other Loan Party: NEOS THERAPEUTICS, INC. 2940 N. Hwy 360, Suite
400 Grand Prairie, Texas 75050 Attention: Richard Eisenstadt with a copy to:
GOODWIN PROCTER LLP 53 State Street Boston, Massachusetts 02109 Attention: Mark
Smith or, as to each party, at such other address as shall be designated by such
party in a written notice to the other party delivered as aforesaid. All such
notices, requests, demands and other communications shall be deemed given (i)
when personally delivered, (ii) three Business Days after bein g deposited in
the mails with postage prepaid (by registered or certified mail, return receipt
requested), (iii) one Business Day after being delivered to the overnight
courier service, if prepaid and sent overnight delivery, addressed as aforesaid
and with all charges prepaid or billed to the account of the sender or (iv) when
sent by email transmission to an email address designated by such addressee and
the sender receives a confirmation of transmission. 15.2. Severability. If any
provision of this Agreement or any other Loan Document is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision shall thereupon be deemed modified only
to the extent necessary to render same valid, or not applicable to given
circumstances, or excised from this Agreement or such other Loan -74-

GRAPHIC [g193481ks07i005.gif]

 



Document, as the situation may require, and this Agreement and the other Loan
Documents shall be construed and enforced as if such provision had been included
herein as so modified in scope or application, or had not been included herein
or therein, as the case may be. 15.3. Integration. This Agreement and the other
Loan Documents represent the final, entire and complete agreement between each
Loan Party that is a party hereto and thereto and Agent and supersede all prior
and contemporaneous negotiations, oral representations and agreements, all of
which are merged and integrated into this Agreement.THERE ARE NO ORAL
UNDERSTANDINGS, REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT
SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. 15.4. Waivers. The
failure of Agent and the Lenders at any time or times to require any Loan Party
to strictly comply with any of the provisions of this Agreement or any other
Loan Documents shall not waive or diminish any right of Agent later to demand
and receive strict compliance therewith. Any waiver of any default shall not
waive or affect any other default, whether prior or subsequent, and whether or
not similar. None of the provisions of this Agreement or any other Loan Document
shall be deemed to have been waived by any act or knowledge of Agent or its
agents or employees, but only by a specific written waiver signed by an
authorized officer of Agent and any necessary Lenders and delivered to
Borrowers. Once an Event of Default shall have occurred, it shall be deemed to
continue to exist and not be cured or waived unless specifically waived in
writing by an authorized officer of Agent and Required Lenders and delivered to
Borrowers. Each Loan Party Obligor waives demand, protest, notice of protest and
notice of default or dishonor, notice of payment and nonpayment, release,
compromise, settlement, extension or renewal of any commercial paper,
Instrument, Account, General Intangible, Document, Chattel Paper, Investment
Property or guaranty at any time held by Agent on which such Loan Party Obligor
is or may in any way be liable, and notice of any action taken by Agent, unless
expressly required by this Agreement, and notice of acceptance hereof. 15.5.
Amendments. (a) No amendment, modification or waiver of, or consent with respect
to, any provision of this Agreement or the other Loan Documents shall in any
event be effective unless the same shall be in writing and acknowledged by the
Required Lenders, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that, except to the extent set forth in Section 14.9
hereof, no amendment, modification, waiver or consent shall (i) extend or
increase the Commitment of any Lender without the written consent of such
Lender, (ii) extend the date scheduled for payment of any principal (excluding
mandatory prepayments) of or interest on the Loans or any fees payable hereunder
without the written consent of each Lender directly affected thereby, (iii)
reduce the principal amount of any Loan, the rate of interest thereon or any
fees payable hereunder, without the consent of each Lender directly affected
thereby; (iv) amend or modify the definitions of Borrowing Base or Eligible
Accounts, or any components thereof (including, without limitation, any advance
rates), without the written consent of each Lender; or (v) release any guarantor
from its obligations under any Guaranty, other than as part of or in connection
with any disposition permitted hereunder, or release or subordinate its liens on
all or any substantial part of the Collateral granted under any of the other
Loan Documents (except as permitted by Section 14.10), change the definition of
Required Lenders, any provision of Section 6.2, any provision of this Section
15.4, the provisions of Section 14.9 or reduce the aggregate Pro Rata Share
required to effect an amendment, modification, waiver or consent, without, in
each case set forth in this clause (v), the written consent of all Lenders. No
provision of Section 14 or other provision of this Agreement affecting Agent in
its capacity as such shall be amended, modified or waived without the consent of
Agent. (b) If, in connection with any proposed amendment, modification, waiver
or termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not -75-

GRAPHIC [g193481ks07i006.gif]

 



obtained being referred to as a "Non-Consenting Lender"), then, so long as Agent
is not a Non-Consenting Lender, Agent and/or a Person or Persons reasonably
acceptable to Agent shall have the right to purchase from such Non-Consenting
Lenders, and such Non-Consenting Lenders agree that they shall, upon Agent's
request, sell and assign to Agent and/or such Person or Persons, all of the
Loans and Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all such Loans and Commitments held by such Non-Consenting
Lenders and all accrued interest, fees, expenses and other amounts then due with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption. 15.6. Time of
Essence. Time is of the essence in the performance by each Loan Party Obligor of
each and every obligation under this Agreement and the other Loan Documents.
15.7. Expenses, Fee and Costs Reimbursement. Each Borrower hereby agrees to
promptly pay (a) all out of pocket costs and expenses of Agent (including the
out of pocket fees, costs and expenses of internal and external legal counsel
to, and appraisers, accountants, consultants and other professionals and
advisors retained by or on behalf of, Agent) in connection with (i) all loan
proposals and commitments pertaining to the transactions contemplated hereby
(whether or not such transactions are consummated), (ii) the examination,
review, due diligence investigation, documentation, negotiation, and closing of
the transactions contemplated by the Loan Documents (whether or not such
transactions are consummated), (iii) the creation, perfection and maintenance of
Liens pursuant to the Loan Documents, (iv) the performance or enforcement by
Agent of its rights and remedies under the Loan Documents (or determining
whether or how to perform or enforce such rights and remedies), (v) the
administration of the Loans (including usual and customary fees for wire
transfers and other transfers or payments received by Agent on account of any of
the Obligations) and Loan Documents, (vi) any amendments, modifications,
consents and waivers to and/or under any and all Loan Documents (whether or not
such amendments, modifications, consents or waivers are consummated), (vii) any
periodic public record searches conducted by or at the request of Agent
(including, title investigations and public records searches), pending
litigation and tax lien searches and searches of applicable corporate, limited
liability company, partnership and related records concerning the continued
existence, organization and good standing of certain Persons), (viii)
protecting, storing, insuring, handling, maintaining, auditing, examining,
valuing or selling any Collateral, (ix) any litigation, dispute, suit or
proceeding relating to any Loan Document and (x) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Loan Documents (it being agreed that (A) such costs and expenses may include
the costs and expenses of workout consultants, investment bankers, financial
consultants, appraisers, valuation firms and other professionals and advisors
retained by or on behalf of Agent (B) each Lender shall also be entitled to
reimbursement for all out of pocket costs and expense of the type described in
this clause (x), provided that, to the extent of an actual or reasonably
perceived conflict of interest, such reimbursement shall be limited to one
additional counsel for the Lenders as a whole), and (b) without limiting the
preceding clause (a), all out of pocket costs and expenses of Agent in
connection with Agent's reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder. Any fees, costs and expenses owing by
any Borrower or other Loan Party Obligor hereunder shall be due and payable
within five (5) days after written demand therefor. 15.8.Benefit of Agreement;
Assignability.The provisions of this Agreement shall be binding upon and inure
to the benefit of the respective successors, assigns, heirs, beneficiaries and
representatives of each Borrower, each other Loan Party Obligor party hereto,
Agent and each Lender; provided, that neither each Borrower nor any other Loan
Party Obligor may assign or transfer any of its rights under this Agreement
without the prior written consent of Agent and each Lender, and any prohibited
assignment shall be void. No consent by Agent or any Lender to any assignment
shall release any Loan Party Obligor from its liability for any of the
Obligations. Each Lender shall have the right to assign all or any of its rights
and obligations under the Loan Documents to one or more other Persons in
accordance with Section 15.9, and each Loan Party Obligor agrees to execute all
agreements, instruments, and documents requested by any Lender in connection
with such assignment. Notwithstanding any -76-

GRAPHIC [g193481ks07i007.gif]

 



provision of this Agreement or any other Loan Document to the contrary, a Lender
may at any time pledge or grant a security interest in all or any portion of its
rights under this Agreement and the other Loan Documents to secure any
obligations of such Lender, including any pledge or grant to secure obligations
to a Federal Reserve Bank. 15.9. Assignments. (a) Any Lender may at any time
assign to one or more Persons (any such Person, an "Assignee") all or any
portion of such Lender's Loans and Commitments, with the prior written consent
of Agent and, so long as no Event of Default exists, Borrower Representative
(which consents shall not be unreasonably withheld or delayed and shall not be
required for an assignment by a Lender to a Lender (other than a Defaulting
Lender) or an Affiliate of a Lender (other than an Affiliate of a Defaulting
Lender) or an Approved Fund (other than an Approved Fund of a Defaulting
Lender)). Except as Agent may otherwise agree, any such assignment shall be in a
minimum aggregate amount equal to $1,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender (provided, that an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund shall not be subject
to the foregoing minimum assignment limitations). The Loan Parties and Agent
shall be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned to an Assignee until Agent shall have
received and accepted an effective Assignment and Assumption executed, delivered
and fully completed by the applicable parties thereto and a processing fee of
$3,500. Notwithstanding anything herein to the contrary, no assignment may be
made to any equity holder of a Loan Party, any Affiliate of any equity holder of
a Loan Party, any Loan Party, any holder of Term Loan Debt of a Loan Party
(other than as a result of exercising the purchase option under Section 3 of the
Intercreditor Agreement), any holder of any debt that is secured by liens or
security interests that have been contractually subordinated to the liens and
security interests securing the Obligations, or any Affiliate of any of the
foregoing Persons without the prior written consent of Agent, which consent may
be withheld in Agent's sole discretion and, in any event, if granted, may be
conditioned on such terms and conditions as Agent shall require in its sole
discretion, including, without limitation, a limitation on the aggregate amount
of Loans and Commitments which may be held by such Person and/or its Affiliates
and/or limitations on such Person's and/or its Affiliates' voting and consent
rights and/or rights to attend Lender meetings or obtain information provided to
other Lenders. Any attempted assignment not made in accordance with this Section
15.10 shall be null and void. Each Borrower shall be deemed to have granted its
consent to any assignment requiring its consent hereunder unless Borrower
Representative has expressly objected to such assignment within five (5)
Business Days after notice thereof. (b) From and after the date on which the
conditions described in Section 15.10(a) above have been met, (i) such Assignee
shall be deemed automatically to have become a party hereto and, to the extent
that rights and obligations hereunder have been assigned to such Assignee
pursuant to the applicable Assignment and Assumption, shall have the rights and
obligations of a Lender hereunder and (ii) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to the
applicable Assignment and Assumption, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment and Assumption, Borrowers shall execute and deliver to Agent for
delivery to the Assignee (and, as applicable, the assigning Lender) a promissory
note in the principal amount of the Assignee's Pro Rata Share of the aggregate
Revolving Loan Commitment (and, as applicable, a promissory note in the
principal amount of the Pro Rata Share of the aggregate Revolving Commitment
retained by the assigning Lender). Upon receipt by Agent of such promissory
note(s), the assigning Lender shall return to Borrowers any prior promissory
note held by it. (c) Agent shall, as a non-fiduciary agent of Borrowers,
maintain a copy of each Assignment and Assumption delivered and accepted by it
and register (the "Register") for the recordation of names and addresses of the
Lenders and the Commitment of each Lender and principal and stated interest of
each Loan owing to each Lender from time to time and whether such Lender is the
original -77-

GRAPHIC [g193481ks07i008.gif]

 



Lender or the Assignee. No assignment shall be effective unless and until the
Assignment and Assumption is accepted and registered in the Register. All
records of transfer of a Lender's interest in the Register shall be conclusive,
absent manifest error, as to the ownership of the interests in the Loans. Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register. Each Lender granting a participation
shall, as a non-fiduciary agent of the Borrowers, maintain a register containing
information similar to that of the Register in a manner such that the loans
hereunder are in "registered form" for the purposes of the Code. This Section
and Section 19.1.2 shall be construed so that the Loans are at all times
maintained in "registered form" for the purpose of the Code and any related
regulations (and any successor provisions). 15.10. Participations. Anything in
this Agreement or any other Loan Document to the contrary notwithstanding, any
Lender may, at any time and from time to time, without in any manner affecting
or impairing the validity of any Obligations, sell to one or more Persons
participating interests in its Loans, commitments or other interests hereunder
or under any other Loan Document (any such Person, a "Participant"). In the
event of a sale by a Lender of a participating interest to a Participant, (a)
such Lender's obligations hereunder and under the other Loan Documents shall
remain unchanged for all purposes, (b) Borrowers and such Lender shall continue
to deal solely and directly with each other in connection with such Lender's
rights and obligations hereunder and under the other Loan Documents and (c) all
amounts payable by Borrowers shall be determined as if such Lender had not sold
such participation and shall be paid directly to such Lender; provided, that a
Participant shall be entitled to the benefits of Section 13 as if it were a
Lender if Borrower Representative is notified of the Participation and the
Participant complies with Section 13. Each Borrower agrees that if amounts
outstanding under this Agreement or any other Loan Document are due and payable
(as a result of acceleration or otherwise), each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement and the other Loan Documents to the same extent as if
the amount of its participating interest were owing directly to it as a Lender
under this Agreement; provided, that such right of set-off shall not be
exercised without the prior written consent of such Lender and shall be subject
to the obligation of each Participant to share with such Lender its share
thereof. Each Borrower also agrees that each Participant shall be entitled to
the benefits of Section 15.9 as if it were a Lender. Notwithstanding the
granting of any such participating interests, (i) Borrowers shall look solely to
the applicable Lender for all purposes of this Agreement, the Loan Documents and
the transactions contemplated hereby, (ii) Borrowers shall at all times have the
right to rely upon any amendments, waivers or consents signed by the applicable
Lender as being binding upon all of the Participants and (iii) all
communications in respect of this Agreement and such transactions shall remain
solely between Borrowers and the applicable Lender (exclusive of Participants)
hereunder. If a Lender grants a participation hereunder, such Lender shall
maintain, as a non-fiduciary agent of Borrowers, a register as to the
participations granted and transferred under this Section containing the same
information specified in Section 15.9 on the Register as if each Participant
were a Lender to the extent required to cause the Loans to be in registered form
for the purposes of Sections 163(F), 165(J), 871, 881, and 4701 of the Code.
15.11. Headings; Construction. Section and subsection headings are used in this
Agreement only for convenience and do not affect the meanings of the provisions
that they precede. 15.12. USA PATRIOT Act Notification. Agent hereby notifies
the Loan Parties that pursuant to the requirements of the USA PATRIOT Act, it
may be required to obtain, verify and record certain information and
documentation that identifies such Person, which information may include the
name and address of each such Person and such other information that will allow
Agent to identify such Persons in accordance with the USA PATRIOT Act.
15.13.Counterparts; Fax/Email Signatures. This Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
agreement. This Agreement may -78-

GRAPHIC [g193481ks07i009.gif]

 



be executed by signatures delivered by facsimile or electronic mail, each of
which shall be fully binding on the signing party. 15.14. GOVERNING LAW.THIS
AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED
OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.
FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL APPLY TO ALL DISPUTES OR
CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH THIS AGREEMENT AND ALL SUCH
OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES. 15.15.
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF PROCESS.
ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
ILLINOIS IN THE COUNTY OF COOK OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS OR IN ANY OTHER COURT (IN ANY JURISDICTION)
SELECTED BY THE AGENT IN ITS SOLE DISCRETION, AND EACH BORROWER AND EACH OTHER
LOAN PARTY OBLIGOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED COURTS.
EACH BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, OR BASED ON 28 U.S.C. § 1404, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING AND ADJUDICATION OF ANY SUCH ACTION, SUIT OR PROCEEDING IN ANY
OF THE AFOREMENTIONED COURTS AND AMENDMENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. EACH BORROWER AND EACH
OTHER LOAN PARTY OBLIGOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE OTHER
TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER
AND EACH OTHER LOAN PARTY OBLIGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON ANY BORROWER OR ANY OTHER LOAN PARTY OBLIGOR AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED)
DIRECTED TO BORROWER'S’ NOTICE ADDRESS (ON BEHALF OF BORROWERS OR SUCH LOAN
PARTY OBLIGOR) SET FORTH IN SECTION 15.1 AND SERVICE SO MADE SHALL BE DEEMED TO
BE COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE MAIL,
OR, AT THE AGENT'S OPTION, BY SERVICE UPON ANY BORROWER OR ANY OTHER LOAN PARTY
OBLIGOR IN ANY OTHER MANNER PROVIDED UNDER THE RULES OF ANY SUCH COURTS. 15.16.
Publication. Each Borrower and each other Loan Party Obligor consents to the
publication by Agent of a tombstone, press releases or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table -79-

GRAPHIC [g193481ks07i010.gif]

 



measurements, provided, that such publication and sharing of information shall
be subject to the prior satisfaction of SEC reporting obligations of each
Borrower, if any. 15.17. Confidentiality. Agent and each Lender agree to use
commercially reasonable efforts not to disclose Confidential Information to any
Person without the prior consent of Borrower Representative; provided, that
nothing herein contained shall limit any disclosure of the tax structure of the
transactions contemplated hereby, or the disclosure of any information (a) to
the extent required by applicable law, statute, rule, regulation or judicial
process or in connection with the exercise of any right or remedy under any Loan
Document, or as may be required in connection with the examination, audit or
similar investigation of Agent or any of its Affiliates, (b) to examiners,
auditors, accountants or any regulatory authority, (c) to the officers,
partners, managers, directors, employees, agents and advisors (including
independent auditors, lawyers and counsel) of Agent and each Lender or any of
their respective Affiliates, (d) in connection with any litigation or dispute
which relates to this Agreement or any other Loan Document to which Agent or any
Lender is a party or is otherwise subject, (e) to a subsidiary or Affiliate of
Agent or any Lender, (f) to any assignee or participant (or prospective assignee
or participant) which agrees to be bound by this Section 15.17 and (g) to any
lender or other funding source of Agent or any Lender (each reference to Agent
and Lender in the foregoing clauses shall be deemed to include (i) the actual
and prospective assignees and participants referred to in clause (f) and the
lenders and other funding sources referred to in clause (g), as applicable for
purposes of this Section 15.17), and further provided, that in no event shall
Agent or any Lender be obligated or required to return any materials furnished
by or on behalf of any Borrower or any other Loan Party or Obligor. The
obligations of Agent and Lenders under this Section 15.17 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality letter or
provision in respect of this financing or any other financing previously signed
and delivered by Agent or any Lender to any Borrower or any of its Affiliates.
15.18. Term Loan Intercreditor Agreement. Notwithstanding anything herein to the
contrary, each of (i) the Obligations of the Loan Parties under this Agreement,
(ii) the Lien and security interest granted to Agent for the benefit of the
Lenders pursuant to this Agreement (including priority thereof), (iii) the
release of Collateral from the Lien granted and created hereby and (iv) the
exercise of any right or remedy by Agent hereunder are, in each case, subject to
the provisions of the Term Loan Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Term Loan Intercreditor
Agreement and this Agreement, the provisions of the Term Loan Intercreditor
Agreement shall control. [Signature page follows] -80-

GRAPHIC [g193481ks07i011.gif]

 



IN WITNESS WHEREOF, each Borrower, each other Loan Party Obligor party hereto,
Agent and each Lender have signed this Agreement as of the date first set forth
above. Agent: ENCINA BUSINESS CREDIT, LLC By: /s/ Jean R. Elie Name: Jean R.
Elie Its: Authorized Signatory Lenders: ENCINA BUSINESS CREDIT SPV, LLC By: /s/
Jean R. Elie Name: Jean R. Elie Its: Authorized Signatory Signature Page to Loan
and Security Agreement

GRAPHIC [g193481ks07i012.gif]

 



Borrowers: NEOS THERAPEUTICS, INC. By: /s/ Gerald McLaughlin Name: Gerald
McLaughlin Its: Chief Executive Officer and President NEOS THERAPEUTICS BRANDS,
LLC By: /s/ Gerald McLaughlin Name: Gerald McLaughlin Its: Chief Executive
Officer and President NEOS THERAPEUTICS, LP By: /s/ Gerald McLaughlin Name:
Gerald McLaughlin Its: Sole Manager Signature Page to Loan and Security
Agreement

GRAPHIC [g193481ks07i013.gif]

 



Loan Party Obligors: NEOS THERAPEUTICS COMMERCIAL, LLC By: /s/ Gerald McLaughlin
Name: Gerald McLaughlin Its: Chief Executive Officer and President PHARMAFAB
TEXAS, LLC By: /s/ Gerald McLaughlin Name: Gerald McLaughlin Its: Sole Manager
Signature Page to Loan and Security Agreement

GRAPHIC [g193481ks07i014.gif]

 



Perfection Certificate See attached. Perfection Certificate Page 1

GRAPHIC [g193481ks07i015.gif]

 



Perfection Certificate 2FWREHU 2, 2019 Reference is hereby made to that certain
Loan and Security Agreement (as it may be amended, restated or otherwise
modified from time to time, this "Agreement") entered into on 2FWREHU 2, 2019,
by and among ENCINA BUSINESS CREDIT, LLC ("Agent"), the Lenders party thereto,
Neos Therapeutics, Inc., a Delaware corporation ("Company"; together with each
other Person party thereto as a Borrower, each a "Borrower" and collectively the
"Borrowers"), and each Subsidiary of Company party thereto as a Loan Party
Obligor (together with Borrowers, each a "Loan Party" and collectively the "Loan
Parties"). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Agreement. Any terms (whether capitalized
or lower case) used in this Perfection Certificate that are defined in the UCC
shall be construed and defined as set forth in the UCC unless otherwise defined
herein or in the Agreement; provided that to the extent that the UCC is used to
define any term used herein and if such term is defined differently in different
Articles of the UCC, the definition of such term contained in Article 9 of the
UCC shall govern. Each of the undersigned hereby certifies to Agent and each of
the other Lenders as follows as of the date hereof: 1. Loan Party Information:
(a) Jurisdictions of Formation; Foreign Business Qualifications: Each Loan Party
is (i) the type of entity disclosed next to its name below, (ii) duly formed and
validly existing under the laws of the jurisdiction disclosed next to its name
below and (iii) qualified to do business in the jurisdictions disclosed next to
its name below. Except as indicated below, no Loan Party has changed its
jurisdiction of organization at any time during the past four months.
ACTIVE/99933240.10 LOAN PARTY ENTITY TYPE AND JURISDICTION OF FORMATION FOREIGN
BUSINESS QUALIFICATIONS Neos Therapeutics, Inc. Corporation, Delaware None Neos
Therapeutics Commercial, LLC LLC, Delaware None Neos Therapeutics Brands, LLC
LLC, Delaware None PharmaFab Texas, LLC LLC, Texas None Neos Therapeutics, LP
LP, Texas None

GRAPHIC [g193481ks07i016.gif]

 



(b) Names: The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth below. Also set
forth below next to the name of each Loan Party is (i) a list of any other prior
legal names such Loan Party has had in the past five years, together with the
date of the relevant name change, (ii) a list of all other names used by such
Loan Party in connection with any business or organization to which such Loan
Party became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise or on any filings with
the Internal Revenue Service, in each case, at any time in the past five years,
and (iii) a list of all of the present and prior trade names used by such Loan
Party at any time in the past five years. (c) Collateral Locations: Set forth
below is a list of all real property locations owned or leased by each Loan
Party Obligor, including (i) the Collateral located on, and uses of, such real
property, (ii) the addresses of each parcel of real property and (iii) whether
owned or leased (and if leased, the complete name and notice address of the
lessor). Except as described below, no Loan Party Obligor has entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any real property and no Loan Party Obligor has any leases which
require the consent of the landlord, tenant or other party thereto to the
transactions contemplated by the Loan Documents. ACTIVE/99933240.10 LOAN PARTY
OBLIGOR COLLATERAL DESCRIPTION/USE (indicate if any fixtures) COLLATERAL
LOCATION OR PLACE OF BUSINESS (INCLUDING CHIEF EXECUTIVE OFFICE) OWNER/LE SSOR
(IF LEASED) Neos Therapeutics, LP Inventory Manufacturing equipment 2940 N. Hwy,
360 Suites 100, 200 and 400* Neos (Owner) LOAN PARTY LEGAL NAME PRIOR LEGAL
NAMES OTHER NAMES EXISTING/PRIOR TRADE NAMES Neos Therapeutics, Inc. None None
None Neos Therapeutics Commercial, LLC None None None Neos Therapeutics Brands,
LLC None None None PharmaFab Texas, LLC None None None Neos Therapeutics, LP
None None None

GRAPHIC [g193481ks07i017.gif]

 



(Lessor) Leasing Financial LLC (Lessor) (Lessor) ACTIVE/99933240.10 Lab
equipment Leasehold improvements Computer equipment and s/w IP Cash Grand
Prairie, TX 75050 * Corporate offices Neos Therapeutics, LP Manufacturing
equipment Lab equipment Computer equipment (certain pieces only) 2940 N. Hwy,
360 Suites 100, 200 and 400 Grand Prairie, TX 75050 Essex Capital Corporation
Neos Therapeutics, LP Forklift 2940 N. Hwy, 360 Suites 100 and 200 Grand
Prairie, TX 75050 N J Malin - Raymond Corporation (Lessor) Neos Therapeutics, LP
Lab equipment 2940 N. Hwy, 360 Suites 100 and 200 Grand Prairie, TX 75050 DeLage
Landen Services (Lessor) Neos Therapeutics, Inc. Neos Therapeutics Commercial,
LLC Neos Therapeutics Brands, LLC PharmaFab Texas, LLC Neos Therapeutics, LP
Office, manufacturing facility, laboratory 2940 N. Hwy, 360 Suite 100, 200 and
400 Grand Prairie, TX 75050 GDI Portfolio I Acquisition, Neos Therapeutics, Inc.
Neos Therapeutics Commercial, LLC Neos Therapeutics Brands, LLC PharmaFab Texas,
LLC Neos Therapeutics, LP Office space 787 Sentry Park West, Viva 16, Suite 130
Blue Bell, PA 19422 16-18 KPG III Sentry, LLC Neos Therapeutics, Inc. Neos
Therapeutics Commercial, LLC Neos Therapeutics Brands, LLC PharmaFab Texas, LLC
Neos Therapeutics, LP Computer equipment and s/w 787 Sentry Park West, Viva 16,
Suite 130 Blue Bell, PA 19422 Neos (Owner)

GRAPHIC [g193481ks07i018.gif]

 



(d) Collateral in Possession of Lessor, Bailee, Consignee or Warehouseman: Set
forth below is a list of all third parties with possession of any Collateral
(including Inventory and Equipment) of any Loan Party Obligor, including (i) the
name and address of such third party, (ii) a description of the Collateral in
such third party's possession, and (iii) the location of such Collateral. (e)
Litigation: Set forth below is a description of all claims, proceedings,
litigation or investigations pending or (to the best of each Loan Party
Obligor's knowledge) threatened against any Loan Party. None (f)Capitalization
of Loan Parties: Attached hereto as Exhibit A is a corporate organizational
chart that lists each Loan Party and each of their respective Subsidiaries, and
indicates whether any of the Loan Parties is inactive and has de minimis assets.
Set forth below is a true and correct list of all of the issued and outstanding
Equity Interests of each Loan Party and its Subsidiaries and the record and
beneficial owners of such Equity Interests, along with the certificate number
representing such Equity Interests. ACTIVE/99933240.10 Loan Party Equityholder
Equity Description Percentage of Outstanding Equity Issued by Loan Party
Certificate (Indicate No.) Neos Therapeutics, Inc. Publicly traded company
Common shares 100% Not available Neos Therapeutics Commercial, LLC Neos
Therapeutics, Inc. LLC Interest 100% Not applicable Neos Therapeutics Brands,
LLC Neos Therapeutics, Inc. LLC Interest 100% Not applicable LOAN PARTY OBLIGOR
ADDRESS OF COLLATERAL BAILEE/ CONSIGNEE/ WAREHOUSEMAN DESCRIPTION OF COLLATERAL
Neos Therapeutics, LP Cardinal Health dba Specialty Pharmaceutical Services 15
Ingram Blvd. La Vergne, TN 37086 3PL (warehouseman) Inventory AR records

GRAPHIC [g193481ks07i019.gif]

 



(g) Other Equity Interests and Investment Property: Set forth below is a list of
all Investment Property owned by any Loan Party Obligor, including any Equity
Interests not described above in Section 1(f). (h) Material Contracts: Set forth
below is a list of all Material Contracts of any Loan Party. See attached
Schedule 1(h). (g) Extraordinary Transactions: Except for those purchases,
mergers, acquisitions, consolidations, and other transactions described below,
all of the Collateral has been originated by each Loan Party in the ordinary
course of business or consists of goods which have been acquired by such Loan
Party in the ordinary course of business from a person in the business of
selling goods of that kind. None 2. Commercial Tort Claims: Set forth below is a
true and correct list of all commercial tort claims held by any Loan Party,
including a brief description thereof containing the case name and parties. None
3. Deposit Accounts / Other accounts: ACTIVE/99933240.10 Loan Party Obligor
Description Neos Therapeutics, Inc. Short term investment of excess cash or cash
equivalents PharmaFab Texas, LLC Neos Therapeutics, Inc. LLC Interest 100% Not
applicable Neos Therapeutics, LP Neos Therapeutics, Inc. Partnership Interest
99% Not applicable Neos Therapeutics, LP PharmaFab Texas, LLC Partnership
Interest 1% Not applicable

GRAPHIC [g193481ks07i020.gif]

 



Set forth below is a list of all Deposit Accounts, Securities Accounts,
Commodity Accounts, Securities Entitlements and Commodity Contracts and all
other depositary, securities, commodity and other accounts maintained by each
Loan Party Obligor as of the date hereof, including for each such account (i)
the name of the Loan Party Obligor maintaining the account, (ii) the name of the
financial institution, securities intermediary, commodity intermediary or other
Person at which the account is maintained, (iii) the account number and the
purpose of the account and (iv) whether the account is a "Restricted Account".
4. Intellectual Property: (a) Patents and Patent Applications: Set forth below
is a complete and correct list of all patents and applications for patents owned
by any Loan Party Obligor. (b) Trademarks and Trademark Applications: Set forth
below is a complete and correct list of all trademarks and applications for
trademarks owned by any Loan Party Obligor. ACTIVE/99933240.10 Loan Party
Obligor Patent Registration Number Registration Date Patent Application Number
Application Date See attached schedule 4(a) Loan Party Obligor Name of Financial
Institution Account Number (* indicates account is approved for funding of loan
proceeds) Purpose of Account Is the Account a "Restricted Account" as defined in
the Loan Agreement (Yes or No?) Neos Therapeutics, Inc. US Bank Investment No
Neos Therapeutics, Inc. First Republic Bank Checking No Neos Therapeutics, LP
First Republic Bank Checking No Neos Therapeutics, LP First Republic Bank
Funding No Neos Therapeutics, LP First Republic Bank Lock Box No Neos
Therapeutics Brands, LLC First Republic Bank Lock Box No

GRAPHIC [g193481ks07i021.gif]

 



(c) Copyrights and Copyright Applications: Set forth below is a complete and
correct list of all copyrights and applications for copyrights owned by any Loan
Party Obligor. (d) Intellectual Property Licenses: Set forth below is a complete
and correct list of all Intellectual Property licenses entered into by any Loan
Party Obligor pursuant to which (i) any Loan Party Obligor has provided any
license or other rights in Intellectual Property owned or controlled by such
Loan Party Obligor to any other Person (other than non-exclusive software
licenses granted in the ordinary course of business) or (ii) any Person has
granted to any Loan Party Obligor any license or other rights in Intellectual
Property owned or controlled by such Person that is material to the business of
such Loan Party, including any Intellectual Property that is incorporated in any
Inventory or other product marketed, sold, licensed, or distributed by such Loan
Party Obligor. (i) License Agreement by and between Neos Therapeutics, Inc. and
Actavis Laboratories FL, Inc. dated October 17, 2017 (Adzenys XR-ODT) License
Agreement by and between Neos Therapeutics, Inc. and Teva Pharmaceuticals USA,
Inc. dated December 21, 2018 (Cotempla XR-ODT) (ii) License Agreement by and
between Shire LLC and Neos Therapeutics, Inc. dated July 23, 2014 (Adzenys
XR-ODT) License Agreement by and between Shire LLC and Neos Therapeutics, Inc.
dated March 6, 2017 (Adzenys ER) Exclusive License Agreement by and between
NeuRx Pharmaceuticals LLC and Neos Therapeutics, Inc. dated October 233, 2018
(NRX-101) 5. Insurance: ACTIVE/99933240.10 Loan Party Obligor Copyright Title
Copyright Registration Date Copyright Registration Number Copyright Application
Number None Loan Party Obligor Trademark Title Trademark Application Number
Trademark Registration Number Date of Application Date of Registration See
attached schedule 4(b)

GRAPHIC [g193481ks07i022.gif]

 



A true and complete listing of all insurance carried by any Loan Party as of the
date hereof, including issuers, coverages and deductibles, is set forth below.
See attached Schedule 5. 6. Other Assets: A Loan Party Obligor owns the
following kinds of assets: Aircraft: Yes No x Letter-of-Credit Rights: Yes No x
Indebtedness (including as evidenced by promissory notes, instruments (other
than checks to be deposited in the ordinary course of business), tangible
chattel paper, and/or electronic chattel paper): Yes No x Vessels, boats or
ships: Yes No x Railroad rolling stock: Yes No x Motor Vehicles or similar
titled collateral. Yes No x If the answer is yes to any of these other types of
assets, please describe on Exhibit B. 7. Existing Indebtedness: Set forth below
is a complete and correct list of all existing Indebtedness of any Loan Party:
ACTIVE/99933240.10 Debt Exit Fee Gross Debt Deerfield Deerfield Private Design
Fund III 30,000,000 500,159 30,500,159 Deerfield Special Situations Fund LP
15,000,000 250,080 15,250,080 Total Deerfield 45,000,000 750,239 45,750,239
Financing Leases Essex Lease Sch 1 145,939 145,939 Essex Lease Sch 2 1,135,623
1,135,623 N J Malin - Raymond Leasing Corporation 67,693 67,693 DeLage Landen
Financial Services 388,750 388,750 Total financing leases 1,738,005 - 1,738,005

GRAPHIC [g193481ks07i023.gif]

 



ACTIVE/99933240.10 Earnouts Cornerstone Biopharma, Inc. 1,000,000 1,000,000
Total Debt 47,738,005 750,239 48,488,244

GRAPHIC [g193481ks07i024.gif]

 



IN WITNESS WHEREOF, the undersigned have signed this Perfection Certificate as
of the date first set forth above. NEOS THERAPEUTICS, INC. By rtd.rtf:. Title:
Chief Executi ve Officer NEOS THERAPEUTICS COMMERCIAL, LLC rJ-ds 'Y/1. By Name:
Gerald McLaugh lin Title: Ch i ef Executive Officer NEOS THERAPEUTICS BR ANDS,
LLC By: C[k Nam e: Geral d McLaughlin Title: Chief Executive Officer PHARMAFAB
TEXAS, LLC By 9k Name: erald McLaugh lm Title: Sole Manager NEOS THERAPEUTICS,
LP By: PharmaFab Texas, LLC, Its Genera l Patiner By: ilkbcrh Name: Gera ld
McLaugh li n Title: Sole Manager ACTI VE/99933240.1 0

GRAPHIC [g193481ks07i025.gif]

 



 

Exhibit A CORPORATE ORGANIZATIONAL CHART ACTIVE/99933240.10

GRAPHIC [g193481ks09i001.gif]

 



Neos hold all cash received from funding less working capital intercompany
transfers. 100% 100% 100% Inactive Holds investment in LP Inactive 99% Sales of
NT Brand products Deminimus assets 1% LP includes the following: Payroll for all
employees All contract Manufacturing All current operations 75-2822938 Neos
Therapeutics, LP 75-2822937 PharmaFab, Texas, LLC (General Partner) 35-2542235
Neos Therapeutics Brands LLC 37-1793424 Neos Therapeutics Commercial LLC
27-0395455 Neos Therapeutics, Inc

GRAPHIC [g193481ks09i002.gif]

 



Exhibit B DESCRIPTION OF OTHER ASSETS 12 ACTIVE/99933240.10

GRAPHIC [g193481ks09i003.gif]

 



Schedule 1(h) – Material Agreements Out licenses: License Agreement between Neos
Therapeutics, Inc. and Actavis Laboratories FL, Inc. dated October 17, 2017
(Adzenys XR-ODT) License Agreement between Neos Therapeutics, Inc. and Teva
Pharmaceuticals USA, Inc. dated December 21, 2018 (Cotempla XR-ODT) In licenses:
License Agreement between Shire LLC and Neos Therapeutics, Inc. dated July 23,
2014 (Adzenys XR-ODT) License Agreement between Shire LLC and Neos Therapeutics,
Inc. dated March 6, 2017 (Adzenys ER) Exclusive License Agreement between NeuRx
Pharmaceuticals LLC and Neos Therapeutics, Inc. dated October 23, 2018 (NRX-101)
Asset Purchase Agreements: Asset Purchase Agreement by and between Neos
Therapeutics, Inc. and Cornerstone BioPharma, Inc. dated August 28, 2014
Settlement Agreements: Settlement Agreement by and between Shire LLC and Neos
Therapeutics, Inc. dated July 23, 2014 Settlement Agreement by and between Neos
Therapeutics, Inc. and Actavis Laboratories FL, Inc. dated October 17, 2017
Settlement Agreement by and between Neos Therapeutics, Inc and Teva
Pharmaceuticals USA, Inc. dated December 21, 2018 Leases: Commercial Lease
Agreement by and between Riverside Business Green and Neos Therapeutics, LP
dated June 29, 1999, as amended Employment Agreements: Amended and Restated
Employment Agreement by and between Neos Therapeutics, Inc. and Richard I.
Eisenstadt dated July 10, 2015 Employment Agreement dated June 27, 2018 by and
between Neos Therapeutics, Inc. and Gerald McLaughlin Debt: Facility Agreement
between Neos Therapeutics, Inc. and Deerfield (as lenders), including Amendments
One, Two and Three ACTIVE/100087486.1

GRAPHIC [g193481ks09i004.gif]

 



Guaranty and Security Agreement between Neos Therapeutics, Inc. and Deerfield
(as lenders) dated May 11, 2016 Intellectual Property Security Agreement between
Neos Therapeutics, Inc. and Deerfield (as lenders) dated May 11, 2016 Supply
Agreements: Supply Agreement by and between Neos Therapeutics, Inc. and Coating
Place, Inc. dated August 28, 2014 Supply Agreement by and between Johnson
Matthey Inc. and Neos Therapeutics, LP dated January 1, 2019 Supply Agreement by
and between Noramco, Inc. and Neos Therapeutics, LP dated December 1, 2017
Neos/Amaray Manufacturing Agreement dated March 21, 2017 Distribution Agreement:
Exclusive Distribution Agreement by and between Cardinal Health and Neos
Therapeutics, Inc. dated October 13, 2014, as amended. Wholesale Purchase and
Distribution Service Agreements: Distribution Services Agreement by and between
Cardinal Health and Neos Therapeutics, LP dated April 28, 2016, as amended
Cardinal Health Wholesale Purchase Agreement by and between Neos Therapeutics,
LP and Cardinal Health dated April 27, 2016 Core Distribution Agreement by and
between McKesson Corporation and Neos Therapeutics, LP effective April 1, 2016,
as amended Distribution Services Agreement by and between AmerisourceBergen Drug
Corporation and Neos Therapeutics, LP dated April 21, 2016, as amended (Branded)
Master Distribution Services Agreement by and between AmerisourceBergen Drug
Corporation and Neos Therapeutics, LP dated January 1, 2015 (Generic) PRxO
Generics Program Addendum to Master Distribution Services Agreement Master
Services Agreement by and between AmerisourceBergen Global Manufacturing
Services GmbH and Neos Therapeutics, Inc. dated January 1, 2015 (Generic) PRxO
Generics Program Addendum to Master Services Agreement Rebate Agreements: Rebate
Agreement by and between CaremarkPCS Health, L.L.C. and Neos Therapeutics, LP
dated April 15, 2016, as amended ACTIVE/100087486.1

GRAPHIC [g193481ks09i005.gif]

 



Preferred Savings Grid Rebate Program Agreement by and between Express Scripts,
Inc. and Neos Therapeutics dated November 6, 2017, as amended Commercial
Inflation Agreement by and between Express Scripts, Inc. and Neos Therapeutics
dated November 6, 2017, as amended National Rebate Agreement by and between the
Secretary of Health and Human Services and Neos Therapeutics, LP dated May 9,
2018 National Rebate Agreement by and between the Secretary of Health and Human
Services and Neos Therapeutics Brands, LLC dated May 9, 2018 Pharmaceutical
Pricing Agreement by and between the Secretary of Health and Human Services and
Neos Therapeutics dated January 27, 2015 Master Agreement by and between the
Secretary of Veterans Affairs and Neos Therapeutics, LP Pharmaceutical Pricing
Agreement by and between the Secretary of Veterans Affairs and Neos
Therapeutics, LP Master Agreement by and between the Secretary of Veterans
Affairs and Neos Therapeutics Brands, LLC dated June 7, 2016, as amended and
modified Pharmaceutical Pricing Agreement by and between the Secretary of
Veterans Affairs and Neos Therapeutics Brands, LLC dated June 7, 2016, as
amended and modified ACTIVE/100087486.1

GRAPHIC [g193481ks09i006.gif]

 



10783479v2 7/19/2019 9:16 AM ACTIVE/100087489.3 7528.013 Loan Party Obligor
Patent Registration Number Registration Date Patent Application Number
Application Date Neos Therapeutics, LP 8,318,210 11/27/2012 11/068,124
02/28/2005 Neos Therapeutics, LP 9,522,120 12/20/2016 14/045,671 10/03/2013 Neos
Therapeutics, LP PCT/US06/06670 (PCT) 02/24/2006 Neos Therapeutics, LP 2599585
05/20/2014 2599585 (Canada) 02/24/2006 Neos Therapeutics, LP 295500 02/02/2012
2007010541 (Mexico) 02/24/2006 Neos Therapeutics, LP 8,840,924 09/22/2014
12/717,251 03/04/2010 Neos Therapeutics, LP 8,313,770 11/20/2012 12/130,762
05/30/2008 Neos Therapeutics, LP PCT/US08/65408 (PCT) 05/30/2008 Neos
Therapeutics, LP 2,689,101 01/22/2013 2,689,101 (Canada) 05/30/2008 Neos
Therapeutics, LP 8,470,375 06/25/2013 12/985,340 01/05/2011 Neos Therapeutics,
LP 8,512,759 08/20/2013 13/490,697 06/07/2012 Neos Therapeutics, LP 9,057,675
06/16/2015 13/904,739 05/29/2013 Neos Therapeutics, LP 13/210,829 08/16/2011
Neos Therapeutics, LP PCT/US12/44698 06/28/2012 Neos Therapeutics, LP 8,709,491
04/29/2014 13/947,881 07/22/2013 Neos Therapeutics, LP 9,017,731 04/28/2015
13/844,537 03/15/2013 Neos Therapeutics, LP 9,265,737 02/23/2016 14/661,639
03/18/2015 Neos Therapeutics, LP 9,839,619 12/12/2017 13/844,555 03/15/2013 Neos
Therapeutics, LP 13/844,628 03/15/2013 Neos Therapeutics, LP 9,072,680
07/07/2015 13/844,584 03/15/2013 Neos Therapeutics, LP 9,089,496 07/28/2015
13/947,907 07/22/2013 Neos Therapeutics, LP 13/947,861 07/22/2013 Neos
Therapeutics, LP 13/844,510 03/15/2013 Neos Therapeutics, LP 12805240.4 (EP)
06/28/2012 Neos Therapeutics, LP PCT/US17/59256 (PCT) 10/31/2017 Neos
Therapeutics, LP 2017353921 (AU) 04/29/2019

GRAPHIC [g193481ks09i007.gif]

 



ACTIVE/100087489.3 Neos Therapeutics, LP 17868418.9 (EP) 04/29/2019 Neos
Therapeutics, LP 10-2019-7015402 (KR) 05/29/2019 Neos Therapeutics, LP
16/346,850 05/01/2019 Neos Therapeutics, LP PCT/US12/45255 (PCT) 07/02/2012

GRAPHIC [g193481ks09i008.gif]

 



Schedule 4(b) Trademarks Loan Party Obligor Trademark Title Trademark
Application Number Trademark Registration Number Date of Application Date of
Registration Neos Therapeutics, LP Adzenys 85/949275 5045871 06/03/2013
09/20/2016 Neos Therapeutics, Inc. Adzenys ER 87/599332 5628952 09/07/2017
12/11/2018 Neos Therapeutics, Inc. Adzenys XR-ODT 86/847760 5147879 12/14/2015
02/21/2017 Neos Therapeutics, Inc. Alumbria 87/482500 06/09/2017 Neos
Therapeutics, Inc. Alumbria XR-ODT 88/471408 06/13/2019 Neos Therapeutics, Inc.
Cotempla 87/160228 09/06/2016 Neos Therapeutics, Inc. Cotempla XR-ODT 86/847780
5387222 12/14/2015 01/23/2018 Neos Therapeutics, LP DTRS 78/671913 3514099
07/16/2005 10/07/2008 Neos Therapeutics, LP Dynamic Time Release Suspension
78/671915 3514100 07/16/2005 10/07/2008 Neos Therapeutics, Inc. Logo 86/847757
5111115 12/14/2015 12/27/2016 Neos Therapeutics, LP Neos Therapeutics 85/947902
5281476 05/31/2013 09/05/2017 Neos Therapeutics, LP Neos Therapeutics 77/202145
3951112 06/09/2007 04/26/2011 Neos Therapeutics, Inc. Vozentez 87/160248
09/02/2016

GRAPHIC [g193481ks09i009.gif]

 



Schedule 5 - Insurance ACTIVE/100087490.1 Issuer Coverage Aggregate Deductable
Federal Insurance Co. General Liability $2,000,000 $5,000 Federal Insurance Co.
Property – In Transit $500,000 $10,000 Federal Insurance Co. BPP and EDP
$43,300,000 $10,000 Federal Insurance Co. Business Income $30,000,000 24 hrs
Federal Insurance Co. Schedule Equipment $55,375 $10,000 Federal Insurance Co.
Business Auto $1,000,000 $500 Federal Insurance Co. Workers Comp $1,000,000 $0
Federal Insurance Co. Umbrella $5,000,000 Lloyds of London Products $10,000,000
$100,000 XL Specialty Primary D&O $10,000,000 $1,500,000 AIG 1st Excess D&O
$5,000,000 xs $10MM Old Republic 2nd Excess D&O $5,000,000 xs $15MM AIG 3rd
Excess D&O $5,000,000 xs $20MM AWAC 4th Excess D&O $5,000,000 xs $25MM
Nationwide 5th Excess D&O $5,000,000 xs $30MM Chubb 6th Excess D&O Side A
$15,000,000 xs $35MM Chubb EPL $3,000,000 $50,000 Chubb Fiduciary $3,000,000 $0
Chubb Crime $5,000,000 $25,000

GRAPHIC [g193481ks09i010.gif]

 



Annex I Description of Certain Terms Annex I - 1 1. Loan Limits for Revolving
Loans (a) Maximum Revolving Facility Amount $25,000,000 (b) Advance Rates
(i)Accounts Advance Rate Eighty-five percent (85%); provided, that if Dilution
that has not been accounted for in Dilution Ineligibles exceeds five percent
(5%), Agent may, at its option, (A) reduce such advance rate by the number of
full or partial percentage points comprising such excess or (B) establish a
Reserve on account of such excess (the "Dilution Reserve"). 2. Interest Rates
(a) Revolver Four and one-half percent (4.50%) per annum in excess of the LIBOR
Rate Three and one-half percent (3.50%) per annum in excess of the Base Rate 3.
Maximum Days Eligible Accounts (a) Maximum days after original invoice date for
Eligible Accounts Ninety (90) days with respect to Eligible Accounts arising
from the sale of any branded Inventory One-hundred twenty (120) days with
respect to Eligible Accounts arising from the sale of any generic Inventory
(b)Maximum days after original invoice due date for Eligible Accounts Sixty (60)
days 4. Lender's Bank Wells Fargo Bank, National Association (which bank may be
changed from time to time by notice from Agent to Borrower Representative) 5.
Scheduled Maturity Date May 11, 2022

GRAPHIC [g193481ks09i011.gif]

 



Annex II Agent and Lenders shall be provided with each of the documents set
forth below at the following times, in form satisfactory to Agent: Annex II - 1
Weekly (no later than the 2nd Business Day of each week), or more frequently if
Agent requests (a) A summary and a detailed aging, by total, of Borrowers'
Accounts, sales journals, collection journals, credit registers and any other
records, with respect to Borrowers' Accounts (delivered electronically in an
acceptable format). (b) A detailed calculation of the Borrowing Base (delivered
electronically in an acceptable format), as of the end of such week and
reflecting the outstanding principal balance of the Loans as of the last day of
such week. Monthly (no later than 30 days after the end of each month) (c) A
summary and a detailed aging, by total, of Borrowers' Accounts, together with
reconciliation to the weekly Borrowing Base submitted closest to such date and
support documentation for any reconciling items noted (delivered electronically
in an acceptable format). (d) A summary aging, by vendor, of each Loan Party's
accounts payable and a listing by vendor, of any held and/or outstanding checks
(delivered electronically in an acceptable format). (e) Notice of all claims,
offsets, or disputes asserted by Account Debtors with respect to Borrowers'
Accounts. (f) A detailed calculation of the Accounts of Borrowers that are not
eligible for the Borrowing Base (delivered electronically in an acceptable
format). (g) A monthly Account roll-forward with respect to Borrowers' Accounts,
in a format acceptable to Agent in its discretion, tied to the beginning and
ending Account balances of Borrowers' month-end accounts receivable aging
(delivered electronically in an acceptable format). (h) A reconciliation of
Accounts summary aging and trade accounts payable summary aging to each of (i)
Borrowers' general ledger, and (ii) their monthly financial statements including
any book reserves related to each category (delivered electronically in an
acceptable format). (i) A reconciliation of the loan statement provided to
Borrowers by Agent for such month to each of (i) Borrowers' general ledger, (ii)
their monthly financial statements and (iii) the Borrowing Base submitted
closest to such date, together with support documentation for any reconciling
items noted (delivered electronically in an acceptable format). (j) A detailed
calculation of the Borrowing Base (delivered electronically in an acceptable
format) based upon the reports provided in (c) through (i) above, for such month
and reflecting the outstanding principal balance of the Loans as of the last day
of such month. Promptly upon the request of Agent (k) Copies of invoices
together with corresponding shipping and delivery documents, and credit memos
together with corresponding supporting documentation, with respect to invoices
and credit memos in excess of an amount determined in the sole discretion of
Agent, from time to time.

GRAPHIC [g193481ks09i012.gif]

 



Annex II - 2 Bi-Annually (in January and in July of each calendar year) (l) A
detailed list of each Loan Party's customers, with address and contact
information. (m) A detailed list of each Loan Party's vendors, with address and
contact information. (n) An updated Perfection Certificate, true and correct in
all material respects as of the date of delivery, accompanied by a certificate
executed by an officer of Borrower Representative and substantially in the form
of Annex IV hereto (it being understood and agreed that no such update shall
serve to cure any existing Event of Default, including any Event of Default
resulting from any failure to provide any such disclosure to Agent on an earlier
date or any breach of any earlier made representation and/or warranty). Promptly
upon (but in no event later than two (2) Business Days after) delivery or
receipt, as applicable, thereof (o) Copies of any and all written notices
(including notices of default or acceleration), reports and other deliveries
received by or on behalf of any Loan Party from or sent by or on behalf of any
Loan Party to, any holder, agent or trustee with respect to any Indebtedness
that is contractually subordinated to the Obligations (in such holder's, agent's
or trustee's capacity as such).

GRAPHIC [g193481ks09i013.gif]

 



Annex III Revolving Loan Commitments Annex III - 1 Encina Business Credit SPV,
LLC $25,000,000 Total $25,000,000

GRAPHIC [g193481ks09i014.gif]

 



Exhibit A FORM OF NOTICE OF BORROWING [letterhead of Borrower Representative]
ENCINA BUSINESS CREDIT, LLC, as Agent 123 N Wacker Suite 2400 Chicago, IL 60606
Attention: Loan Operations Ladies and Gentlemen: Please refer to the Loan and
Security Agreement dated as of October 2, 2019 (as amended, restated or
otherwise modified from time to time, the "Loan Agreement") among the
undersigned, as Borrower Representative, the Borrowers (as defined therein) the
Loan Party Obligors (as defined therein) party thereto, the Lenders party
thereto and ENCINA BUSINESS CREDIT, LLC, as Agent for the Lenders. Capitalized
terms used herein and not otherwise defined sha ll have the meanings ascribed
thereto in the Loan Agreement. This notice is given pursuant to Section 2.3 of
the Loan Agreement and constitutes a representation by Borrower Representative,
for itself and on behalf of each Borrower, that the conditions specified in
Section 4 of the Loan Agreement have been satisfied. Without limiting the
foregoing, (i) each of the representations and warranties set forth in the Loan
Agreement and in the other Loan Documents is true and correct in all respects as
of the dat e hereof (or to the extent any representations or warranties are
expressly made solely as of an earlier date, such representations and warranties
shall be true and correct as of such earlier date), both before and after giving
effect to the Loans requested hereby, and (ii) no Default or Event of Default is
in existence, both before and after giving effect to the Loans requested hereby.
Borrower Representative hereby requests a borrowing, on behalf of each Borrower,
under the Loan Agreement as follows: The aggregate amount of the proposed
borrowing is $[______________].The requested borrowing date for the proposed
borrowing (which is a Business Day) is [______________], [____]. Borrower
Representative has caused this Notice of Borrowing to be executed and delivered
by its officer thereunto duly authorized on [_____________]. NEOS THERAPEUTICS,
INC., as Borrower Representative By: Title: Ex. A-1

GRAPHIC [g193481ks09i015.gif]

 



Exhibit B CLOSING CHECKLIST [Attached] Ex. B-1

GRAPHIC [g193481ks09i016.gif]

 



Exhibit C CLIENT USER FORM ENCINA BUSINESS CREDIT, LLC ABLSoft – Client User
Form Borrowers Names:Neos Therapeutics, Inc. Neos Therapeutics Brands, LLC Neos
Therapeutics, LP Borrower Number: Loan and Security Agreement Date: October 2,
2019 I, being an authorized signer of the above borrower, as Borrower
Representative, refer to the above Loan and Security Agreement (as amended,
restated or otherwise modified from time to time, the "Loan Agreement") between
the Borrowers named above, the Lenders party thereto and ENCINA BUSINESS CREDIT,
LLC, as Agent. This is the Client User Form, used to determined client access to
ABLSoft. Terms defined in the Loan Agreement have the same meaning when used in
this Client User Form. Being duly authorized by Borrower Representative, on
behalf of Borrowers, I confirm that the following individuals have been
authorized by Borrower to have access to ABLSoft: NEOS THERAPEUTICS, INC., as
Borrower Representative By Name: Title: Date: Ex. C-1 First Name Last Name Email
Address Phone Number

GRAPHIC [g193481ks09i017.gif]

 



Exhibit D AUTHORIZED ACCOUNTS FORM ENCINA BUSINESS CREDIT, LLC Authorized
Accounts Form Borrowers Names:Neos Therapeutics, Inc. Neos Therapeutics Brands,
LLC Neos Therapeutics, LP Borrower Number: Loan and Security Agreement Date:
October 2, 2019 I, being an authorized signer of NEOS THERAPEUTICS, INC., as
Borrower Representative, refer to the above Loan and Security Agreement (as
amended, restated or otherwise modified from time to time, the "Loan Agreement")
between the Borrowers named above, the Lenders party thereto and ENCINA BUSINESS
CREDIT, LLC, as agent ("Agent"). This is the Authorized Accounts Form, referring
to authorized operating bank accounts of Borrower. Terms defined in the Loan
Agreement have the same meaning when used in this Authorized Accounts Form.
Being duly authorized by Borrower Representative, I confirm that the following
operating bank accounts of Borrowers are the accounts into which the proceeds of
any Loan may be paid: NEOS THERAPEUTICS, INC., as Borrower Representative By:
Authorized Signer Name: Title: Date: Ex. D-1 Bank Routing Number Account number
Account name

GRAPHIC [g193481ks09i018.gif]

 



Exhibit E FORM OF ACCOUNT DEBTOR NOTIFICATION [Date] VIA CERTIFIED MAIL, RETURN
RECEIPT REQUESTED [Account Debtor] [Address] Re: Loan Transaction with ENCINA
BUSINESS CREDIT, LLC Ladies and Gentlemen: Please be advised that we have
entered into certain financing arrangements (along with any other financing
agreements that we may enter into with Agent in the future, the "Financing
Arrangements") with ENCINA BUSINESS CREDIT, LLC ("Agent"), as Agent for certain
Lenders, pursuant to which we have granted to Agent a security interest in,
among other things, any and all Accounts and Chattel Paper (as those terms are
defined in the Uniform Commercial Code) owing by you to us, whether now existing
or hereafter arising. You are authorized and directed to respond to any
inquiries that Agent may direct to you from time to time pertaining to the
validity, amount and other matters relating to such Accounts and Chattel Paper.
In the event that Agent requests that payment for any Accounts and/or Chattel
Paper be made directly to Agent, you are hereby authorized and directed to
comply with such instructions, without further authorization or instruction from
us. This authorization and directive shall be continuing advises you, in
writing, that this authorization is no longer in force. and irrevocable until
Agent Very truly yours, [BORROWER] By: Name: Its: cc: ENCINA BUSINESS CREDIT,
LLC as Agent 123 N Wacker Suite 2400 Chicago, IL 60606 Attention: Thomas
Sullivan Ex. E-1

GRAPHIC [g193481ks09i019.gif]

 



Exhibit F FORM OF COMPLIANCE CERTIFICATE [letterhead of Borrower Representative]
To: ENCINA BUSINESS CREDIT, LLC, as Agent 123 N Wacker Suite 2400 Chicago, IL
60606 Attention: Thomas Sullivan Re: Compliance Certificate dated Ladies and
Gentlemen: Reference is made to that certain Loan and Security Agreement dated
as of October 2, 2019 (as amended, restated or otherwise modified from time to
time, the "Loan Agreement") by and among ENCINA BUSINESS CREDIT, LLC ("Agent"),
the Lenders party thereto, NEOS THERAPEUTICS, INC., a Delaware corporation
("Borrower Representative"), the other Borrowers (as defined therein) party
thereto, the Loan Party Obligors (as defined therein) party thereto. Capitalized
terms used in this Compliance Certificate have the meanings set forth in the
Loan Agreement unless specifically defined herein. Pursuant to Section 7.15 of
the Loan Agreement, the undersigned Chief Financial Officer of Borrower
Representative hereby certifies on behalf of each Borrower (solely in his
capacity as an officer or Borrower Representative and not in his individual
capacity) that: 1. The financial statements of Borrowers for the -month period
ending attached hereto have been prepared in accordance with GAAP and fairly
present the financial condition of Borrowers for the periods and as of the dates
specified therein. 2. As of the date hereof, there does not exist any Default or
Event of Default. 3. Borrowers are in compliance with the applicable financial
covenants contained in Section 9 of the Loan Agreement for the periods covered
by this Compliance Certificate. Attached hereto are statements of all relevant
facts and computations in reasonable detail sufficient to evidence Borrowers’
compliance with such financial covenants, which computations were made in
accordance with GAAP. IN WITNESS WHEREOF, this Compliance Certificate is
executed by the undersigned this day of , . NEOS THERAPEUTICS, INC., as Borrower
Representative By: Name: Title: Chief Financial Officer Ex. F-1

GRAPHIC [g193481ks09i020.gif]

 



Exhibit G FORM OF ASSIGNMENT AND ASSUMPTION Dated [_ , 201_] Reference is made
to the Loan and Security Agreement dated as of October 2, 2019 among NEOS
THERAPEUTICS, INC., a Delaware corporation ("Borrower Representative"), the
other Borrowers (as defined therein) party thereto, the Loan Party Obligors (as
defined therein) party thereto, the lenders party thereto as "Lenders" and
Encina Business Credit, LLC, as agent ( "Agent") for the Lenders (as amended,
restated, supplemented or otherwise modified from time to time, the "Loan
Agreement"). Terms defined in the Loan Agreement are used herein as the rein
defined. [____________], solely in its capacity as a Lender under the Loan
Agreement (the "Assignor"), and [__________] (the "Assignee") agree as follows:
1. The Assignor hereby sells and assigns to the Assignee, without recourse,
representation or warranty (except as expressly set forth elsewhere herein), and
the Assignee hereby purchases and assumes from the Assignor, on the Effective
Date (as defined below), an interest as set forth in Exhibit A attached hereto
(the "Assigned Interest") in and to (i) all of the Assignor's right, title and
interest with respect to the Loans set forth in Exhibit A, (ii) all of the
Assignor's right, title and interest with respect to the Revolving Loan
Commitment of Assignor as set forth in Exhibit A and (iii) to the extent related
thereto, all of the Assignor's rights and obligations, solely as a Lender, under
the Loan Agreement and any other Loan Document (including, without limitation,
(A) the outstanding principal amount of the Loans made by the Assignor and
assigned to Assignee hereunder, and (B) the Assignor's pro rata share of the
obligations owing by each Loan Party under the Loan Agreement and the Loan
Documents).The Assigned Interest (expressed as a percentage) in the Loans and
the Revolving Loan Commitment is set forth in Exhibit A. 2. The Assignor (i)
represents and warrants as of the date hereof that its Revolving Loan
Commitment, or if its Revolving Loan Commitment shall have been terminated, the
outstanding principal amount of its Revolving Loans , is set forth in Exhibit A
(without giving effect to assignments thereof which have not yet become
effective); (ii) represents and warrants that it is the legal and beneficial
owner of the interest it is assigning hereunder; (iii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made by or in connection with the Loan Agreement
or any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value o f the Loan Agreement or any other Loan
Document, or any other instrument or document furnished pursuant thereto; and
(iv) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under the Loan Agreement,
any other Loan Document or any other instrument or document furnished pursuant
thereto. 3. The Assignee represents and warrants that it has become a party
hereto sole ly in reliance upon its own independent investigation of the
financial and other circumstances surrounding the Loan Parties, the Collateral,
the Loans, the Revolving Loan Commitments and all aspects of the transactions
evidenced by or referred to in the Lo an Documents, or has otherwise satisfied
itself thereto, and that it is not relying upon any representation, warranty or
statement (except any such representation, warranty or statement expressly set
forth in this Assignment and Assumption) of the Assignor in connection with the
assignment made under this Assignment and Assumption. The Assignee further
acknowledges that the Assignee will, independently and without reliance upon
Agent, the Assignor or any other Lender and based upon the Assignee's review of
such documents and Ex. G-1

GRAPHIC [g193481ks09i021.gif]

 



information as the Assignee deems appropriate at the time, make and continue to
make its own credit decisions in entering into this Assignment and Assumption
and taking or not taking action under the Loan Documents. The Assignor shall
have no duty or responsibility either initially or on a continuing basis to make
any such investigation or any such appraisal on behalf of the Assignee or to
provide the Assignee with any credit or other information with respect thereto,
whether coming int o its possession before the making of the initial extension
of credit under the Loan Agreement or at any time or times thereafter. 4. The
Assignee represents and warrants to the Assignor that it has experience and
expertise in the making of loans such as the Loans or with respect to the other
types of credit which may be extended under the Loan Agreement; that it has
acquired its Assigned Interest for its own account and not with any intention of
selling all or any portion of such interest; and that it has received, reviewed
and approved copies of all Loan Documents. 5. The Assignor shall not be
responsible to the Assignee for the execution, effectiveness, accuracy,
completeness, legal effect, genuineness, validity, enforceability,
collectibility or sufficiency of any of the Loan Documents or for any
representations, warranties, recitals or statements made therein or in any
written or oral statement or in any financial or other statements, instruments,
reports, certificates or any other documents made or furnished or made available
by the Assignor to the Assignee or by or on behalf of the Loan Parties to the
Assignor or the Assignee in connection with the Loan Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of the Loan Parties or any other Person liable for the payment of any
Loans or payment of amounts owed in connection with other extensions of credit
under the Loan Agreement or the value of the Collateral or any other matter. The
Assignor shall not be require d to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Loan Documents or as to the use of the proceeds of the
Loans or other extensions of credit under the Loan Agreement or as to the
existence or possible existence of any Event of Default. 6. Each party to this
Assignment and Assumption represents and warrants to the other party to this
Assignment and Assumption that it has full power and authority to enter int o
this Assignment and Assumption and to perform its obligations under this
Assignment and Assumption in accordance with the provisions set forth herein,
that this Assignment and Assumption has been duly authorized, executed and
delivered by such party and that this Assignment and Assumption constitutes a
legal, valid and binding obligation of such party, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, moratorium or other similar laws affecting creditors' rights
generally and by general equitable principles. 7. Each party to this Assignment
and Assumption represents and warrants that the making and performance by it of
this Assignment and Assumption do not and will not violate any law or regulation
of the jurisdiction of its organization or any other law or regulation
applicable to it. 8. Each party to this Assignment and Assumption represents and
warrants that all consents, licenses, approvals, authorizations, exemptions,
registrations, filings, opinions a nd declarations from or with any agency,
department, administrative authority, statutory corporation or judicial entity
necessary for the validity or enforceability of its obligations under this
Assignment and Assumption have been obtained, and no governmental authorizations
other than any already obtained are required in connection with its execution,
delivery and performance of this Assignment and Assumption. Ex. G-2

GRAPHIC [g193481ks09i022.gif]

 



9. The Assignor represents and warrants that it is the legal and beneficial
owner of the interest being assigned and that such interest is free and clear of
any lien, security interest or other encumbrance. 10. The Assignor makes no
representation or warranty and assumes no responsibility with respect to the
operations, condition (financial or otherwise), bu siness or assets of the Loan
Parties or the performance or observance by the Loan Parties of any of their
obligations under the Loan Agreement or any other Loan Document. 11. The
Assignee appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto. 12. The Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
and the other Loan Documents are required to be performed by it as a Lender. 13.
The Assignee confirms that it has received all documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption. 14. The Assignee specifies as its address for
notices the office set forth beneath its name on the signature pages hereof. 15.
The effective date for this Assignment and Assumption (the "Effective Date")
shall be the date that is the latest of (a) the execution of this Assignment and
Assumption, (b) the delivery of this Assignment and Assumption to Agent for
acceptance, and (c) the date on which the Assignor has received the payment, in
immediately available funds, by the Assignee of $[_____________], which amount
represents the purchase price for the Assigned Interest. 16. Upon acceptance of
this Assignment and Assumption by Agent, as of the Effective Date (i) the
Assignee shall, in addition to the rights and ob ligations under the Loan
Agreement and the other Loan Documents held by it immediately prior to the
Effective Date, have the rights and obligations under the Loan Agreement and the
other Loan Documents that have been assigned to it pursuant to this Assignment
and Assumption, and (ii) the Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Loan Agreement and the other Loan Documents that have been
assigned by the Assig nor to the Assignee pursuant to this Assignment and
Assumption. 17. Upon acceptance of this Assignment and Assumption by Agent, from
and after the Effective Date, Agent shall make all payments under the Loan
Agreement in respect of the rights assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the Assignee. If the Assignor receives or collects any payment of interest or
fees attributable to the interests assigned to Assignee by this Assignment a nd
Assumption which has accrued after the Effective Date, the Assignor shall
distribute to the Assignee such payment. If the Assignee receives or collects
any payment of interest or fees which is not attributable to the interests
assigned to the Assignee by this Assignment and Assumption or which has accrued
on or prior to the Effective Date, the Assignee shall distribute to the Assignor
such payment. 18. This Assignment and Assumption shall be delivered and accepted
in and shall be deemed to be a contract made under and governed by the internal
laws of the State of Illinois (but Ex. G-3

GRAPHIC [g193481ks09i023.gif]

 



giving effect to federal laws applicable to national banks) applicable to
contracts made and to be performed entirely within such state, without regard to
conflict of laws principles. [rest of page intentionally left blank; signature
page follows] Ex. G-4

GRAPHIC [g193481ks09i024.gif]

 



IN WITNESS WHEREOF, the parties hereto have caused their officers to execute
this Assignment and Assumption as of the Effective Date. duly authorized
[ASSIGNOR] By Name Title NOTICE ADDRESS AND PAYMENT INSTRUCTIONS FOR ASSIGNOR
Telephone No. ( ) - Telecopy No.( ) - [ASSIGNEE] By Name Title NOTICE ADDRESS
AND PAYMENT INSTRUCTIONS FOR ASSIGNEE Telephone No. ( ) - Telecopy No.( ) - Ex.
G-5

GRAPHIC [g193481ks09i025.gif]

 



ACCEPTED this day of , 201 ENCINA BUSINESS CREDIT, LLC, as Agent By Name Title ]
Ex. G-6

GRAPHIC [g193481ks09i026.gif]

 



Consented to this day of , 201_ [NEOS THERAPEUTICS, INC., as Borrower
Representative] By: Name: Title: Ex. G-7

GRAPHIC [g193481ks09i027.gif]

 



EXHIBIT A Borrowers: Neos Therapeutics, Inc. Neos Therapeutics Brands, LLC Neos
Therapeutics, LP Description of Loan Agreement: Loan and Security Agreement,
dated as of October 2, 2019 among Borrowers, the other Loan Party Obligors party
thereto, the lenders party thereto as "Lenders" and Encina Business Credit, LLC
as agent ("Agent") for the Lenders (as amended, restated, supplemented or
otherwise modified from time to time). Assigned Interests: Ex. G-8 Assignor's
Interest Prior to Assignment Assigned Interests Assignor's Remaining Interest
After Assignment Assignee's Pro Rata Shares Revolving Loans and Revolving Loan
Commitments

GRAPHIC [g193481ks09i028.gif]

 